Exhibit 10.1

 

$100,000,000

CREDIT AGREEMENT


among


SHUFFLE MASTER, INC.,
as the BORROWER,


the Subsidiary Guarantors party hereto from time to time,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a LENDER and as the ADMINISTRATIVE AGENT,
and the other Lenders party hereto from time to time

--------------------------------------------------------------------------------

Dated as of November 30, 2006

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC. and WELLS FARGO BANK, N.A.,
as JOINT LEAD ARRANGERS and BOOK MANAGERS

WELLS FARGO BANK, N.A., as SYNDICATION AGENT

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

SECTION 1.

Definitions and Accounting Terms

1

1.01.

Defined Terms

1

1.02.

Computation of Time Periods; Other Definitional Provisions

26

 

 

 

SECTION 2.

Amount and Terms of Credit

26

2.01.

The Loans

26

2.02.

Notice of Borrowing

28

2.03.

Disbursement of Funds

29

2.04.

Notes

30

2.05.

Conversions

30

2.06.

Maturity Date

31

2.07.

Interest

31

2.08.

Interest Periods

32

2.09.

Increased Costs, Illegality, etc.

33

2.10.

Compensation

35

2.11.

Change of Lending Office

35

2.12.

Replacement of Lenders

35

2.13.

Incremental Commitments

36

 

 

 

SECTION 3.

Letters of Credit

38

3.01.

Letters of Credit

38

3.02.

Maximum Letter of Credit Outstandings; Final Maturities

38

3.03.

Letter of Credit Requests; Minimum Stated Amount

39

3.04.

Letter of Credit Participations

40

3.05.

Agreement to Repay Letter of Credit Drawings

41

3.06.

Increased Costs

42

 

 

 

SECTION 4.

Commitment Commission; Fees; Reductions of Revolving Loan Commitment

43

4.01.

Fees

43

4.02.

Voluntary Termination of Unutilized Revolving Loan Commitments

44

4.03.

Mandatory Reduction of Revolving Loan Commitments

45

 

 

 

SECTION 5.

Prepayments; Payments; Taxes

45

5.01.

Voluntary Prepayments

45

5.02.

Application of Prepayments; Maturity

46

5.03.

Method and Place of Payment

46

5.04.

Net Payments

46

 

 

 

SECTION 6.

Conditions Precedent to Credit Events on the Initial Borrowing Date

47

6.01.

Effective Date; Notes

47

6.02.

Opinions of Counsel

48

6.03.

Company Documents; Proceedings; etc.

48

 

i


--------------------------------------------------------------------------------




 

 

Page

 

 

 

6.04.

Adverse Change, Approvals

48

6.05.

Litigation

49

6.06.

Guaranty

49

6.07.

Security Agreement

49

6.08.

Financial Statements; Projections

50

6.09.

Solvency Certificate; Insurance Certificates, etc.

50

6.10.

Fees, etc.

50

6.11.

Officer’s Certificate

50

6.12.

Consummation of the Refinancing

50

6.13.

Patriot Act Compliance

51

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events

51

7.01.

No Default; Representations and Warranties

51

7.02.

Notice of Borrowing; Letter of Credit Request

51

 

 

 

SECTION 8.

Representations, Warranties and Agreements

52

8.01.

Company Status

52

8.02.

Power and Authority

52

8.03.

No Violation

52

8.04.

Approvals

53

8.05.

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

53

8.06.

Litigation

54

8.07.

True and Complete Disclosure

54

8.08.

Use of Proceeds; Margin Regulations

54

8.09.

Tax Returns and Payments

54

8.10.

Security Documents

55

8.11.

Compliance with ERISA

55

8.12.

Properties

55

8.13.

[Reserved]

56

8.14.

Subsidiaries

56

8.15.

Compliance with Statutes, etc.

56

8.16.

Investment Company Act

56

8.17.

Environmental Matters

56

8.18.

Employment and Labor Relations

56

8.19.

Intellectual Property, etc.

57

8.20.

Indebtedness

58

8.21.

Insurance

58

8.22.

Foreign Assets Control Regulations, etc.

58

 

 

 

SECTION 9.

Affirmative Covenants

58

9.01.

Information Covenants

58

9.02.

Books, Records and Inspections

61

9.03.

Maintenance of Property; Insurance

61

9.04.

Existence; Franchises

61

9.05.

Compliance with Statutes, etc.

62

 

ii


--------------------------------------------------------------------------------




 

 

Page

 

 

 

9.06.

Compliance with Environmental Laws

62

9.07.

ERISA

62

9.08.

Performance of Obligations

63

9.09.

Payment of Taxes and Obligations

63

9.10.

Use of Proceeds

63

9.11.

Additional Security; Further Assurances; etc.

63

9.12.

Additional Subsidiaries

66

9.13.

Permitted Acquisitions

66

 

 

 

SECTION 10.

Negative Covenants

67

10.01.

Liens

67

10.02.

Consolidation, Merger, Purchase or Sale of Assets, etc.

70

10.03.

Dividends

72

10.04.

Indebtedness

73

10.05.

Advances, Investments and Loans

75

10.06.

Transactions with Affiliates

78

10.07.

[Reserved]

78

10.08.

Interest Expense Coverage Ratio

78

10.09.

Total Leverage Ratio

79

10.10.

Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Payment of Other Debt

79

10.11.

Limitation on Certain Restrictions on Subsidiaries

79

10.12.

Limitation on Issuance of Equity Interests

80

10.13.

Business; etc.

80

 

 

 

SECTION 11.

Events of Default

80

11.01.

Payments

80

11.02.

Representations, etc.

81

11.03.

Covenants

81

11.04.

Default Under Other Agreements

81

11.05.

Bankruptcy, etc.

81

11.06.

Security Documents

82

11.07.

ERISA

82

11.08.

Guaranties

82

11.09.

Judgments

82

11.10.

Change of Control

83

 

 

 

SECTION 12.

The Administrative Agent

83

12.01.

Appointment

83

12.02.

Nature of Duties

83

12.03.

Lack of Reliance on the Administrative Agent

84

12.04.

Certain Rights of the Administrative Agent

84

12.05.

Reliance

85

12.06.

Indemnification

85

12.07.

The Administrative Agent in Its Individual Capacity

85

 

iii


--------------------------------------------------------------------------------




 

 

Page

 

 

 

12.08.

Resignation by the Administrative Agent, Issuing Lender and Swingline Lender

85

12.09.

Collateral Matters

86

12.10.

Delivery of Information

87

 

 

 

SECTION 13.

Miscellaneous

87

13.01.

Payment of Expenses, etc.

87

13.02.

Right of Setoff

89

13.03.

Notices

89

13.04.

Benefit of Agreement; Assignments; Participations

89

13.05.

No Waiver; Remedies Cumulative

91

13.06.

Payments Pro Rata

92

13.07.

Calculations; Computations

92

13.08.

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

93

13.09.

Counterparts

94

13.10.

Effectiveness

94

13.11.

Headings Descriptive

94

13.12.

Amendment or Waiver; etc.

94

13.13.

Survival

96

13.14.

Domicile of Loans

96

13.15.

Register

96

13.16.

Confidentiality

97

13.17.

Special Provisions Regarding Pledges of Equity Interests in, and Promissory
Notes Owed by, Persons Not Organized in the United States

97

13.18.

Integration

98

13.19.

USA Patriot Act

98

 

SCHEDULE I

Revolving Loan Commitments of Lenders and Addresses for Notice

SCHEDULE II

Subsidiaries

SCHEDULE III

Existing Indebtedness

SCHEDULE IV

Existing Liens

SCHEDULE V

Existing Investments

SCHEDULE VI

Proposed Assets to Be Sold

SCHEDULE VII

Intellectual Property Legal Proceedings

SCHEDULE VIII

Post-Closing Deliverables

 

 

EXHIBIT A-1

Form of Notice of Borrowing

EXHIBIT A-2

Form of Notice of Conversion/Continuation

EXHIBIT B-1

Form of Revolving Note

EXHIBIT B-2

Form of Swingline Note

EXHIBIT C

Form of Letter of Credit Request

EXHIBIT D

Form of Section 5.04(b)(ii) Certificate

EXHIBIT E-1

Form of Opinion of Latham & Watkins LLP, special counsel to the Borrower

 

iv


--------------------------------------------------------------------------------




 

EXHIBIT E-2

Form of Opinion of Larkin Hoffman Daly & Lindgren, Ltd., Minnesota counsel to
the Borrower

EXHIBIT E-3

Form of Opinion of Jones Vargas, Nevada counsel to the Borrower

EXHIBIT F

Form of Officers’ Certificate

EXHIBIT G

Form of Guaranty

EXHIBIT H

Form of Security Agreement

EXHIBIT I

Form of Solvency Certificate

EXHIBIT J

Form of Compliance Certificate

EXHIBIT K

Form of Assignment and Assumption Agreement

EXHIBIT L

Form of Intercompany Note

EXHIBIT M

Form of Incremental Commitment Agreement

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT, dated as of November 30, 2006, among SHUFFLE MASTER, INC., a
Minnesota corporation (the “Borrower”), DEUTSCHE BANK TRUST COMPANY AMERICAS as
a Lender and the other Lenders party hereto from time to time, DEUTSCHE BANK
TRUST COMPANY AMERICAS, as Administrative Agent (in such capacity, the
“Administrative Agent”), DEUTSCHE BANK SECURITIES INC. and WELLS FARGO BANK,
N.A., as Joint Lead Arrangers and Book Managers and WELLS FARGO BANK, N.A., as
Syndication Agent (in such capacity, the “Syndication Agent”).  All capitalized
terms used herein and defined in Section 1 are used herein as therein defined.

W I T N E S S E T H :

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Revolving Loans and Letters of Credit at any time and from time to time prior
to the Revolving Loan Maturity Date in an aggregate principal amount at any time
outstanding not in excess of $100.0 million;

WHEREAS, the proceeds of the Revolving Loans will be used by the Borrower (i) to
pay all fees, expenses and other costs incurred in connection with the
Transaction, (ii) to repay the existing bridge credit agreement, dated as of
January 25, 2006, among the Borrower, the guarantors party thereto, Deutsche
Bank AG Cayman Islands Branch, as Lender, and Deutsche Bank AG New York Branch,
as the Administrative Agent (the “Existing Bridge Credit Agreement”) and (iii)
for working capital and general corporate purposes (including for Investments,
stock repurchases and acquisitions permitted hereunder); and

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the revolving loan
facility provided for herein;

NOW, THEREFORE, IT IS AGREED:


SECTION 1.                 DEFINITIONS AND ACCOUNTING TERMS.


1.01.        DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (y) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the acquisition of such Equity Interests, become a
Wholly-Owned Domestic Subsidiary of the Borrower (or shall be merged with and
into the Borrower or a Guarantor, with the Borrower or such Guarantor being the
surviving Person).

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including depreciation, amortization, deferred tax expense and non-cash
interest expense) and net non-cash losses which were included in arriving at
Consolidated Net Income for such period, less the


--------------------------------------------------------------------------------




amount of all net non-cash gains and non-cash credits which were included in
arriving at Consolidated Net Income for such period.

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.

“Administrative Agent” shall mean Deutsche Bank Trust Company Americas, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.08.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with, such Person.  A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the securities
having ordinary voting power for the election of directors (or equivalent
governing body) of such Person or (ii) to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise; provided, however, that neither the
Administrative Agent nor any Lender (nor any Affiliate thereof) shall be
considered an Affiliate of the Borrower or any Subsidiary thereof.

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of:

(i)            the aggregate amount of all cash paid by the Borrower or any of
its Subsidiaries in connection with such Permitted Acquisition (including
payments of fees and costs and expenses in connection therewith),

(ii)           the aggregate principal amount of all Indebtedness assumed,
incurred, refinanced and/or issued in connection with such Permitted Acquisition
to the extent permitted by Section 10.04, and

(iii)          the Fair Market Value of all other consideration payable in
connection with such Permitted Acquisition (other than Borrower Common Shares).

All contingent purchase price, earn-out, non-compete and other similar
obligations of the Borrower and its Subsidiaries incurred in connection with any
Permitted Acquisition shall be taken in to account in determining the Aggregate
Consideration in the period in which such amounts are actually paid.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Applicable Margin” initially shall mean a percentage per annum equal to (i) in
the case of Revolving Loans maintained as (A) Base Rate Loans, 0.75% and
(B) Eurodollar Loans, 1.75%; and (ii) in the case of Swingline Loans, 0.75%. 
From and after each day of delivery

2


--------------------------------------------------------------------------------




of any certificate delivered in accordance with the first sentence of the
following paragraph indicating an entitlement to a different margin for any
Tranche of Loans than that described in the immediately preceding sentence
(each, a “Start Date”) to and including the applicable End Date described below,
the Applicable Margins for such Tranches of Loans shall be those set forth below
opposite the Total Leverage Ratio indicated to have been achieved in any
certificate delivered in accordance with the following sentence:

 

Total Leverage Ratio

 

Revolving Loan
Eurodollar Margin

 

Revolving Loan and
Swingline Loan
Base Rate Margin

 

 

 

 

 

 

 

 

 

Level I

 

Equal to or greater than 4 to 1.0

 

2.00

%

1.00

%

 

 

 

 

 

 

 

 

Level II

 

Equal to or greater than 3 to 1.0 but less than 4 to 1.0

 

1.75

%

0.75

%

 

 

 

 

 

 

 

 

Level III

 

Equal to or greater than 2.5 to 1.0 but less than 3 to 1.0

 

1.50

%

0.50

%

 

 

 

 

 

 

 

 

Level IV

 

Equal to or greater than 2.0 to 1.0 but less than 2.5 to 1.0

 

1.25

%

0.25

%

 

 

 

 

 

 

 

 

Level V

 

Less than 2 to 1.0

 

1.00

%

0.00

%

 

The Total Leverage Ratio used in a determination of Applicable Margins shall be
determined based on the delivery of a certificate of the Borrower (each, a
“Quarterly Pricing Certificate”) by an Authorized Officer of the Borrower to the
Administrative Agent (with a copy to be sent by the Administrative Agent to each
Lender), on the same date that quarterly financial statements or annual
financial statements, as the case may be, are furnished pursuant to Section
9.01, which certificate shall set forth the calculation of the Total Leverage
Ratio as at the last day of the Test Period ended immediately prior to the
relevant Start Date and the Applicable Margins which shall be thereafter
applicable (until same are changed or cease to apply in accordance with the
following sentences).  The Applicable Margins so determined shall apply, except
as set forth in the succeeding sentence, from the relevant Start Date to the
earlier of (x) the date on which the next certificate is delivered to the
Administrative Agent and (y) the date which is (i) in the case of quarterly
financial statements, 45 days (or, in the case of any quarterly accounting
period ending January 31, 2007, April 30, 2007 or July 31, 2007, 60 days)
following the last day of the Test Period in which the previous Start Date
occurred, or (ii) in the case of annual financial statements, 90 days (or, in
the case of the fiscal year ended October 31, 2006, 105 days) following the last
day of the Test Period in which the previous Start Date occurred (any such
earliest date specified in clause (x) or (y), the “End Date”), at which time, if
no certificate has been delivered to the Administrative Agent indicating an
entitlement to new Applicable Margins (and thus commencing a new Start Date),
the Applicable Margins shall be those set forth in the first sentence of the
definition determined as if Level I were applicable (such Applicable Margins as
so determined, the “Highest Applicable Margins”).  Notwithstanding anything to
the contrary contained above in this definition, the Applicable Margins shall be
the Highest Applicable Margins at all times during which there shall exist any
Default or any Event of Default.

3


--------------------------------------------------------------------------------




In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 9.01 is shown to be inaccurate (regardless of whether this
Agreement or the Revolving Loan Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin or Commitment Commission Percentage
for any period (an “Applicable Period”) than the Applicable Margin or Commitment
Commission Percentage actually applied for such Applicable Period, then (i) the
Borrower shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (ii) the Applicable Margin
and the Commitment Percentage shall be determined as if the correct Level were
applicable for such Applicable Period, and (iii) the Borrower shall immediately
pay to the Administrative Agent the accrued additional interest and Commitment
Commission owing as a result of such increased Applicable Margin and the
Commitment Commission Percentage for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with Section
2.07.  This paragraph shall not limit the rights of the Administrative Agent and
Lenders with respect to Section 2.07(b) and Section 11.

“Applicable Period” shall have the meaning provided in the definition of
Applicable Margin.

“Arrangers” shall mean Deutsche Bank Securities Inc. and Wells Fargo Bank, N.A.,
in their capacities as Joint Lead Arrangers and Book Managers, and any
successors thereto.

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Borrower or a Wholly-Owned Subsidiary of the Borrower
of any asset (including any capital stock or other securities of, or Equity
Interests in, another Person) but excluding sales of assets pursuant to Sections
10.02(i), (v), (vi) (vii), (viii) and (x).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).

“Authorized Officer” shall mean the president, chief financial officer, chief
executive officer, chief operating officer, principal accounting officer or any
treasurer of the Borrower.

“Available Amount” shall mean, at any time, the sum at such time of (a) the
aggregate cumulative Excess Cash Flow beginning December 1, 2006 through the end
of the most recent completed fiscal quarter at such time, plus (b) the Net Cash
Proceeds from any capital contribution to, or any sale or issuance of Equity
Interests by, the Borrower received on or after the Effective Date, less,
without duplication, (c) all cash expenditures made by the Borrower and its
Subsidiaries on or after December 1, 2006 to (i) pay Dividends or purchase
Equity Interests pursuant to Section 10.03(vi), (ii) make Investments pursuant
to Section 10.05(xiii), and (iii) Permitted Acquisitions pursuant to the
definition thereof and Section 9.13 (but only to the extent such Permitted
Acquisitions are made with the Available Amount component of the Permitted
Acquisition Basket Amount).

4


--------------------------------------------------------------------------------




“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate at
such time and (ii) ½ of 1% in excess of the overnight Federal Funds Rate at such
time.

“Base Rate Loan” shall mean each Loan bearing interest determined by reference
to the Base Rate designated or deemed designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

“Borrower Common Shares” shall mean the authorized capital stock of the Borrower
($0.01 par value per share) on the Borrowing Date, together with any
subsequently authorized common shares of the Borrower.

“Borrowing” shall mean the borrowing of one Type of Loan on a given date (or
resulting from a conversion or conversions on such date) having in the case of
Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 2.09(b) shall be considered part of the related
Borrowing of Eurodollar Loans.

“Borrowing Date” shall mean the date occurring on or after the Effective Date on
which an incurrence of Loans occurs.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the interbank Eurodollar market.

“Calculation Period” shall mean, with respect to any Permitted Acquisition or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Permitted Acquisition.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than
twenty-four months from the date of acquisition, (ii) marketable direct
obligations, including without limitation auction rate securities, issued by any
state of the United States or any political subdivision of any such state or any
public instrumentality thereof maturing within twenty-four months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either Standard & Poor’s Ratings

5


--------------------------------------------------------------------------------




Services, a division of McGraw-Hill, Inc. or Moody’s Investors Service, Inc.,
(iii) Dollar-denominated time deposits, certificates of deposit and bankers
acceptances of any Lender or any commercial bank having, or which is the
principal banking subsidiary of a bank holding company having, a long-term
unsecured debt rating of at least “A” or the equivalent thereof from Standard &
Poor’s Ratings Services, a division of McGraw-Hill, Inc. or “A2” or the
equivalent thereof from Moody’s Investors Service, Inc. with maturities of not
more than twelve months from the date of acquisition by such Person, (iv)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (i) above entered into with any bank
meeting the qualifications specified in clause (iii) above, (v) commercial paper
issued by any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc. or at least P-1 or the equivalent thereof by Moody’s Investors
Service, Inc. and in each case maturing not more than nine months after the date
of acquisition by such Person, (vi) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (v) above, and (vii) in the case of any Foreign
Subsidiary only, direct obligations of the sovereign nation (or any agency
thereof) in which such Foreign Subsidiary is organized and is conducting
business or in obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof).

“Change in Tax Law” means any changes that are effective after the Effective
Date in any applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to the deduction or
withholding of such Indemnifiable Taxes.

“Change of Control” shall mean any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more on a fully diluted basis of the
voting interests in the Borrower’s capital stock or (ii) the Board of Directors
of the Borrower shall cease to consist of a majority of Continuing Directors.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including all Security Agreement Collateral,
all Mortgaged Properties and all cash and Cash Equivalents delivered as
collateral pursuant to any Credit Document.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties pursuant to the Security Documents.

“Commitment Commission Percentage” initially shall mean 0.300% per annum.  From
and after each Start Date to and including the applicable End Date (each as
defined in the definition of “Applicable Margin”), the Commitment Commission
Percentage shall be as set forth below opposite the Total Leverage Ratio
indicated to have been achieved in any certificate delivered in accordance with
the same requirements applied in determining the Applicable Margin described in
the definition of “Applicable Margin”:

6


--------------------------------------------------------------------------------




 

 

 

Total Leverage Ratio

 

Commitment
Commission
Percentage

 

Level I

 

Equal to or greater than 4 to 1.0

 

0.375

%

Level II

 

Equal to or greater than 3 to 1.0 but less than 4 to 1.0

 

0.30

%

Level III

 

Equal to or greater than 2.5 to 1.0 but less than 3 to 1.0

 

0.25

%

Level IV

 

Equal to or greater than 2.0 to 1.0 but less than 2.5 to 1.0

 

0.20

%

Level V

 

Less than 2 to 1.0

 

0.15

%

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Subsidiaries at such time.

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains, losses or
expenses and unusual or non-recurring gains, losses or expenses and (y) any
gains, losses or expenses from sales of assets, other than inventory sold in the
ordinary course of business), adjusted by adding thereto (in each case to the
extent deducted in determining Consolidated Net Income for such period), without
duplication, the amount of (i) total interest expense (inclusive of amortization
of deferred financing fees and other original issue discount and banking fees,
charges and commissions (e.g., letter of credit fees and commitment fees)) of
the Borrower and its Subsidiaries determined on a consolidated basis for such
period, (ii) provision for Federal, state, local and foreign taxes based on
income and foreign withholding taxes, value-added taxes, franchise taxes and
state single business unitary and similar taxes imposed in lieu of income taxes,
in each case for the Borrower and its Subsidiaries determined on a consolidated
basis for such period, (iii) all depreciation and amortization expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such
period, (iv) in the case of any period including the fiscal quarter of the
Borrower ended January 31, 2007, the amount of all fees and expenses incurred in
connection with the Transaction during such fiscal quarter, (v) all charges or
expenses relating to financing or acquisition transactions (other than the
Transaction and whether or not completed) occurring outside the ordinary course
of business (including non-capitalized acquisition costs and any write-off of
deferred financing costs), and (vi) all non-cash charges or expenses (excluding
any non-cash charge that results in an accrual of a reserve for cash charges in
any future period), including charges associated with the marking to market of
derivatives and other investments.  To the extent any amounts are excluded from
Consolidated Net Income by virtue of the proviso to the definition thereof, any
addbacks to Consolidated Net Income in determining Consolidated EBITDA as
provided above shall be limited (or denied) in a fashion consistent with the
proviso to the definition of “Consolidated Net Income.”

7


--------------------------------------------------------------------------------




“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
the Borrower and its Subsidiaries of the type described in clauses (ii), (vi)
and (vii) of the definition of Indebtedness and (iii) all Contingent Obligations
of the Borrower and its Subsidiaries in respect of Indebtedness of any third
Person of the type referred to in preceding clauses (i) and (ii); provided that
(x) the aggregate amount available to be drawn (i.e., unfunded amounts) under
all letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar obligations issued for the account of the Borrower or any of its
Subsidiaries (but excluding, for avoidance of doubt, all unpaid drawings or
other matured monetary obligations owing in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar obligations)
shall not be included in any determination of “Consolidated Indebtedness” and
(y) the amount of Indebtedness in respect of the Interest Rate Protection
Agreements and Other Hedging Agreements shall be at any time the unrealized net
loss position, if any, of the Borrower and/or its Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time.

“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period determined in accordance with GAAP (calculated without regard to any
limitations on payment thereof), adjusted to exclude (to the extent same would
otherwise be included in the calculation above in this clause (i)) the
amortization of any deferred financing costs for such period and any interest
expense actually “paid in kind” or accreted during such period, plus
(ii) without duplication, (x) that portion of Capitalized Lease Obligations of
the Borrower and its Subsidiaries on a consolidated basis representing the
interest factor for such period and (y) the “deemed interest expense” (i.e., the
interest expense which would have been applicable if the respective obligations
were structured as on-balance sheet financing arrangements) with respect to all
Indebtedness of the Borrower and its Subsidiaries of the type described in
clause (vii) of the definition of Indebtedness contained herein (to the extent
same does not arise from a financing arrangement constituting an operating
lease) for such period.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP, provided
that the following items shall be excluded in computing Consolidated Net Income
(without duplication):  (i) the net income (or loss) of any Person in which a
Person or Persons other than the Borrower and its Wholly-Owned Subsidiaries has
an Equity Interest or Equity Interests to the extent of such Equity Interests
held by Persons other than the Borrower and its Wholly-Owned Subsidiaries in
such Person, (ii) except for determinations expressly required to be made on a
Pro Forma Basis, the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or all or substantially all of the property or
assets of such Person are acquired by a Subsidiary and (iii) the net income of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such net income is not at the time
permitted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary.

8


--------------------------------------------------------------------------------




“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Continuing Directors” shall mean the directors of the Borrower on the Effective
Date and each other director if such director’s nomination for election to the
Board of Directors of the Borrower is recommended by a majority of the then
Continuing Directors.

“Credit Documents” shall mean this Agreement, the Guaranty, the Security
Agreement and each other Security Document, and after the execution and delivery
thereof pursuant to the terms of this Agreement, each Note.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

“Credit Party” shall mean the Borrower and each Guarantor.

“Default” shall mean any event or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests) or shall have permitted any of its Subsidiaries

9


--------------------------------------------------------------------------------




to purchase or otherwise acquire for a consideration any shares of any class of
the capital stock or any other Equity Interests of such Person outstanding on or
after the Effective Date (or any options or warrants issued by such Person with
respect to its capital stock or other Equity Interests).  Without limiting the
foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower and its Subsidiaries.

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA), other than a Foreign Plan, that is maintained or
contributed to by the Borrower or any Subsidiary.

“End Date” shall have the meaning provided in the definition of Applicable
Margin.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, written demands, demand letters, written claims, liens,
notices of noncompliance or violation or proceedings relating in any way to any
Environmental Law (hereafter, “Claims”), including (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” means any applicable federal, state or local law or
regulation and the common law relating to the preservation or protection of the
environment, or to occupational health or safety matters.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

10


--------------------------------------------------------------------------------


“ERISA Entity” shall mean any member of an ERISA Group.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, (c) the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (d) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (e) the incurrence by any ERISA Entity of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (f) the receipt by any ERISA Entity from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan, or the occurrence of any event
or condition which could reasonably be expected to constitute grounds under
ERISA for the termination of or the appointment of a trustee to administer any
Pension Plan; (g) the incurrence by any ERISA Entity of any liability with
respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; (h) the receipt by an ERISA Entity of any notice concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA; (i) the “substantial cessation of operations”
within the meaning of Section 4062(e) of ERISA with respect to a Pension Plan;
(j) the making of any amendment to any Pension Plan which could result in the
imposition of a lien or the posting of a bond or other security; or (j) the
occurrence of a nonexempt prohibited transaction (within the meaning of Section
4975 of the Code or Section 406 of ERISA) which could reasonably result in
material liability to the Borrower or any of the Subsidiaries.

“ERISA Group” shall mean the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Code.

“Eurodollar Loan” shall mean each Loan (other than a Swingline Loan) bearing
interest determined by reference to the Eurodollar Rate designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean (a) the offered quotation to first-class banks in
the New York interbank Eurodollar market by the Administrative Agent for Dollar
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Eurodollar Loan of the Administrative Agent (in its
capacity as a Lender) with maturities comparable to the Interest Period
applicable to such Eurodollar Loan commencing two Business Days thereafter as of
10:00 A.M. (New York time) on the applicable Interest Determination Date,
divided (and rounded upward to the nearest 1/16 of 1%) by (b) a percentage equal
to 100% minus the then stated maximum rate of all reserve requirements
(including any marginal, emergency, supplemental, special or other reserves
required by applicable law) applicable to any member bank of the Federal Reserve
System in respect of Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D).

11


--------------------------------------------------------------------------------




“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
Borrower and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
asset sale proceeds, insurance proceeds or Indebtedness (other than Revolving
Loans and Swingline Loans)), (ii) the aggregate amount of permanent principal
payments of Indebtedness for borrowed money of the Borrower and its Subsidiaries
and the permanent repayment of the principal component of Capitalized Lease
Obligations of the Borrower and its Subsidiaries during such period (other than
(1) repayments made with the proceeds of asset sales, equity issuances,
insurance or Indebtedness and (2) payments of Loans and/or other Obligations,
provided that repayments of Loans shall be deducted in determining Excess Cash
Flow to the extent such repayments were made as a voluntary prepayment pursuant
to Section 5.01 with internally generated funds (and only to the extent
accompanied by a voluntary reduction to the Total Revolving Loan Commitment)),
(iii) the increase, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period and (iv) the aggregate amount of all
cash payments made in respect of all Permitted Acquisitions consummated by the
Borrower and its Subsidiaries during such period (other than (x) any such
payments to the extent financed with equity proceeds, asset sale proceeds,
insurance proceeds or Indebtedness or (y) and any such Permitted Acquisitions
made pursuant to the Available Amount component of the Permitted Acquisition
Basket Amount).

“Fair Market Value” shall mean, with respect to any asset, the price at which a
willing buyer, not an Affiliate of the seller, and a willing seller who does not
have to sell, would agree to purchase and sell such asset, as determined in good
faith by the board of directors or other governing body or, pursuant to a
specific delegation of authority by such board of directors or governing body, a
designated senior executive officer, of the Borrower, or the Subsidiary of the
Borrower selling such asset.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.

“Foreign Lender” means a Lender that is not a United States person as defined in
Section 7701(a)(30) of the Code.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
the Borrower or any Subsidiary with respect to employees employed outside the
United States.

12


--------------------------------------------------------------------------------




“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of the Applicable Margin and Sections 9.13 and 10, including
defined terms as used therein, are subject (to the extent provided therein) to
Section 13.07(a).

“Guarantor” shall mean (i) each Wholly-Owned Domestic Subsidiary of the Borrower
that is not an Immaterial Subsidiary on the Effective Date and (ii) each
Wholly-Owned Domestic Subsidiary that is not an Immaterial Subsidiary of the
Borrower established, created or acquired after the Effective Date, in each case
unless and until such time as such Subsidiary is released from all of its
obligations under the Guaranty in accordance with the terms and provisions
thereof.

“Hazardous Material” means those substances that are listed, regulated or
defined as “hazardous” or “toxic” under Environmental Law.

“Highest Applicable Margin” shall have the meaning provided in the definition of
Applicable Margin.

“Immaterial Subsidiary” shall mean any Subsidiary with assets valued at less
than $1,000,000.

“Incremental Commitment” shall mean, for any Lender, any commitment by such
Lender to increase its Revolving Loan Commitment (in the case of an existing
Lender) or become party to this Agreement and provide a Revolving Loan
Commitment, in each case, as set forth in the respective Incremental Commitment
Agreement delivered pursuant to Section 2.13.  On each date upon which an
Incremental Commitment of any Lender becomes effective, such Incremental
Commitment of such Lender shall be added to (and thereafter become a part of)
the Revolving Loan Commitment of such Lender for all purposes of this Agreement
as contemplated by Section 2.13.  Incremental Commitments shall constitute
Revolving Loan Commitments and be identical in all respects to the Revolving
Loan Commitments immediately prior to the applicable Incremental Commitment
Date.

“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in the form of Exhibit M (appropriately completed) executed and
delivered in accordance with Section 2.13.

“Incremental Commitment Request Requirements” shall mean, with respect to any
request for an Incremental Commitment made pursuant to Section 2.13, the
satisfaction of each of the following conditions on the date of such request:

(1)           no Default or Event of Default then exists or would result
therefrom (for purposes of such determination, assuming the relevant Loans in an
aggregate principal amount equal to the full amount of Incremental Commitments
then requested had been incurred, and the proposed Permitted Acquisition (if
any) to be financed with the proceeds of such Loans had been consummated, on
such date), and all of the representations

13


--------------------------------------------------------------------------------




and warranties contained herein and in the other Credit Documents are true and
correct in all material respects on such date (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date); and

(2)           the Credit Parties shall be in compliance with the covenants
contained in Section 10.08 and 10.09 (determined as if a Test Period is then in
existence), calculating the covenants therein based on the four fiscal quarter
period ended with the last fiscal quarter for which financial statements have
been delivered pursuant to Section 9.01(a) on or prior to the date of the
request for Incremental Commitments, on a Pro Forma Basis, as if the relevant
Loans to be made pursuant to such Incremental Commitments (assuming the full
utilization thereof) had been incurred, and the proposed Permitted Acquisition
(if any) to be financed with the proceeds of such Loans (as well as other
Permitted Acquisition theretofore consummated after the first day of such four
fiscal quarter period) had occurred, on the first day of such four fiscal
quarter period.

“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on an Incremental Commitment Date, the satisfaction
of each of the following conditions on or prior to such Incremental Commitment
Date:

(1)           no Default or Event of Default then exists or would result
therefrom (for purposes of such determination, assuming the relevant Loans in an
aggregate principal amount equal to the full amount of Incremental Commitments
then provided had been incurred, and the proposed Permitted Acquisition (if any)
to be financed with the proceeds of such Loans had been consummated, on such
Incremental Commitment Date), and all of the representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects on such date (unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date);

(2)           the Borrower and its Subsidiaries shall have delivered such
amendments, modifications and/or supplements to the Security Documents as are
necessary, or in the reasonable opinion of the Administrative Agent desirable,
to insure that the additional obligations are secured by, and entitled to the
benefits of, the Security Documents;

(3)           calculations are made by the Borrower demonstrating compliance
with the covenants contained in Sections 10.08 and 10.09 (determined as if a
Test Period is then in existence), calculating the covenants therein based on
the four fiscal quarter period ended with the last fiscal quarter for which
financial statements have been delivered pursuant to Section 9.01(a) on or prior
to the date of the request for Incremental Commitments on or prior to such
Incremental Commitment Date, on a Pro Forma Basis, as if the relevant Loans to
be made pursuant to such Incremental Commitments (assuming the full utilization
thereof) had been incurred, and the proposed Permitted Acquisition (if any) to
be financed with the proceeds of such Loans (as well as other Permitted
Acquisition theretofore consummated after the first day of such four fiscal
quarter period) had occurred, on the first day of such four fiscal quarter
period;

14


--------------------------------------------------------------------------------




(4)           the delivery by the Borrower to the Administrative Agent of an
officer’s certificate executed by the chief financial officer of the Borrower
and certifying as to compliance with preceding clauses (2) and (3) and
containing the calculations (in reasonable detail) required by preceding clause
(3);

(5)           the delivery by the Borrower to the Administrative Agent of an
acknowledgement in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Guarantor, acknowledging that such
Incremental Commitment and all Loans subsequently incurred pursuant to such
Incremental Commitment shall constitute (and be included in the definition of)
“Obligations”;

(6)           the delivery by the Borrower to the Administrative Agent of an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Credit Parties reasonably satisfactory
to the Administrative Agent and dated such date, covering such of the matters
set forth in the opinions of counsel delivered to the Administrative Agent on
the Initial Borrowing Date pursuant to Section 6.02 as may be reasonably
requested by the Administrative Agent, and such other matters incident to the
transactions contemplated thereby as the Administrative Agent may reasonably
request;

(7)           the delivery by each Credit Party to the Administrative Agent of
such other officers’ certificates, board of director (or equivalent governing
body) resolutions and evidence of good standing (to the extent available under
applicable law) as the Administrative Agent shall reasonably request; and

(8)           the completion by each Credit Party of such other actions as the
Administrative Agent may reasonably request in connection with such Incremental
Loan Commitment.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all then outstanding letters of credit, bankers’ acceptances, bank
guaranties, surety and appeal bonds and similar obligations issued for the
account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations, (iii) all indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the lesser of the
principal amount of the indebtedness so secured and the Fair Market Value of the
property to which such Lien relates), (iv) all Capitalized Lease Obligations of
such Person, (v) all Contingent Obligations of such Person, (vi) the net amount
payable upon termination under any Interest Rate Protection Agreement, any Other
Hedging Agreement or under any similar type of agreement and (vii) all
Off-Balance Sheet Liabilities of such Person.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is directly
liable therefor as a result of such Person’s ownership interest in or

15


--------------------------------------------------------------------------------




other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Notwithstanding
the foregoing, Indebtedness shall not include trade payables, accrued expenses
and deferred tax and other credits incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person.

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

“Indemnifiable Taxes” means all Taxes other than (i) net income taxes, franchise
taxes imposed in lieu of net income taxes or similar taxes imposed on or
measured by net income that are imposed on or levied on the Administrative Agent
or a Lender as a result of a present or former connection between the
Administrative Agent or the Lender and the jurisdiction of the governmental
authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement); and (ii)
except as provided in Section 13.04(b), any withholding tax that is imposed on
amounts payable to a Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office) or is attributable to a
Lender’s failure or inability to comply with Section 5.04(b) other than as a
result of a Change in Tax Law after the Lender became a party hereto.

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by the Borrower or any
Subsidiary of the Borrower to the Borrower or any other Subsidiary of the
Borrower.

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit L (or such
other form as shall be satisfactory to the Administrative Agent in its sole
discretion) with blanks completed in conformity herewith.

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Expense Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“IRS” means the U.S. Internal Revenue Service.

“Issuing Lender” shall mean each of Deutsche Bank Trust Company Americas (except
as otherwise provided in Section 12.08) and any other Lender reasonably
acceptable to the Administrative Agent which agrees to issue Letters of Credit
hereunder.  Any Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by one or more

16


--------------------------------------------------------------------------------




Affiliates of such Issuing Lender (and such Affiliate shall be deemed to be an
“Issuing Lender” for all purposes of the Credit Documents).

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Subsidiaries with respect to workers compensation, surety bonds and other
similar statutory obligations and (ii) such other obligations of the Borrower or
any of its Subsidiaries as are reasonably acceptable to the respective Issuing
Lender and otherwise permitted to exist pursuant to the terms of this Agreement.

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person that becomes a “Lender” hereunder pursuant to Section 13.04(b).

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment under Section 3.04(c) or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that such Lender does not
intend to comply with its obligations under Section 2.01 or 3.

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any other similar recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).

“Liquidity Test” shall mean, at any time, that both (a) the Borrower and the
Guarantors have not less than $5.0 million of unrestricted cash, Cash
Equivalents and borrowing availability under this Agreement and (b) no Default
or Event of Default shall have occurred and be continuing at such time.

“Margin Stock” shall have the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (ii) a material adverse effect
on the rights or remedies of the Lenders, the Administrative Agent or the
Collateral Agent hereunder or under any other Credit Document.

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Revolving Loan Maturity Date or the Swingline Expiry Date, as the case may be.

“Maximum Swingline Amount” shall mean $10.0 million.

17


--------------------------------------------------------------------------------




“Minimum Borrowing Amount” shall mean (i) for Revolving Loans, $1.0 million, and
(ii) for Swingline Loans, $250,000.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument.

“Mortgaged Property” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Effective Date pursuant to Section
9.11.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any ERISA Entity is then making or has
an obligation to make contributions (ii) to which any ERISA Entity has within
the preceding six plan years made contributions, including any Person which
ceased to be an ERISA Entity during such six year period, or (iii) with respect
to which the Borrower or a Subsidiary could incur liability.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean, with respect to any capital contribution to, or
any sale or issuance of Equity Interests by, the Borrower, the gross cash
proceeds received from such event, net of Taxes paid or payable as a result
thereof, and reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
accounting, advisory and other fees and expenses associated therewith) received
from any such event, provided that Net Cash Proceeds shall not include any
proceeds realized from the sale of the Borrower’s Equity Interests to officers,
employees or directors or consultants upon the exercise of options or other
rights to purchase or acquire the Borrower’s Equity Interests pursuant to any
employment agreements, employee benefit plans, stock option plans and other
similar compensatory arrangements with officers, employees or directors.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall mean each Revolving Note and the Swingline Note.

“Notice Office” shall mean the office of the Administrative Agent located at 100
Plaza One, 8th Floor, Jersey City, New Jersey 07302, Attention:  Juliet Cadiz
(201) 593-2309 (fax) or such other office or person as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.

“Obligations” shall mean all amounts owing to the Arrangers, the Administrative
Agent, the Collateral Agent, any Issuing Lender, the Swingline Lender or any
Lender pursuant to the terms of this Agreement or any other Credit Document,
including the principal and interest (including interest accruing during the
pendency of any bankruptcy or insolvency proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans.

18


--------------------------------------------------------------------------------




“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Patriot Act” means the Uniting and Strengthening America By Providing
Appropriate Tools Required to Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001.

“Payment Office” shall mean the office of the Administrative Agent located at
100 Plaza One, 8th Floor, Jersey City, New Jersey 07302 or such other office as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the United States Pension Benefit Guaranty Corporation or any
successor thereto.

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
the Borrower or a Subsidiary could incur liability.

“Permitted Acquisition” shall mean the acquisition by the Borrower or a
Wholly-Owned Domestic Subsidiary of the Borrower which is a Guarantor of an
Acquired Entity or Business or of assets (including by way of merger of any such
Acquired Entity or Business with and into the Borrower (so long as the Borrower
is the surviving corporation) or a Wholly-Owned Domestic Subsidiary of the
Borrower which is a Guarantor (so long as the Guarantor is the surviving
corporation)), provided that all requirements of Sections 9.13 and 10.02
applicable to Permitted Acquisitions are satisfied.

“Permitted Acquisition Basket Amount” shall mean (i) for the Borrower’s fiscal
year ending October 31, 2007, $100.0 million, and (ii) for each fiscal year of
the Borrower thereafter, $100.0 million plus, so long as immediately after such
Permitted Acquisition and any related transaction or borrowing the Borrower
satisfies the Liquidity Test, an amount equal to the Available Amount.

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets and cash or Cash Equivalents between the Borrower or
any of its Subsidiaries and another Person.

“Permitted Subordinated Debt” shall mean unsecured Indebtedness of the Borrower
(that may be guaranteed by those subsidiaries that are Credit Parties) that (a)
does not have

19


--------------------------------------------------------------------------------




a stated maturity date prior to the date that is 180 days after the Revolving
Loan Maturity Date, (b) does not require any scheduled payment of principal
(including pursuant to a sinking fund obligation) or amortization prior to the
date that is 180 days after the Revolving Loan Maturity Date, (c) is (and all
guarantees with respect thereto are) contractually subordinated to the
Obligations on terms no less favorable to the Lenders than those contained in a
customary high-yield note issuance, (d) contains non-pricing terms (including
covenants, events of default, remedies, redemption provisions and sinking fund
provisions) no less favorable to the Lenders than those usual and customary for
a high-yield note issuance, and (e) bears a market rate of interest as
determined by the Borrower’s board of directors.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes.  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a Pro Forma Basis to (x) the incurrence or permanent repayment
of any Indebtedness after the first day of the relevant Calculation Period or
Test Period, as the case may be, and (y) any Permitted Acquisition then being
consummated as well as any other Permitted Acquisition if consummated after the
first day of the relevant Test Period or Calculation Period, as the case may be,
and on or prior to the date of the respective Permitted Acquisition, then being
effected, with the following rules to apply in connection therewith:

(i)            all Indebtedness (to the extent incurred to refinance other
outstanding Indebtedness or to finance Permitted Acquisitions) incurred or
issued or permanently repaid after the first day of the relevant Test Period or
Calculation Period (whether incurred to finance a Permitted Acquisition, to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) or permanently repaid on the first day
of such Test Period or Calculation Period, as the case may be, and, in the case
of debt incurred or issued, remain outstanding through the date of determination
(and thereafter, in the case of projections pursuant to Section 9.13);

(ii)           all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of

20


--------------------------------------------------------------------------------


fixed rate indebtedness or (y) the rates which would have been applicable
thereto during the respective period when same was deemed outstanding, in the
case of floating rate Indebtedness (although interest expense with respect to
any Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding); provided that all Indebtedness (whether
actually outstanding or deemed outstanding) bearing interest at a floating rate
of interest shall be tested on the basis of the rates applicable at the time the
determination is made pursuant to said provisions;

(iii)          in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition if effected
during the respective Calculation Period or Test Period (or thereafter, for
purposes of determinations pursuant to Section 9.13 and the definition of
“Applicable Margin” only) as if same had occurred on the first day of the
respective Calculation Period or Test Period, as the case may be, taking into
account all Pro Forma Cost Savings; and

(iv)          in making any determination of Consolidated EBITDA on a Pro Forma
Basis for the twelve month period ended on October 31, 2006, such Consolidated
EBITDA for such 12 month period shall equal the product obtained by multiplying
(x) the quotient obtained by dividing Consolidated EBITDA for the nine month
period ended October 31, 2006 by nine by (y) twelve.

“Pro Forma Cost Savings” shall mean, with respect to any period, the reduction
in net costs and related adjustments that (i) were directly attributable to an
acquisition that occurred during the four-quarter period or after the end of the
four-quarter period and on or prior to the Calculation Period or Test Period and
calculated on a basis that is consistent with Regulation S-X under the
Securities Act, (ii) were actually implemented by the business that was the
subject of any such acquisition within six months after the date of the
acquisition and prior to the Calculation Period or Test Period that are
supportable and quantifiable by the underlying accounting records of the
Borrower or such business or (iii) relate to the business that is the subject of
any such acquisition, or relate to such acquisition, and that the Borrower
reasonably determines are probable based upon specifically identifiable actions
to be taken within six months of the date of the acquisition and, in the case of
each of clauses (i), (ii) and (iii), are described, as provided below, in an
officers’ certificate, as if all such reductions in costs had been effected as
of the beginning of such period.  Pro Forma Cost Savings described above shall
be accompanied by a certificate delivered to the Administrative Agent from an
Authorized Officer of the Borrower that outlines the specific actions taken or
to be taken, the net cost savings achieved or to be achieved from each such
action and that, in the case of clause (iii) above, such savings have been
reasonably determined to be probable.

“Projections” shall mean the projections that were prepared by or on behalf of
the Borrower in connection with the Transaction and set forth in the
Confidential Information Memorandum dated November 2006.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date.

21


--------------------------------------------------------------------------------




“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.

“Real Property” of any Person shall mean, collectively, all right, title and
interest (including any leasehold, mineral or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
Person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.

 “Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Permitted Business, provided that any assets
received in exchange for assets transferred by the Borrower or any of its
Subsidiaries shall not constitute Related Business Assets if they are securities
of a Person unless, upon receipt of any such securities, such Person would
become a Subsidiary.

 “Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Revolving Loan Commitments represents a majority of the sum of
all outstanding Loans of Non-Defaulting Lenders.

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of the Guarantors, that such cash or Cash Equivalents (i)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Guarantor (unless such appearance
is related to the Credit Documents or Liens created thereunder), (ii) are
subject to any Lien in favor of any Person other than the Collateral Agent for
the benefit of the Secured Parties or (iii) are not otherwise generally
available for use by the Borrower or such Guarantor.

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) reduced from time to time or
terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, or (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.11 or 13.04(b).

“Revolving Loan Maturity Date” shall mean November 30, 2011.

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination.

“Secured Parties” shall have the meaning assigned that term in the applicable
Security Documents.

22


--------------------------------------------------------------------------------




“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement Collateral” shall mean all “Pledged Collateral” as defined
in the Security Agreement.

“Security Document” shall mean and include each of the Security Agreement, each
Mortgage and, after the execution and delivery thereof, each Additional Security
Document and each other security document, instrument or pledge agreement
delivered to grant a security interest in any property as collateral for the
Secured Obligations (as defined in the Security Agreement).

“Start Date” shall have the meaning provided in the definition of Applicable
Margin.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
that is contractually subordinated to the Obligations.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title

23


--------------------------------------------------------------------------------




Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
Section 9.11(c)(iii) or (b) otherwise acceptable to the Collateral Agent.

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

“Swingline Lender” shall mean Deutsche Bank Trust Company Americas.

“Syndication Date” shall mean the earlier of (i) the 30th day following the
Initial Borrowing Date and (ii) that date upon which the Administrative Agent
determines in its sole discretion (and notifies the Borrower) that the primary
syndication (and resultant addition of Persons as Lenders pursuant to Section
13.04(b)) has been completed.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Tax” or “Taxes” shall mean all present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein, and all interest, penalties or similar liabilities
applicable thereto.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period.

“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in Section
9.11(c)(iii).

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with the definition of “Pro Forma Basis” contained herein.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

24


--------------------------------------------------------------------------------




“Tranche” shall mean the applicable facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., Revolving Loans
and Swingline Loans.

“Transaction” shall mean, collectively, (i) the execution, delivery and
performance by each Credit Party of the Credit Documents to which it is a party,
the incurrence of Loans on the Initial Borrowing Date and the use of proceeds
thereof and (ii) the payment of all fees and expenses in connection with the
foregoing.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“United States” and “U.S.” shall each mean the United States of America.

 “Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender
at any time, such Lender’s Revolving Loan Commitment at such time less the sum
of (i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part 1 of Subtitle E of Title IV of ERISA.

“Additional Security Documents”

Section 9.11

“Bankruptcy Code”

Section 11.05

“Borrower”

first paragraph

“Commitment Commission”

Section 4.01(a)

“Drawing”

Section 3.05(b)

“Effective Date”

Section 13.10

“Event of Default”

Section 11

“Existing Bridge Credit Agreement”

recitals

“Facing Fee”

Section 4.01(c)

“Fee Letter”

Section 13.18

 

25


--------------------------------------------------------------------------------




 

“Guaranty”

Section 6.06

“Incremental Commitment Date”

Section 2.13(b)

“Incremental Lender”

Section 2.13(b)

“Intercompany Loans”

Section 10.05(viii)

“Interest Period”

Section 2.08

“Investments”

Section 10.05

“Letter of Credit”

Section 3.01(a)

“Letter of Credit Fee”

Section 4.01(b)

“Letter of Credit Request”

Section 3.03(a)

“Loan”

Section 2.01(a)

“Mandatory Borrowing”

Section 2.01(c)

“Notice of Borrowing”

Section 2.02(a)

“Notice of Conversion/Continuation”

Section 2.05

“Participant”

Section 3.04(a)

“Permitted Business”

Section 10.13

“Permitted Liens”

Section 10.01

“Register”

Section 13.15

“Replaced Lender”

Section 2.12

“Replacement Lender”

Section 2.12

“Revolving Loan”

Section 2.01(a)

“Revolving Note”

Section 2.04(a)

“SEC”

Section 9.01(f)

“Section 5.04(b)(ii) Certificate”

Section 5.04(b)(ii)

“Security Agreement”

Section 6.07

“Syndication Agent”

first paragraph

“Swingline Loan”

Section 2.01(b)

“Swingline Note”

Section 2.04(a)

“Unpaid Drawing”

Section 3.05(a)

 


1.02.           COMPUTATION OF TIME PERIODS; OTHER DEFINITIONAL PROVISIONS.  IN
THIS AGREEMENT, IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING” AND THE WORDS
“TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING.”  IN THIS AGREEMENT, THE WORD
“INCLUDING” SHALL BE DEEMED TO MEAN “INCLUDING WITHOUT LIMITATION.”


SECTION 2.                 AMOUNT AND TERMS OF CREDIT.


2.01.           THE LOANS.


(A)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH LENDER WITH A REVOLVING LOAN COMMITMENT SEVERALLY AGREES TO MAKE, AT ANY
TIME AND FROM TIME TO TIME ON OR AFTER THE INITIAL BORROWING DATE AND PRIOR TO
THE REVOLVING LOAN MATURITY DATE, A REVOLVING LOAN OR REVOLVING LOANS (EACH, A
“REVOLVING LOAN” AND, COLLECTIVELY, THE “REVOLVING LOANS” AND TOGETHER WITH THE
SWINGLINE LOANS, THE “LOANS”) TO THE BORROWER, WHICH REVOLVING LOANS (I) SHALL
BE DENOMINATED IN DOLLARS, (II) SHALL, AT THE OPTION OF THE BORROWER, BE
INCURRED AND MAINTAINED AS, AND/OR CONVERTED INTO, BASE RATE LOANS OR EURODOLLAR
LOANS, PROVIDED THAT EXCEPT AS

26


--------------------------------------------------------------------------------





OTHERWISE SPECIFICALLY PROVIDED IN SECTION 2.09(B), ALL REVOLVING LOANS
COMPRISING THE SAME BORROWING SHALL AT ALL TIMES BE OF THE SAME TYPE, (III) MAY
BE REPAID AND REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF, AND
(IV) SHALL NOT EXCEED FOR ANY SUCH LENDER AT ANY TIME OUTSTANDING THAT AGGREGATE
PRINCIPAL AMOUNT WHICH, WHEN ADDED TO THE PRODUCT OF (X) SUCH LENDER’S RL
PERCENTAGE AND (Y) THE SUM OF (I) THE AGGREGATE AMOUNT OF ALL LETTER OF CREDIT
OUTSTANDINGS (EXCLUSIVE OF UNPAID DRAWINGS WHICH ARE REPAID WITH THE PROCEEDS
OF, AND SIMULTANEOUSLY WITH THE INCURRENCE OF, THE RESPECTIVE INCURRENCE OF
REVOLVING LOANS) AT SUCH TIME AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
SWINGLINE LOANS (EXCLUSIVE OF SWINGLINE LOANS WHICH ARE REPAID WITH THE PROCEEDS
OF, AND SIMULTANEOUSLY WITH THE INCURRENCE OF, THE RESPECTIVE INCURRENCE OF
REVOLVING LOANS) THEN OUTSTANDING, EQUALS THE REVOLVING LOAN COMMITMENT OF SUCH
LENDER AT SUCH TIME.


(B)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
SWINGLINE LENDER AGREES TO MAKE, AT ANY TIME AND FROM TIME TO TIME ON OR AFTER
THE INITIAL BORROWING DATE AND PRIOR TO THE SWINGLINE EXPIRY DATE, A REVOLVING
LOAN OR REVOLVING LOANS (EACH, A “SWINGLINE LOAN” AND, COLLECTIVELY, THE
“SWINGLINE LOANS”) TO THE BORROWER, WHICH SWINGLINE LOANS (I) SHALL BE INCURRED
AND MAINTAINED AS BASE RATE LOANS, (II) SHALL BE DENOMINATED IN DOLLARS, (III)
MAY BE REPAID AND REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF, (IV)
SHALL NOT EXCEED IN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING, WHEN
COMBINED WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING LOANS THEN
OUTSTANDING AND THE AGGREGATE AMOUNT OF ALL LETTER OF CREDIT OUTSTANDINGS AT
SUCH TIME, AN AMOUNT EQUAL TO THE TOTAL REVOLVING LOAN COMMITMENT AT SUCH TIME,
AND (V) SHALL NOT EXCEED IN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING
THE MAXIMUM SWINGLINE AMOUNT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 2.01(B), (I) THE SWINGLINE LENDER SHALL NOT BE
OBLIGATED TO MAKE ANY SWINGLINE LOANS AT A TIME WHEN A LENDER DEFAULT EXISTS
WITH RESPECT TO AN RL LENDER UNLESS THE SWINGLINE LENDER HAS ENTERED INTO
ARRANGEMENTS SATISFACTORY TO IT AND THE BORROWER TO ELIMINATE THE SWINGLINE
LENDER’S RISK WITH RESPECT TO THE DEFAULTING LENDER’S OR DEFAULTING LENDERS’
PARTICIPATION IN SUCH SWINGLINE LOANS, INCLUDING BY THE BORROWER CASH
COLLATERALIZING SUCH DEFAULTING LENDER’S OR DEFAULTING LENDERS’ RL PERCENTAGE OF
THE OUTSTANDING SWINGLINE LOANS, AND (II) THE SWINGLINE LENDER SHALL NOT MAKE
ANY SWINGLINE LOAN AFTER IT HAS RECEIVED WRITTEN NOTICE FROM THE BORROWER, ANY
OTHER CREDIT PARTY OR THE REQUIRED LENDERS STATING THAT A DEFAULT OR AN EVENT OF
DEFAULT EXISTS AND IS CONTINUING UNTIL SUCH TIME AS THE SWINGLINE LENDER SHALL
HAVE RECEIVED WRITTEN NOTICE (A) OF RESCISSION OF ALL SUCH NOTICES FROM THE
PARTY OR PARTIES ORIGINALLY DELIVERING SUCH NOTICE OR NOTICES OR (B) OF THE
WAIVER OF SUCH DEFAULT OR EVENT OF DEFAULT BY THE REQUIRED LENDERS.


(C)           ON ANY BUSINESS DAY, THE SWINGLINE LENDER MAY, IN ITS SOLE
DISCRETION, GIVE NOTICE TO THE RL LENDERS THAT THE SWINGLINE LENDER’S
OUTSTANDING SWINGLINE LOANS SHALL BE FUNDED WITH ONE OR MORE BORROWINGS OF
REVOLVING LOANS (PROVIDED THAT SUCH NOTICE SHALL BE DEEMED TO HAVE BEEN
AUTOMATICALLY GIVEN UPON THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT
UNDER SECTION 11.05 OR UPON THE EXERCISE OF ANY OF THE REMEDIES PROVIDED IN THE
LAST PARAGRAPH OF SECTION 11), IN WHICH CASE ONE OR MORE BORROWINGS OF REVOLVING
LOANS CONSTITUTING BASE RATE LOANS (EACH SUCH BORROWING, A “MANDATORY
BORROWING”) SHALL BE MADE ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY BY ALL RL
LENDERS PRO RATA BASED ON EACH SUCH RL LENDER’S RL PERCENTAGE (DETERMINED BEFORE
GIVING EFFECT TO ANY TERMINATION OF THE REVOLVING LOAN COMMITMENTS PURSUANT TO
THE FIRST PARAGRAPH OF SECTION 10) AND THE PROCEEDS THEREOF SHALL BE APPLIED
DIRECTLY BY THE SWINGLINE LENDER TO REPAY THE SWINGLINE LENDER FOR SUCH
OUTSTANDING SWINGLINE

27


--------------------------------------------------------------------------------





LOANS.  EACH RL LENDER HEREBY IRREVOCABLY AGREES TO MAKE REVOLVING LOANS UPON
ONE BUSINESS DAY’S NOTICE PURSUANT TO EACH MANDATORY BORROWING IN THE AMOUNT AND
IN THE MANNER SPECIFIED IN THE PRECEDING SENTENCE AND ON THE DATE SPECIFIED IN
WRITING BY THE SWINGLINE LENDER NOTWITHSTANDING (I) THE AMOUNT OF THE MANDATORY
BORROWING MAY NOT COMPLY WITH THE MINIMUM BORROWING AMOUNT OTHERWISE REQUIRED
HEREUNDER, (II) WHETHER ANY CONDITIONS SPECIFIED IN SECTION 7 ARE THEN
SATISFIED, (III) WHETHER A DEFAULT OR AN EVENT OF DEFAULT THEN EXISTS, (IV) THE
DATE OF SUCH MANDATORY BORROWING, AND (V) THE AMOUNT OF THE TOTAL REVOLVING LOAN
COMMITMENT AT SUCH TIME.  IN THE EVENT THAT ANY MANDATORY BORROWING CANNOT FOR
ANY REASON BE MADE ON THE DATE OTHERWISE REQUIRED ABOVE (INCLUDING AS A RESULT
OF THE COMMENCEMENT OF A PROCEEDING UNDER THE BANKRUPTCY CODE WITH RESPECT TO
THE BORROWER), THEN EACH RL LENDER HEREBY AGREES THAT IT SHALL FORTHWITH
PURCHASE (AS OF THE DATE THE MANDATORY BORROWING WOULD OTHERWISE HAVE OCCURRED,
BUT ADJUSTED FOR ANY PAYMENTS RECEIVED FROM THE BORROWER ON OR AFTER SUCH DATE
AND PRIOR TO SUCH PURCHASE) FROM THE SWINGLINE LENDER SUCH PARTICIPATIONS IN THE
OUTSTANDING SWINGLINE LOANS AS SHALL BE NECESSARY TO CAUSE THE RL LENDERS TO
SHARE IN SUCH SWINGLINE LOANS RATABLY BASED UPON THEIR RESPECTIVE RL PERCENTAGES
(DETERMINED BEFORE GIVING EFFECT TO ANY TERMINATION OF THE REVOLVING LOAN
COMMITMENTS PURSUANT TO THE LAST PARAGRAPH OF SECTION 11), PROVIDED THAT (X) ALL
INTEREST PAYABLE ON THE SWINGLINE LOANS SHALL BE FOR THE ACCOUNT OF THE
SWINGLINE LENDER UNTIL THE DATE AS OF WHICH THE RESPECTIVE PARTICIPATION IS
REQUIRED TO BE PURCHASED AND, TO THE EXTENT ATTRIBUTABLE TO THE PURCHASED
PARTICIPATION, SHALL BE PAYABLE TO THE PARTICIPANT FROM AND AFTER SUCH DATE AND
(Y) AT THE TIME ANY PURCHASE OF PARTICIPATIONS PURSUANT TO THIS SENTENCE IS
ACTUALLY MADE, THE PURCHASING RL LENDER SHALL BE REQUIRED TO PAY THE SWINGLINE
LENDER INTEREST ON THE PRINCIPAL AMOUNT OF PARTICIPATION PURCHASED FOR EACH DAY
FROM AND INCLUDING THE DAY UPON WHICH THE MANDATORY BORROWING WOULD OTHERWISE
HAVE OCCURRED TO BUT EXCLUDING THE DATE OF PAYMENT FOR SUCH PARTICIPATION, AT
THE OVERNIGHT FEDERAL FUNDS RATE FOR THE FIRST THREE DAYS AND AT THE INTEREST
RATE OTHERWISE APPLICABLE TO REVOLVING LOANS MAINTAINED AS BASE RATE LOANS
HEREUNDER FOR EACH DAY THEREAFTER.


2.02.        NOTICE OF BORROWING.


(A)           WHENEVER THE BORROWER DESIRES TO INCUR (X) EURODOLLAR LOANS
HEREUNDER, IT SHALL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE (OR TELEPHONIC
NOTICE PROMPTLY CONFIRMED IN WRITING) AT THE NOTICE OFFICE AT LEAST TWO (2)
BUSINESS DAYS’ PRIOR NOTICE OF EACH EURODOLLAR LOAN TO BE INCURRED HEREUNDER AND
(Y) BASE RATE LOANS HEREUNDER (EXCLUDING SWINGLINE LOANS AND REVOLVING LOANS
MADE PURSUANT TO A MANDATORY BORROWING), IT SHALL GIVE THE ADMINISTRATIVE AGENT
AT THE NOTICE OFFICE AT LEAST ONE BUSINESS DAY’S PRIOR NOTICE OF EACH BASE RATE
LOAN TO BE INCURRED HEREUNDER, PROVIDED THAT (IN EACH CASE) ANY SUCH NOTICE
SHALL BE DEEMED TO HAVE BEEN GIVEN ON A CERTAIN DAY ONLY IF GIVEN BEFORE 12:00
NOON (NEW YORK TIME) ON SUCH DAY.  EACH SUCH NOTICE (EACH, A “NOTICE OF
BORROWING”), EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 2.09, SHALL BE
IRREVOCABLE AND SHALL BE IN WRITING, OR BY TELEPHONE PROMPTLY CONFIRMED IN
WRITING, IN THE FORM OF EXHIBIT A-1, APPROPRIATELY COMPLETED TO SPECIFY (I) THE
DATE OF THE BORROWING (WHICH SHALL BE A BUSINESS DAY AFTER THE EFFECTIVE DATE
BUT, IN THE CASE OF THE INITIAL BORROWING DATE, NO LATER THAN NOVEMBER 30,
2006), (II) THE AMOUNT OF THE BORROWING, (III) WHETHER THE LOANS BEING INCURRED
PURSUANT TO SUCH BORROWING ARE TO BE INITIALLY MAINTAINED AS BASE RATE LOANS OR,
TO THE EXTENT PERMITTED HEREUNDER, EURODOLLAR LOANS AND, IF EURODOLLAR LOANS,
THE INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO.  THE ADMINISTRATIVE AGENT
SHALL PROMPTLY GIVE EACH LENDER WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF THE BORROWING OF THE LOANS AND OF THE OTHER MATTERS
COVERED BY THE NOTICE OF BORROWING.

28


--------------------------------------------------------------------------------





(B)           (I)  WHENEVER THE BORROWER DESIRES TO INCUR SWINGLINE LOANS
HEREUNDER, THE BORROWER SHALL GIVE THE SWINGLINE LENDER NO LATER THAN 1:00 P.M.
(NEW YORK TIME) ON THE DATE THAT A SWINGLINE LOAN IS TO BE INCURRED, WRITTEN
NOTICE OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING OF EACH SWINGLINE LOAN
TO BE INCURRED HEREUNDER.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SPECIFY IN
EACH CASE (A) THE DATE OF BORROWING (WHICH SHALL BE A BUSINESS DAY), AND (B) THE
AGGREGATE PRINCIPAL AMOUNT OF THE SWINGLINE LOANS TO BE INCURRED PURSUANT TO
SUCH BORROWING.


(II)           MANDATORY BORROWINGS SHALL BE MADE UPON THE NOTICE SPECIFIED IN
SECTION 2.01(C), WITH THE BORROWER IRREVOCABLY AGREEING, BY ITS INCURRENCE OF
ANY SWINGLINE LOAN, TO THE MAKING OF THE MANDATORY BORROWINGS AS SET FORTH IN
SECTION 2.01(C).


(C)           WITHOUT IN ANY WAY LIMITING THE OBLIGATION OF THE BORROWER TO
CONFIRM IN WRITING ANY NOTICE IT MAY GIVE HEREUNDER BY TELEPHONE, THE
ADMINISTRATIVE AGENT OR THE SWINGLINE LENDER, AS THE CASE MAY BE, MAY ACT PRIOR
TO RECEIPT OF WRITTEN CONFIRMATION WITHOUT LIABILITY UPON THE BASIS OF SUCH
TELEPHONIC NOTICE OF SUCH BORROWING OR PREPAYMENT, AS THE CASE MAY BE, BELIEVED
BY THE ADMINISTRATIVE AGENT OR THE SWINGLINE LENDER, AS THE CASE MAY BE, IN GOOD
FAITH TO BE FROM A AUTHORIZED OFFICER OF THE BORROWER PRIOR TO RECEIPT OF
WRITTEN CONFIRMATION.  IN EACH SUCH CASE THE BORROWER HEREBY WAIVES THE RIGHT TO
DISPUTE THE ADMINISTRATIVE AGENT’S OR THE SWINGLINE LENDER’S RECORD OF THE TERMS
OF ANY SUCH TELEPHONIC NOTICE OF SUCH BORROWING OR PREPAYMENT OF LOANS, AS THE
CASE MAY BE, ABSENT MANIFEST ERROR.


2.03.        DISBURSEMENT OF FUNDS.  NO LATER THAN 1:00 P.M. (NEW YORK TIME) ON
THE DATE SPECIFIED IN EACH NOTICE OF BORROWING (OR (X) IN THE CASE OF SWINGLINE
LOANS, NO LATER THAN 4:00 P.M. (NEW YORK TIME) ON THE DATE SPECIFIED PURSUANT TO
SECTION 2.02(B)(I) OR (Y) IN THE CASE OF MANDATORY BORROWINGS, NO LATER THAN
1:00 P.M. (NEW YORK TIME) ON THE DATE SPECIFIED IN SECTION 2.01(B)), EACH LENDER
WILL MAKE AVAILABLE ITS PRO RATA PORTION OF THE LOANS (OR IN THE CASE OF
SWINGLINE LOANS, THE SWINGLINE LENDER WILL MAKE AVAILABLE THE FULL AMOUNT
THEREOF).  ALL SUCH AMOUNTS WILL BE MADE AVAILABLE IN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS AT THE PAYMENT OFFICE, AND THE ADMINISTRATIVE AGENT WILL, EXCEPT
IN THE CASE OF REVOLVING LOANS MADE PURSUANT TO A MANDATORY BORROWING, MAKE
AVAILABLE TO THE BORROWER AT THE PAYMENT OFFICE THE AGGREGATE OF THE AMOUNTS SO
MADE AVAILABLE BY THE LENDERS.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN
NOTIFIED BY ANY LENDER PRIOR TO THE DATE OF BORROWING THAT SUCH LENDER DOES NOT
INTEND TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF
ANY BORROWING TO BE MADE ON SUCH DATE, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH
DATE OF BORROWING AND THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED
TO), IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IF SUCH CORRESPONDING AMOUNT IS NOT IN FACT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER, THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT ON DEMAND FROM SUCH
LENDER.  IF SUCH LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON
THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY THE BORROWER AND THE BORROWER SHALL IMMEDIATELY PAY SUCH
CORRESPONDING AMOUNT TO THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT ALSO
SHALL BE ENTITLED TO RECOVER ON DEMAND FROM SUCH LENDER OR THE BORROWER, AS THE
CASE MAY BE, INTEREST ON SUCH CORRESPONDING AMOUNT IN RESPECT OF EACH DAY FROM
THE DATE SUCH CORRESPONDING AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE
AGENT TO THE BORROWER UNTIL THE DATE SUCH CORRESPONDING AMOUNT IS RECOVERED BY
THE ADMINISTRATIVE AGENT, AT A RATE PER ANNUM EQUAL TO (I) IF RECOVERED

29


--------------------------------------------------------------------------------





FROM SUCH LENDER, THE OVERNIGHT FEDERAL FUNDS RATE FOR THE FIRST THREE DAYS AND
AT THE INTEREST RATE OTHERWISE APPLICABLE TO SUCH LOANS FOR EACH DAY THEREAFTER
AND (II) IF RECOVERED FROM THE BORROWER, THE RATE OF INTEREST APPLICABLE TO THE
RESPECTIVE BORROWING, AS DETERMINED PURSUANT TO SECTION 2.07.  NOTHING IN THIS
SECTION 2.03 SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO MAKE
LOANS HEREUNDER OR TO PREJUDICE ANY RIGHTS WHICH THE BORROWER MAY HAVE AGAINST
ANY LENDER AS A RESULT OF ANY FAILURE BY SUCH LENDER TO MAKE LOANS HEREUNDER.


2.04.        NOTES.


(A)           THE BORROWER’S OBLIGATION TO PAY THE PRINCIPAL OF, AND INTEREST
ON, THE LOANS MADE BY EACH LENDER SHALL BE EVIDENCED IN THE REGISTER MAINTAINED
BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 13.15 AND SHALL, IF REQUESTED BY
SUCH LENDER, ALSO BE EVIDENCED BY A PROMISSORY NOTE DULY EXECUTED AND DELIVERED
BY THE BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1 OR EXHIBIT B-2, WITH
BLANKS APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH, (I) IN THE CASE OF
REVOLVING LOANS, BY A PROMISSORY NOTE DULY EXECUTED AND DELIVERED BY THE
BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1, WITH BLANKS APPROPRIATELY
COMPLETED IN CONFORMITY HEREWITH (EACH, A “REVOLVING NOTE” AND, COLLECTIVELY,
THE “REVOLVING NOTES”), AND (II) IN THE CASE OF SWINGLINE LOANS, BY A PROMISSORY
NOTE DULY EXECUTED AND DELIVERED BY THE BORROWER SUBSTANTIALLY IN THE FORM OF
EXHIBIT B-2, WITH BLANKS APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH (THE
“SWINGLINE NOTE”).


(B)           EACH LENDER SHALL NOTE ON ITS INTERNAL RECORDS THE AMOUNT OF THE
LOAN MADE BY IT AND EACH PAYMENT IN RESPECT THEREOF, AND PRIOR TO ANY TRANSFER
OF ITS NOTES WILL ENDORSE ON THE REVERSE SIDE THEREOF THE OUTSTANDING PRINCIPAL
AMOUNT OF LOANS EVIDENCED THEREBY.  FAILURE TO MAKE ANY SUCH NOTATION OR ANY
ERROR IN SUCH NOTATION SHALL NOT AFFECT THE BORROWER’S OBLIGATIONS IN RESPECT OF
SUCH LOANS OR ANY RELATED OBLIGATIONS.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE IN THIS
SECTION 2.04 OR ELSEWHERE IN THIS AGREEMENT, NOTES SHALL ONLY BE DELIVERED TO
LENDERS WHICH AT ANY TIME SPECIFICALLY REQUEST THE DELIVERY OF SUCH NOTES.  NO
FAILURE OF ANY LENDER TO REQUEST OR OBTAIN A NOTE EVIDENCING ITS LOANS TO THE
BORROWER SHALL AFFECT OR IN ANY MANNER IMPAIR THE OBLIGATIONS OF THE BORROWER TO
PAY THE LOAN (AND ALL RELATED OBLIGATIONS) INCURRED BY THE BORROWER WHICH WOULD
OTHERWISE BE EVIDENCED THEREBY IN ACCORDANCE WITH THE REQUIREMENTS OF THIS
AGREEMENT, AND SHALL NOT IN ANY WAY AFFECT THE SECURITY OR GUARANTIES THEREFOR
PROVIDED PURSUANT TO THE VARIOUS CREDIT DOCUMENTS.  ANY LENDER WHICH DOES NOT
HAVE A NOTE EVIDENCING ITS OUTSTANDING LOANS SHALL IN NO EVENT BE REQUIRED TO
MAKE THE NOTATIONS OTHERWISE DESCRIBED IN PRECEDING CLAUSE (B).  AT ANY TIME
WHEN ANY LENDER REQUESTS THE DELIVERY OF A NOTE TO EVIDENCE ANY OF ITS LOANS,
THE BORROWER SHALL PROMPTLY EXECUTE AND DELIVER TO THE RESPECTIVE LENDER THE
REQUESTED NOTE IN THE APPROPRIATE AMOUNT OR AMOUNTS TO EVIDENCE SUCH LOANS.


2.05.           CONVERSIONS.  THE BORROWER SHALL HAVE THE OPTION TO CONVERT, ON
ANY BUSINESS DAY, ALL OR A PORTION EQUAL TO AT LEAST THE MINIMUM BORROWING
AMOUNT OF THE OUTSTANDING PRINCIPAL AMOUNT OF LOANS (OTHER THAN SWINGLINE LOANS,
WHICH MAY NOT BE CONVERTED PURSUANT TO THIS SECTION 2.05) MADE PURSUANT TO ONE
OR MORE BORROWINGS OF ONE OR MORE TYPES OF LOANS INTO A BORROWING OF ANOTHER
TYPE OF LOAN, PROVIDED THAT (I) EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.09(B),
EURODOLLAR LOANS MAY BE CONVERTED INTO BASE RATE LOANS ONLY ON THE LAST DAY OF
AN INTEREST PERIOD APPLICABLE TO THE LOANS BEING CONVERTED AND NO SUCH PARTIAL
CONVERSION OF

30


--------------------------------------------------------------------------------


Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) Base Rate Loans may only be converted
into Eurodollar Loans if no Default or Event of Default is in existence on the
date of the conversion and so long as the Administrative Agent has or the
Required Lenders have not determined in its or their sole discretion not to
permit such continuation, (iii) unless the Administrative Agent has determined
that the Syndication Date has occurred (at which time this clause (iii) shall no
longer be applicable), prior to the 90th day following the Initial Borrowing
Date, conversions of Base Rate Loans into Eurodollar Loans may only be made if
any such conversion is effective on the first day of the first, second or third
Interest Period and so long as such conversion does not result in a greater
number of Borrowings of Eurodollar Loans prior to the 90th day after the Initial
Borrowing Date than are permitted under Section 2.01, and (iv) no conversion
pursuant to this Section 2.05 shall result in a greater number of Borrowings of
Eurodollar Loans than is permitted under Section 2.02.  Each such conversion
shall be effected by the Borrower by giving the Administrative Agent at the
Notice Office prior to 12:00 Noon (New York time) at least (x) in the case of
conversions of Base Rate Loans into Eurodollar Loans, three Business Days’ prior
notice and (y) in the case of conversions of Eurodollar Loans into Base Rate
Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed to
specify the Loans to be so converted, the Borrowing or Borrowings pursuant to
which such Loans were incurred and, if to be converted into Eurodollar Loans,
the Interest Period to be initially applicable thereto.  The Administrative
Agent shall give each Lender prompt notice of any such proposed conversion
affecting any of its Loans.


2.06.        MATURITY DATE.  THE LOANS WILL MATURE ON THE REVOLVING LOAN
MATURITY DATE.


2.07.        INTEREST.


(A)           THE BORROWER AGREES TO PAY INTEREST IN RESPECT OF THE UNPAID
PRINCIPAL AMOUNT OF EACH BASE RATE LOAN FROM THE DATE OF BORROWING THEREOF UNTIL
THE EARLIER OF (I) THE MATURITY THEREOF (WHETHER BY ACCELERATION OR OTHERWISE)
AND (II) THE CONVERSION OF SUCH BASE RATE LOAN TO A EURODOLLAR LOAN PURSUANT TO
SECTION 2.05 OR 2.08, AT A RATE PER ANNUM WHICH SHALL BE EQUAL TO THE SUM OF THE
RELEVANT APPLICABLE MARGIN PLUS THE BASE RATE, EACH AS IN EFFECT FROM TIME TO
TIME.


(B)           THE BORROWER AGREES TO PAY INTEREST IN RESPECT OF THE UNPAID
PRINCIPAL AMOUNT OF EACH EURODOLLAR LOAN FROM THE DATE OF BORROWING THEREOF
UNTIL THE EARLIER OF (I) THE MATURITY THEREOF (WHETHER BY ACCELERATION OR
OTHERWISE) AND (II) THE CONVERSION OF SUCH EURODOLLAR LOAN TO A BASE RATE LOAN
PURSUANT TO SECTION 2.05, 2.08 OR 2.09, AS APPLICABLE, AT A RATE PER ANNUM WHICH
SHALL, DURING EACH INTEREST PERIOD APPLICABLE THERETO, BE EQUAL TO THE SUM OF
THE RELEVANT APPLICABLE MARGIN PLUS THE EURODOLLAR RATE FOR SUCH INTEREST
PERIOD.  IF ALL OR A PORTION OF (I) THE PRINCIPAL AMOUNT OF THE LOAN OR (II) ANY
INTEREST PAYABLE THEREON SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM THAT IS (X) IN THE CASE OF OVERDUE PRINCIPAL, THE RATE
DESCRIBED IN SECTION 2.07(A) PLUS 2% OR (Y) IN THE CASE OF ANY OVERDUE INTEREST,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE RATE DESCRIBED IN SECTION 2.07(A)
PLUS 2% FROM AND INCLUDING THE DATE OF SUCH

31


--------------------------------------------------------------------------------





NON-PAYMENT TO BUT EXCLUDING THE DATE ON WHICH SUCH AMOUNT IS PAID IN FULL
(AFTER AS WELL AS BEFORE JUDGMENT).


(C)           ACCRUED (AND THERETOFORE UNPAID) INTEREST SHALL BE PAYABLE (I) IN
RESPECT OF EACH BASE RATE LOAN, (X) QUARTERLY IN ARREARS ON EACH QUARTERLY
PAYMENT DATE, (Y) ON THE DATE OF ANY REPAYMENT OR PREPAYMENT IN FULL OF ALL
OUTSTANDING BASE RATE LOANS, AND (Z) AT MATURITY (WHETHER BY ACCELERATION OR
OTHERWISE) AND, AFTER SUCH MATURITY, ON DEMAND, AND (II) IN RESPECT OF EACH
EURODOLLAR LOAN, (X) ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO
AND, IN THE CASE OF AN INTEREST PERIOD IN EXCESS OF THREE MONTHS, ON EACH DATE
OCCURRING AT THREE MONTH INTERVALS AFTER THE FIRST DAY OF SUCH INTEREST PERIOD,
AND (Y) ON THE DATE OF ANY REPAYMENT OR PREPAYMENT (ON THE AMOUNT REPAID OR
PREPAID) IN FULL OF ALL OUTSTANDING EURODOLLAR LOANS AND (Z) AT MATURITY
(WHETHER BY ACCELERATION OR OTHERWISE) AND, AFTER SUCH MATURITY, ON DEMAND.


(D)           UPON EACH INTEREST DETERMINATION DATE, THE ADMINISTRATIVE AGENT
SHALL DETERMINE THE EURODOLLAR RATE FOR EACH INTEREST PERIOD APPLICABLE TO THE
RESPECTIVE EURODOLLAR LOANS AND THE ADMINISTRATIVE AGENT, UPON DETERMINING THE
INTEREST RATE FOR THE BORROWING, SHALL PROMPTLY NOTIFY THE BORROWER AND THE
LENDERS THEREOF.  EACH SUCH DETERMINATION SHALL, ABSENT CLEARLY DEMONSTRABLE
ERROR, BE FINAL AND CONCLUSIVE AND BINDING ON ALL PARTIES HERETO.


2.08.        INTEREST PERIODS.  AT THE TIME THE BORROWER GIVES ANY NOTICE OF
BORROWING OR NOTICE OF CONVERSION/CONTINUATION IN RESPECT OF THE MAKING OF, OR
CONVERSION INTO, ANY EURODOLLAR LOAN (IN THE CASE OF THE INITIAL INTEREST PERIOD
APPLICABLE THERETO) OR PRIOR TO 12:00 NOON (NEW YORK TIME) ON THE THIRD BUSINESS
DAY PRIOR TO THE EXPIRATION OF AN INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR
LOAN (IN THE CASE OF ANY SUBSEQUENT INTEREST PERIOD), THE BORROWER SHALL HAVE
THE RIGHT TO ELECT THE INTEREST PERIOD (EACH, AN “INTEREST PERIOD”) APPLICABLE
TO SUCH EURODOLLAR LOAN, WHICH INTEREST PERIOD SHALL, AT THE OPTION OF THE
BORROWER, BE A ONE, TWO, THREE OR SIX-MONTH (OR NINE OR TWELVE-MONTH, TO THE
EXTENT CONSENTED TO BY ALL LENDERS) PERIOD.

Notwithstanding anything to the contrary contained above:

(a)           all Eurodollar Loans comprising a Borrowing shall at all times
have the same Interest Period;

(b)           the initial Interest Period for any Eurodollar Loan shall commence
on the date of Borrowing of such Eurodollar Loan (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;

(c)           if any Interest Period begins on the last Business Day of a
calendar month or begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of the calendar month at the
end of such Interest Period;

(d)           if any Interest Period for a Eurodollar Loan would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day

32


--------------------------------------------------------------------------------




that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the
preceding Business Day;

(e)           no Interest Period may be selected at any time when a Default or
an Event of Default is then in existence and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such selection; and

(f)            the last Interest Period applicable to the Loans shall end on the
Maturity Date.

If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.


2.09.        INCREASED COSTS, ILLEGALITY, ETC.


(A)           IN THE EVENT THAT ANY LENDER SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING
UPON ALL PARTIES HERETO BUT, WITH RESPECT TO CLAUSE (I) BELOW, MAY BE MADE ONLY
BY THE ADMINISTRATIVE AGENT):

(I)            ON ANY INTEREST DETERMINATION DATE THAT, BY REASON OF ANY CHANGES
ARISING AFTER THE EFFECTIVE DATE AFFECTING THE INTERBANK EURODOLLAR MARKET,
ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE INTEREST
RATE ON THE BASIS PROVIDED FOR IN THE DEFINITION OF EURODOLLAR RATE; OR

(II)           AT ANY TIME, THAT SUCH LENDER SHALL INCUR INCREASED COSTS OR
REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY
EURODOLLAR LOAN BECAUSE OF (X) ANY CHANGE SINCE THE EFFECTIVE DATE IN ANY
APPLICABLE LAW OR GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST
(WHETHER OR NOT HAVING THE FORCE OF LAW) OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF AND INCLUDING THE INTRODUCTION OF ANY NEW LAW OR
GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST, SUCH AS, BUT NOT
LIMITED TO:  (A) A CHANGE IN THE BASIS OF TAXATION OF PAYMENT TO ANY LENDER OF
THE PRINCIPAL OF OR INTEREST ON THE LOANS OR THE NOTES OR ANY OTHER AMOUNTS
PAYABLE HEREUNDER (EXCEPT FOR CHANGES IN THE RATE OF TAX ON, OR DETERMINED BY
REFERENCE TO, THE NET INCOME OR NET PROFITS OF SUCH LENDER PURSUANT TO THE LAWS
OF THE JURISDICTION IN WHICH IT IS ORGANIZED OR IN WHICH ITS PRINCIPAL OFFICE OR
APPLICABLE LENDING OFFICE IS LOCATED OR ANY SUBDIVISION THEREOF OR THEREIN) OR
(B) A CHANGE IN OFFICIAL RESERVE REQUIREMENTS, BUT, IN ALL EVENTS, EXCLUDING
RESERVES REQUIRED UNDER REGULATION D TO THE EXTENT INCLUDED IN THE COMPUTATION
OF THE EURODOLLAR RATE AND/OR (Y) OTHER CIRCUMSTANCES ARISING SINCE THE
EFFECTIVE DATE AFFECTING SUCH LENDER, THE INTERBANK EURODOLLAR MARKET OR THE
POSITION OF SUCH LENDER IN SUCH MARKET; OR

(III)          AT ANY TIME, THAT THE MAKING OR CONTINUANCE OF ANY EURODOLLAR
LOAN HAS BEEN MADE (X) UNLAWFUL BY ANY LAW OR GOVERNMENTAL RULE, REGULATION OR
ORDER, (Y) IMPOSSIBLE BY COMPLIANCE BY ANY LENDER IN GOOD FAITH WITH ANY
GOVERNMENTAL REQUEST (WHETHER

33


--------------------------------------------------------------------------------




OR NOT HAVING FORCE OF LAW) OR (Z) IMPRACTICABLE AS A RESULT OF A CONTINGENCY
OCCURRING AFTER THE EFFECTIVE DATE WHICH MATERIALLY AND ADVERSELY AFFECTS THE
INTERBANK EURODOLLAR MARKET;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders). 
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in Section
2.09(b) as promptly as possible and, in any event, within the time period
required by law.


(B)           AT ANY TIME THAT ANY EURODOLLAR LOAN IS AFFECTED BY THE
CIRCUMSTANCES DESCRIBED IN SECTION 2.09(A)(II), THE BORROWER MAY, AND IN THE
CASE OF A EURODOLLAR LOAN AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN SECTION
2.09(A)(III), THE BORROWER SHALL, EITHER (X) IF THE AFFECTED EURODOLLAR LOAN IS
THEN BEING MADE INITIALLY OR PURSUANT TO A CONVERSION, CANCEL SUCH BORROWING BY
GIVING THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED IN WRITING) ON THE
SAME DATE THAT THE BORROWER WAS NOTIFIED BY THE AFFECTED LENDER OR THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.09(A)(II) OR (III) OR (Y) IF THE
AFFECTED EURODOLLAR LOAN IS THEN OUTSTANDING, UPON AT LEAST THREE BUSINESS DAYS’
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED LENDER TO
CONVERT SUCH EURODOLLAR LOAN INTO A BASE RATE LOAN, PROVIDED THAT, IF MORE THAN
ONE LENDER IS AFFECTED AT ANY TIME, THEN ALL AFFECTED LENDERS MUST BE TREATED
THE SAME PURSUANT TO THIS SECTION 2.09(B).


(C)           IF ANY LENDER DETERMINES THAT AFTER THE EFFECTIVE DATE THE
INTRODUCTION OF OR ANY CHANGE IN ANY APPLICABLE LAW OR GOVERNMENTAL RULE,
REGULATION, ORDER, GUIDELINE, DIRECTIVE OR REQUEST (WHETHER OR NOT HAVING THE
FORCE OF LAW) CONCERNING CAPITAL ADEQUACY, OR ANY CHANGE IN INTERPRETATION OR
ADMINISTRATION THEREOF BY THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR
ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, WILL HAVE THE
EFFECT OF INCREASING THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED
BY SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER BASED ON THE EXISTENCE
OF SUCH LENDER’S OBLIGATIONS HEREUNDER, THEN THE BORROWER AGREES TO PAY TO SUCH
LENDER, UPON ITS WRITTEN DEMAND THEREFOR, SUCH ADDITIONAL AMOUNTS AS SHALL BE
REQUIRED TO COMPENSATE SUCH LENDER OR SUCH OTHER CORPORATION FOR THE INCREASED
COST TO SUCH LENDER OR SUCH OTHER CORPORATION OR THE REDUCTION IN THE RATE OF
RETURN TO SUCH LENDER OR SUCH OTHER CORPORATION AS A RESULT OF SUCH INCREASE OF
CAPITAL.  IN DETERMINING

34


--------------------------------------------------------------------------------





SUCH ADDITIONAL AMOUNTS, EACH LENDER WILL ACT REASONABLY AND IN GOOD FAITH AND
WILL USE AVERAGING AND ATTRIBUTION METHODS WHICH ARE REASONABLE, PROVIDED THAT
SUCH LENDER’S DETERMINATION OF COMPENSATION OWING UNDER THIS SECTION 2.09(C)
SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING ON ALL THE
PARTIES HERETO.  EACH LENDER, UPON DETERMINING THAT ANY ADDITIONAL AMOUNTS WILL
BE PAYABLE PURSUANT TO THIS SECTION 2.09(C), WILL GIVE PROMPT WRITTEN NOTICE
THEREOF TO THE BORROWER, WHICH NOTICE SHALL SHOW IN REASONABLE DETAIL THE BASIS
FOR CALCULATION OF SUCH ADDITIONAL AMOUNTS.

2.10.        COMPENSATION.  THE BORROWER AGREES TO COMPENSATE EACH LENDER, UPON
ITS WRITTEN REQUEST (WHICH REQUEST SHALL SET FORTH IN REASONABLE DETAIL THE
BASIS FOR REQUESTING SUCH COMPENSATION), FOR ALL LOSSES, EXPENSES AND
LIABILITIES (INCLUDING ANY LOSS, EXPENSE OR LIABILITY INCURRED BY REASON OF THE
LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS REQUIRED BY SUCH LENDER
TO FUND ITS EURODOLLAR LOANS BUT EXCLUDING LOSS OF ANTICIPATED PROFITS) WHICH
SUCH LENDER MAY SUSTAIN:  (I) IF FOR ANY REASON (OTHER THAN A DEFAULT BY SUCH
LENDER OR THE ADMINISTRATIVE AGENT) THE BORROWING OF, OR CONVERSION FROM OR
INTO, EURODOLLAR LOANS DOES NOT OCCUR ON A DATE SPECIFIED THEREFOR IN THE NOTICE
OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION; (II) IF ANY PREPAYMENT OR
REPAYMENT (INCLUDING ANY PREPAYMENT OR REPAYMENT MADE PURSUANT TO SECTION 5.01
OR AS A RESULT OF AN ACCELERATION OF THE LOAN PURSUANT TO SECTION 10) OR
CONVERSION OF ANY OF ITS EURODOLLAR LOANS OCCURS ON A DATE WHICH IS NOT THE LAST
DAY OF AN INTEREST PERIOD WITH RESPECT THERETO; (III) IF ANY PREPAYMENT OF ITS
EURODOLLAR LOANS IS NOT MADE ON ANY DATE SPECIFIED IN A NOTICE OF PREPAYMENT
GIVEN BY THE BORROWER; OR (IV) AS A CONSEQUENCE OF (X) ANY OTHER DEFAULT BY THE
BORROWER TO REPAY EURODOLLAR LOANS WHEN REQUIRED BY THE TERMS OF THIS AGREEMENT
OR ANY NOTE HELD BY SUCH LENDER OR (Y) ANY ELECTION MADE PURSUANT TO
SECTION 2.09(B).

2.11.        CHANGE OF LENDING OFFICE.  EACH LENDER AGREES THAT ON THE
OCCURRENCE OF ANY EVENT GIVING RISE TO THE OPERATION OF SECTION 2.09 OR
SECTION 5.04 WITH RESPECT TO SUCH LENDER, IT WILL, IF REQUESTED BY THE BORROWER,
USE REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH LENDER)
TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOANS OR LETTER OF CREDIT AFFECTED
BY SUCH EVENT, PROVIDED THAT SUCH DESIGNATION IS MADE ON SUCH TERMS THAT SUCH
LENDER AND ITS LENDING OFFICE SUFFER NO ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE, WITH THE OBJECT OF AVOIDING OR MITIGATING THE CONSEQUENCE OF THE
EVENT GIVING RISE TO THE OPERATION OF SUCH SECTION.  NOTHING IN THIS
SECTION 2.11 SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE BORROWER OR
THE RIGHT OF ANY LENDER PROVIDED IN SECTIONS 2.09 AND 5.04.

2.12.        REPLACEMENT OF LENDERS.  (X) IF ANY LENDER BECOMES A DEFAULTING
LENDER, (Y) UPON THE OCCURRENCE OF ANY EVENT GIVING RISE TO THE OPERATION OF
SECTION 2.09(A)(II) OR (III), SECTION 2.09(C), SECTION 3.06 OR SECTION 5.04(A)
WITH RESPECT TO ANY LENDER THAT RESULTS IN SUCH LENDER CHARGING TO THE BORROWER
INCREASED COSTS OR ADDITIONAL AMOUNTS IN EXCESS OF THOSE BEING GENERALLY CHARGED
BY THE OTHER LENDERS OR (Z) IN THE CASE OF A REFUSAL BY A LENDER TO CONSENT TO A
PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION WITH RESPECT TO THIS AGREEMENT
WHICH HAS BEEN APPROVED BY THE REQUIRED LENDERS AS (AND TO THE EXTENT) PROVIDED
IN SECTION 13.12, THE BORROWER SHALL HAVE THE RIGHT, IN ACCORDANCE WITH SECTION
13.04(B), IF NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD EXIST AFTER
GIVING EFFECT TO SUCH REPLACEMENT, TO REPLACE SUCH LENDER (THE “REPLACED
LENDER”) WITH ONE OR MORE OTHER ELIGIBLE TRANSFEREES, NONE OF WHOM SHALL
CONSTITUTE A DEFAULTING LENDER AT THE TIME OF SUCH REPLACEMENT (COLLECTIVELY,
THE “REPLACEMENT LENDER”) AND EACH OF WHICH SHALL BE REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT, PROVIDED THAT (A) AT THE TIME OF ANY REPLACEMENT
PURSUANT TO THIS SECTION 2.12, THE

35


--------------------------------------------------------------------------------




REPLACEMENT LENDER SHALL ENTER INTO ONE OR MORE ASSIGNMENT AND ASSUMPTION
AGREEMENTS PURSUANT TO SECTION 13.04(B) (AND WITH ALL FEES PAYABLE PURSUANT TO
SAID SECTION 13.04(B) TO BE PAID BY THE REPLACEMENT LENDER AND/OR THE REPLACED
LENDER (AS MAY BE AGREED TO AT SUCH TIME BY AND AMONG THE BORROWER, THE
REPLACEMENT LENDER AND THE REPLACED LENDER)) PURSUANT TO WHICH THE REPLACEMENT
LENDER SHALL ACQUIRE ALL OF THE REVOLVING LOAN COMMITMENTS AND OUTSTANDING
REVOLVING LOANS AND PARTICIPATIONS IN LETTER OF CREDIT OUTSTANDINGS AND/OR (B)
IN EACH CASE, ALL PARTICIPATIONS IN LETTERS OF CREDIT BY, THE REPLACED LENDER
AND, IN CONNECTION THEREWITH, SHALL PAY TO (X) THE REPLACED LENDER IN RESPECT
THEREOF AN AMOUNT EQUAL TO THE SUM OF (A) AN AMOUNT EQUAL TO THE PRINCIPAL OF,
AND ALL ACCRUED INTEREST ON, ALL OUTSTANDING LOANS OF THE RESPECTIVE REPLACED
LENDER UNDER EACH TRANCHE WITH RESPECT TO WHICH SUCH REPLACED LENDER IS BEING
REPLACED, (B) AN AMOUNT EQUAL TO ALL UNPAID DRAWINGS (UNLESS THERE ARE NO UNPAID
DRAWINGS WITH RESPECT TO THE TRANCHE BEING REPLACED) THAT HAVE BEEN FUNDED BY
(AND NOT REIMBURSED TO) SUCH REPLACED LENDER, TOGETHER WITH ALL THEN UNPAID
INTEREST WITH RESPECT THERETO AT SUCH TIME AND (C) AN AMOUNT EQUAL TO ALL
ACCRUED, BUT THERETOFORE UNPAID, FEES OWING TO THE REPLACED LENDER (BUT ONLY
WITH RESPECT TO THE RELEVANT TRANCHE, IN THE CASE OF THE REPLACEMENT OF LESS
THAN ALL TRANCHES OF LOANS THEN HELD BY THE RESPECTIVE REPLACED LENDER) PURSUANT
TO SECTION 4.01, (Y) EACH LETTER OF CREDIT ISSUER AN AMOUNT EQUAL TO SUCH
REPLACED LENDER’S RL PERCENTAGE OF ANY UNPAID DRAWING RELATING TO LETTERS OF
CREDIT ISSUED BY SUCH LETTER OF CREDIT ISSUER (WHICH AT SUCH TIME REMAINS AN
UNPAID DRAWING) TO THE EXTENT SUCH AMOUNT WAS NOT THERETOFORE FUNDED BY SUCH
REPLACED LENDER AND (Z) IN THE CASE OF ANY REPLACEMENT OF REVOLVING LOAN
COMMITMENTS, THE SWINGLINE LENDER AN AMOUNT EQUAL TO SUCH REPLACED LENDER’S RL
PERCENTAGE OF ANY MANDATORY BORROWING TO THE EXTENT SUCH AMOUNT WAS NOT
THERETOFORE FUNDED BY SUCH REPLACED LENDER TO THE SWINGLINE LENDER.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.12, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.12 and Section 13.04.  Upon
the execution of the respective Assignment and Assumption Agreement, the payment
of amounts referred to in clauses (a) and (b) above, and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrower, (x) the Replacement Lender shall become a
Lender hereunder and, unless the respective Replaced Lender continues to have an
outstanding Revolving Loan Commitment hereunder, the Replaced Lender shall cease
to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including Sections 2.09, 2.10, 3.06, 5.04,
12.06, 13.01 and 13.06), which shall survive as to such Replaced Lender and (y)
the RL Percentages of the Lenders shall be automatically adjusted at such time
to give effect to such replacement.

2.13.        INCREMENTAL COMMITMENTS.


(A)           SO LONG AS THE INCREMENTAL COMMITMENT REQUEST REQUIREMENTS ARE
SATISFIED AT THE TIME OF THE DELIVERY OF THE REQUEST REFERRED TO BELOW, THE
BORROWER SHALL HAVE THE RIGHT, IN CONSULTATION AND COORDINATION WITH THE
ADMINISTRATIVE AGENT AS TO ALL OF THE MATTERS SET FORTH BELOW IN THIS SECTION
2.13, BUT WITHOUT REQUIRING THE CONSENT OF ANY OF THE LENDERS, TO REQUEST AT ANY
TIME AND FROM TIME TO TIME AFTER THE INITIAL BORROWING DATE AND PRIOR TO THE
DATE THAT IS THREE

36


--------------------------------------------------------------------------------





MONTHS PRIOR TO THE REVOLVING LOAN MATURITY DATE, THAT ONE OR MORE LENDERS
(AND/OR ONE OR MORE OTHER PERSONS THAT ARE ELIGIBLE TRANSFEREES AND THAT WILL
BECOME LENDERS AS PROVIDED BELOW) PROVIDE INCREMENTAL COMMITMENTS, IT BEING
UNDERSTOOD AND AGREED, HOWEVER, THAT (I) NO LENDER SHALL BE OBLIGATED TO PROVIDE
AN INCREMENTAL COMMITMENT AS A RESULT OF ANY SUCH REQUEST BY THE BORROWER, AND
UNTIL SUCH TIME, IF ANY, AS SUCH LENDER HAS AGREED IN ITS SOLE DISCRETION TO
PROVIDE AN INCREMENTAL COMMITMENT AND EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT AN INCREMENTAL COMMITMENT AGREEMENT IN RESPECT THEREOF AS
PROVIDED IN CLAUSE (B) OF THIS SECTION 2.13, SUCH LENDER SHALL NOT BE OBLIGATED
TO FUND ANY REVOLVING LOANS OR PARTICIPATE IN SWINGLINE LOANS OR LETTERS OF
CREDIT IN EXCESS OF ITS REVOLVING LOAN COMMITMENT AS IN EFFECT PRIOR TO GIVING
EFFECT TO SUCH INCREMENTAL COMMITMENT PROVIDED PURSUANT TO THIS SECTION 2.13,
(II) ANY LENDER (INCLUDING ANY ELIGIBLE TRANSFEREE THAT WILL BECOME A LENDER)
MAY SO PROVIDE AN INCREMENTAL COMMITMENT WITHOUT THE CONSENT OF ANY OTHER
LENDER, (III) EACH PROVISION OF INCREMENTAL COMMITMENTS ON A GIVEN DATE PURSUANT
TO THIS SECTION 2.13 SHALL BE IN A MINIMUM AGGREGATE AMOUNT (FOR ALL LENDERS
(INCLUDING ANY ELIGIBLE TRANSFEREE THAT WILL BECOME A LENDER)) OF AT LEAST
$25,000,000 AND IN INTEGRAL MULTIPLES OF $5,000,000 IN EXCESS THEREOF, AND
(IV) THE AGGREGATE AMOUNT OF ALL INCREMENTAL COMMITMENTS PROVIDED PURSUANT TO
THIS SECTION 2.13 SHALL NOT EXCEED $100,000,000.


(B)           AT THE TIME OF THE PROVISION OF INCREMENTAL COMMITMENTS PURSUANT
TO THIS SECTION 2.13, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH SUCH
LENDER OR OTHER ELIGIBLE TRANSFEREE THAT AGREES TO PROVIDE AN INCREMENTAL
COMMITMENT (EACH, AN “INCREMENTAL LENDER”) SHALL EXECUTE AND DELIVER TO
ADMINISTRATIVE AGENT AN INCREMENTAL COMMITMENT AGREEMENT, WITH THE EFFECTIVENESS
OF SUCH INCREMENTAL LENDER’S INCREMENTAL COMMITMENT TO OCCUR ON THE DATE SET
FORTH IN SUCH INCREMENTAL COMMITMENT AGREEMENT (THE “INCREMENTAL COMMITMENT
DATE”), WHICH DATE IN ANY EVENT SHALL BE NO EARLIER THAN THE DATE ON WHICH (W)
ALL FEES REQUIRED TO BE PAID IN CONNECTION THEREWITH AT THE TIME OF SUCH
EFFECTIVENESS SHALL HAVE BEEN PAID (INCLUDING ANY AGREED UPON UP-FRONT OR
ARRANGEMENT FEES OWING TO THE ADMINISTRATIVE AGENT (OR ANY AFFILIATE THEREOF)),
(X) ALL INCREMENTAL COMMITMENT REQUIREMENTS SHALL HAVE BEEN SATISFIED, (Y) ALL
OTHER CONDITIONS SET FORTH IN THIS SECTION 2.13 SHALL HAVE BEEN SATISFIED, AND
(Z) ALL OTHER CONDITIONS PRECEDENT THAT MAY BE SET FORTH IN SUCH INCREMENTAL
COMMITMENT AGREEMENT SHALL HAVE BEEN SATISFIED.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER AS TO THE EFFECTIVENESS OF EACH INCREMENTAL
COMMITMENT AGREEMENT, AND AT SUCH TIME, (I) THE TOTAL REVOLVING LOAN COMMITMENT
UNDER, AND FOR ALL PURPOSES OF, THIS AGREEMENT SHALL BE INCREASED BY THE
AGGREGATE AMOUNT OF SUCH INCREMENTAL COMMITMENTS, (II) SCHEDULE I SHALL BE
DEEMED MODIFIED TO REFLECT THE REVISED REVOLVING LOAN COMMITMENTS OF THE
AFFECTED LENDERS AND (III) TO THE EXTENT REQUESTED BY ANY INCREMENTAL LENDER,
NOTES SHALL BE ISSUED, AT THE EXPENSE OF THE BORROWER, TO SUCH INCREMENTAL
LENDER IN CONFORMITY WITH THE REQUIREMENTS OF SECTION 2.04(A).


(C)           AT THE TIME OF ANY PROVISION OF INCREMENTAL COMMITMENTS PURSUANT
TO THIS SECTION 2.13, THE BORROWER SHALL, IN COORDINATION WITH THE
ADMINISTRATIVE AGENT, REPAY OUTSTANDING REVOLVING LOANS OF CERTAIN OF THE
LENDERS, AND INCUR ADDITIONAL REVOLVING LOANS FROM CERTAIN OTHER LENDERS
(INCLUDING THE INCREMENTAL LENDERS), IN EACH CASE TO THE EXTENT NECESSARY SO
THAT ALL OF THE LENDERS PARTICIPATE IN EACH OUTSTANDING BORROWING OF REVOLVING
LOANS PRO RATA ON THE BASIS OF THEIR RESPECTIVE REVOLVING LOAN COMMITMENTS
(AFTER GIVING EFFECT TO ANY INCREASE IN THE TOTAL REVOLVING LOAN COMMITMENT
PURSUANT TO THIS SECTION 2.13) AND WITH THE BORROWER BEING OBLIGATED TO PAY TO
THE APPLICABLE LENDERS ANY COSTS OF THE TYPE REFERRED TO IN SECTION 2.09 IN
CONNECTION WITH ANY SUCH REPAYMENT AND/OR INCURRENCE.

37


--------------------------------------------------------------------------------





SECTION 3.                 LETTERS OF CREDIT.

3.01.        LETTERS OF CREDIT.


(A)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
BORROWER MAY REQUEST THAT AN ISSUING LENDER ISSUE, AT ANY TIME AND FROM TIME TO
TIME ON AND AFTER THE INITIAL BORROWING DATE AND PRIOR TO THE 30TH DAY PRIOR TO
THE REVOLVING LOAN MATURITY DATE, FOR THE ACCOUNT OF THE BORROWER AND FOR THE
BENEFIT OF (X) ANY HOLDER (OR ANY TRUSTEE, AGENT OR OTHER SIMILAR REPRESENTATIVE
FOR ANY SUCH HOLDERS) OF L/C SUPPORTABLE OBLIGATIONS, AN IRREVOCABLE STANDBY
LETTER OF CREDIT, IN A FORM CUSTOMARILY USED BY SUCH ISSUING LENDER OR IN SUCH
OTHER FORM AS IS REASONABLY ACCEPTABLE TO SUCH ISSUING LENDER, AND (Y) SELLERS
OF GOODS TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, AN IRREVOCABLE TRADE LETTER
OF CREDIT, IN A FORM CUSTOMARILY USED BY SUCH ISSUING LENDER OR IN SUCH OTHER
FORM AS HAS BEEN APPROVED BY SUCH ISSUING LENDER (EACH SUCH LETTER OF CREDIT, A
“LETTER OF CREDIT” AND, COLLECTIVELY, THE “LETTERS OF CREDIT”).  ALL LETTERS OF
CREDIT SHALL BE DENOMINATED IN DOLLARS AND SHALL BE ISSUED ON A SIGHT BASIS
ONLY.


(B)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH ISSUING LENDER AGREES THAT IT WILL, AT ANY TIME AND FROM TIME TO TIME ON
AND AFTER THE INITIAL BORROWING DATE AND PRIOR TO THE 30TH DAY PRIOR TO THE
REVOLVING LOAN MATURITY DATE, FOLLOWING ITS RECEIPT OF THE RESPECTIVE LETTER OF
CREDIT REQUEST, ISSUE FOR ACCOUNT OF THE BORROWER, ONE OR MORE LETTERS OF CREDIT
AS ARE PERMITTED TO REMAIN OUTSTANDING HEREUNDER WITHOUT GIVING RISE TO A
DEFAULT OR AN EVENT OF DEFAULT, PROVIDED THAT NO ISSUING LENDER SHALL BE UNDER
ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT OF THE TYPES DESCRIBED ABOVE IF AT
THE TIME OF SUCH ISSUANCE:

(I)            ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN SUCH ISSUING LENDER
FROM ISSUING SUCH LETTER OF CREDIT OR ANY REQUIREMENT OF LAW APPLICABLE TO SUCH
ISSUING LENDER OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH ISSUING LENDER
SHALL PROHIBIT, OR REQUEST THAT SUCH ISSUING LENDER REFRAIN FROM, THE ISSUANCE
OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL
IMPOSE UPON SUCH ISSUING LENDER WITH RESPECT TO SUCH LETTER OF CREDIT ANY
RESTRICTION OR RESERVE OR CAPITAL REQUIREMENT (FOR WHICH SUCH ISSUING LENDER IS
NOT OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT WITH RESPECT TO SUCH ISSUING
LENDER ON THE DATE HEREOF, OR ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS
NOT APPLICABLE OR IN EFFECT WITH RESPECT TO SUCH ISSUING LENDER AS OF THE DATE
HEREOF AND WHICH SUCH ISSUING LENDER REASONABLY AND IN GOOD FAITH DEEMS MATERIAL
TO IT; OR

(II)           SUCH ISSUING LENDER SHALL HAVE RECEIVED FROM THE BORROWER, ANY
OTHER CREDIT PARTY OR THE REQUIRED LENDERS PRIOR TO THE ISSUANCE OF SUCH LETTER
OF CREDIT NOTICE OF THE TYPE DESCRIBED IN THE SECOND SENTENCE OF SECTION
3.03(B).


3.02.           MAXIMUM LETTER OF CREDIT OUTSTANDINGS; FINAL MATURITIES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, (I) NO
LETTER OF CREDIT SHALL BE ISSUED THE STATED AMOUNT OF WHICH, WHEN ADDED TO THE
LETTER OF CREDIT OUTSTANDINGS (EXCLUSIVE OF UNPAID DRAWINGS WHICH ARE REPAID ON
THE DATE OF, AND PRIOR TO THE ISSUANCE OF, THE RESPECTIVE LETTER OF CREDIT) AT
SUCH TIME WOULD EXCEED EITHER (X) $15.0 MILLION OR (Y) WHEN ADDED TO THE SUM OF
(I) THE AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING LOANS THEN OUTSTANDING AND
(II) THE AGGREGATE

38


--------------------------------------------------------------------------------





PRINCIPAL AMOUNT OF ALL SWINGLINE LOANS THEN OUTSTANDING, AN AMOUNT EQUAL TO THE
TOTAL REVOLVING LOAN COMMITMENT AT SUCH TIME, AND (II) EACH LETTER OF CREDIT
SHALL BY ITS TERMS TERMINATE (X) IN THE CASE OF STANDBY LETTERS OF CREDIT, ON OR
BEFORE THE EARLIER OF (A) THE DATE WHICH OCCURS 12 MONTHS AFTER THE DATE OF THE
ISSUANCE THEREOF (ALTHOUGH ANY SUCH STANDBY LETTER OF CREDIT SHALL BE EXTENDIBLE
FOR SUCCESSIVE PERIODS OF UP TO 12 MONTHS, BUT, IN EACH CASE, NOT BEYOND THE
TENTH BUSINESS DAY PRIOR TO THE REVOLVING LOAN MATURITY DATE, ON TERMS
ACCEPTABLE TO THE ISSUING LENDER) AND (B) TEN BUSINESS DAYS PRIOR TO THE
REVOLVING LOAN MATURITY DATE, AND (Y) IN THE CASE OF TRADE LETTERS OF CREDIT, ON
OR BEFORE THE EARLIER OF (A) THE DATE WHICH OCCURS 180 DAYS AFTER THE DATE OF
ISSUANCE THEREOF AND (B) TEN DAYS PRIOR TO THE REVOLVING LOAN MATURITY DATE.


3.03.           LETTER OF CREDIT REQUESTS; MINIMUM STATED AMOUNT.


(A)           WHENEVER THE BORROWER DESIRES THAT A LETTER OF CREDIT BE ISSUED
FOR ITS ACCOUNT, THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT AND THE
RESPECTIVE ISSUING LENDER AT LEAST FIVE BUSINESS DAYS’ (OR SUCH SHORTER PERIOD
AS IS ACCEPTABLE TO SUCH ISSUING LENDER) WRITTEN NOTICE THEREOF (INCLUDING BY
WAY OF FACSIMILE).  EACH NOTICE SHALL BE IN THE FORM OF EXHIBIT C, APPROPRIATELY
COMPLETED (EACH, A “LETTER OF CREDIT REQUEST”).


(B)           THE MAKING OF EACH LETTER OF CREDIT REQUEST SHALL BE DEEMED TO BE
A REPRESENTATION AND WARRANTY BY THE BORROWER TO THE LENDERS THAT SUCH LETTER OF
CREDIT MAY BE ISSUED IN ACCORDANCE WITH, AND WILL NOT VIOLATE THE REQUIREMENTS
OF, SECTION 3.02.  UNLESS THE RESPECTIVE ISSUING LENDER HAS RECEIVED NOTICE FROM
THE BORROWER, ANY OTHER CREDIT PARTY OR THE REQUIRED LENDERS BEFORE IT ISSUES A
LETTER OF CREDIT THAT ONE OR MORE OF THE CONDITIONS SPECIFIED IN SECTION 6 OR 7
ARE NOT THEN SATISFIED, OR THAT THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD
VIOLATE SECTION 3.02, THEN SUCH ISSUING LENDER SHALL, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, ISSUE THE REQUESTED LETTER OF CREDIT FOR THE
ACCOUNT OF THE BORROWER IN ACCORDANCE WITH SUCH ISSUING LENDER’S USUAL AND
CUSTOMARY PRACTICES.  UPON THE ISSUANCE OF OR MODIFICATION OR AMENDMENT TO ANY
STANDBY LETTER OF CREDIT, EACH ISSUING LENDER SHALL PROMPTLY NOTIFY THE BORROWER
AND THE ADMINISTRATIVE AGENT, IN WRITING OF SUCH ISSUANCE, MODIFICATION OR
AMENDMENT AND SUCH NOTICE SHALL BE ACCOMPANIED BY A COPY OF SUCH LETTER OF
CREDIT OR THE RESPECTIVE MODIFICATION OR AMENDMENT THERETO, AS THE CASE MAY BE. 
PROMPTLY AFTER RECEIPT OF SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
PARTICIPANTS, IN WRITING, OF SUCH ISSUANCE, MODIFICATION OR AMENDMENT.  ON THE
FIRST BUSINESS DAY OF EACH WEEK, EACH ISSUING LENDER SHALL FURNISH THE
ADMINISTRATIVE AGENT WITH A WRITTEN (INCLUDING VIA FACSIMILE) REPORT OF THE
DAILY AGGREGATE OUTSTANDINGS OF TRADE LETTERS OF CREDIT ISSUED BY SUCH ISSUING
LENDER FOR THE IMMEDIATELY PRECEDING WEEK.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, IN THE EVENT THAT A LENDER DEFAULT EXISTS
WITH RESPECT TO AN RL LENDER, NO ISSUING LENDER SHALL BE REQUIRED TO ISSUE ANY
LETTER OF CREDIT UNLESS SUCH ISSUING LENDER HAS ENTERED INTO ARRANGEMENTS
SATISFACTORY TO IT AND THE BORROWER TO ELIMINATE SUCH ISSUING LENDER’S RISK WITH
RESPECT TO THE PARTICIPATION IN LETTERS OF CREDIT BY THE DEFAULTING LENDER OR
LENDERS, INCLUDING BY CASH COLLATERALIZING SUCH DEFAULTING LENDER’S OR LENDERS’
RL PERCENTAGE OF THE LETTER OF CREDIT OUTSTANDINGS.


(C)           THE INITIAL STATED AMOUNT OF EACH LETTER OF CREDIT SHALL NOT BE
LESS THAN $100,000 OR SUCH LESSER AMOUNT AS IS ACCEPTABLE TO THE RESPECTIVE
ISSUING LENDER.

39


--------------------------------------------------------------------------------





3.04.           LETTER OF CREDIT PARTICIPATIONS.


(A)           IMMEDIATELY UPON THE ISSUANCE BY AN ISSUING LENDER OF ANY LETTER
OF CREDIT, SUCH ISSUING LENDER SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED TO
EACH RL LENDER, AND EACH SUCH RL LENDER (IN ITS CAPACITY UNDER THIS SECTION
3.04, A “PARTICIPANT”) SHALL BE DEEMED IRREVOCABLY AND UNCONDITIONALLY TO HAVE
PURCHASED AND RECEIVED FROM SUCH ISSUING LENDER, WITHOUT RECOURSE OR WARRANTY,
AN UNDIVIDED INTEREST AND PARTICIPATION, TO THE EXTENT OF SUCH PARTICIPANT’S RL
PERCENTAGE, IN SUCH LETTER OF CREDIT, EACH DRAWING OR PAYMENT MADE THEREUNDER
AND THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT WITH RESPECT THERETO,
AND ANY SECURITY THEREFOR OR GUARANTY PERTAINING THERETO.  UPON ANY CHANGE IN
THE REVOLVING LOAN COMMITMENTS OR RL PERCENTAGES OF THE LENDERS PURSUANT TO
SECTION 2.12 OR 13.04(B), IT IS HEREBY AGREED THAT, WITH RESPECT TO ALL
OUTSTANDING LETTERS OF CREDIT AND UNPAID DRAWINGS RELATING THERETO, THERE SHALL
BE AN AUTOMATIC ADJUSTMENT TO THE PARTICIPATIONS PURSUANT TO THIS SECTION 3.04
TO REFLECT THE NEW RL PERCENTAGES OF THE ASSIGNOR AND ASSIGNEE LENDER, AS THE
CASE MAY BE.


(B)           IN DETERMINING WHETHER TO PAY UNDER ANY LETTER OF CREDIT, NO
ISSUING LENDER SHALL HAVE ANY OBLIGATION RELATIVE TO THE OTHER LENDERS OTHER
THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE DELIVERED UNDER SUCH LETTER OF
CREDIT APPEAR TO HAVE BEEN DELIVERED AND THAT THEY APPEAR TO SUBSTANTIALLY
COMPLY ON THEIR FACE WITH THE REQUIREMENTS OF SUCH LETTER OF CREDIT.  ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY AN ISSUING LENDER UNDER OR IN CONNECTION WITH
ANY LETTER OF CREDIT ISSUED BY IT SHALL NOT CREATE FOR SUCH ISSUING LENDER ANY
RESULTING LIABILITY TO THE BORROWER, ANY OTHER CREDIT PARTY, ANY LENDER OR ANY
OTHER PERSON UNLESS SUCH ACTION IS TAKEN OR OMITTED TO BE TAKEN WITH GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH ISSUING LENDER (AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
DECISION).


(C)           IN THE EVENT THAT AN ISSUING LENDER MAKES ANY PAYMENT UNDER ANY
LETTER OF CREDIT ISSUED BY IT AND THE BORROWER SHALL NOT HAVE REIMBURSED SUCH
AMOUNT IN FULL TO SUCH ISSUING LENDER PURSUANT TO SECTION 3.05(A), SUCH ISSUING
LENDER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT, WHICH SHALL PROMPTLY
NOTIFY EACH PARTICIPANT OF SUCH FAILURE, AND EACH PARTICIPANT SHALL PROMPTLY AND
UNCONDITIONALLY PAY TO SUCH ISSUING LENDER THE AMOUNT OF SUCH PARTICIPANT’S RL
PERCENTAGE OF SUCH UNREIMBURSED PAYMENT IN DOLLARS AND IN SAME DAY FUNDS.  IF
THE ADMINISTRATIVE AGENT SO NOTIFIES, PRIOR TO 12:00 NOON (NEW YORK TIME) ON ANY
BUSINESS DAY, ANY PARTICIPANT REQUIRED TO FUND A PAYMENT UNDER A LETTER OF
CREDIT, SUCH PARTICIPANT SHALL MAKE AVAILABLE TO THE RESPECTIVE ISSUING LENDER
IN DOLLARS SUCH PARTICIPANT’S RL PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT ON
SUCH BUSINESS DAY IN SAME DAY FUNDS.  IF AND TO THE EXTENT SUCH PARTICIPANT
SHALL NOT HAVE SO MADE ITS RL PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT AVAILABLE
TO RESPECTIVE ISSUING LENDER, SUCH PARTICIPANT AGREES TO PAY TO SUCH ISSUING
LENDER, FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST THEREON, FOR
EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO SUCH ISSUING
LENDER AT THE OVERNIGHT FEDERAL FUNDS RATE FOR THE FIRST THREE DAYS AND AT THE
INTEREST RATE APPLICABLE TO REVOLVING LOANS THAT ARE MAINTAINED AS BASE RATE
LOANS FOR EACH DAY THEREAFTER.  THE FAILURE OF ANY PARTICIPANT TO MAKE AVAILABLE
TO AN ISSUING LENDER ITS RL PERCENTAGE OF ANY PAYMENT UNDER ANY LETTER OF CREDIT
ISSUED BY SUCH ISSUING LENDER SHALL NOT RELIEVE ANY OTHER PARTICIPANT OF ITS
OBLIGATION HEREUNDER TO MAKE AVAILABLE TO SUCH ISSUING LENDER ITS RL PERCENTAGE
OF ANY PAYMENT UNDER ANY LETTER OF CREDIT ON THE DATE REQUIRED, AS SPECIFIED
ABOVE, BUT NO PARTICIPANT SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER

40


--------------------------------------------------------------------------------



PARTICIPANT TO MAKE AVAILABLE TO SUCH ISSUING LENDER SUCH OTHER PARTICIPANT’S RL
PERCENTAGE OF ANY SUCH PAYMENT.


(D)           WHENEVER AN ISSUING LENDER RECEIVES A PAYMENT OF A REIMBURSEMENT
OBLIGATION AS TO WHICH IT HAS RECEIVED ANY PAYMENTS FROM THE PARTICIPANTS
PURSUANT TO CLAUSE (C) ABOVE, SUCH ISSUING LENDER SHALL PAY TO EACH SUCH
PARTICIPANT WHICH HAS PAID ITS RL PERCENTAGE THEREOF, IN DOLLARS AND IN SAME DAY
FUNDS, AN AMOUNT EQUAL TO SUCH PARTICIPANT’S SHARE (BASED UPON THE PROPORTIONATE
AGGREGATE AMOUNT ORIGINALLY FUNDED BY SUCH PARTICIPANT TO THE AGGREGATE AMOUNT
FUNDED BY ALL PARTICIPANTS) OF THE PRINCIPAL AMOUNT OF SUCH REIMBURSEMENT
OBLIGATION AND INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE RESPECTIVE
PARTICIPATIONS.


(E)           UPON THE REQUEST OF ANY PARTICIPANT, EACH ISSUING LENDER SHALL
FURNISH TO SUCH PARTICIPANT COPIES OF ANY STANDBY LETTER OF CREDIT ISSUED BY IT
AND SUCH OTHER DOCUMENTATION AS MAY REASONABLY BE REQUESTED BY SUCH PARTICIPANT.


(F)            THE OBLIGATIONS OF THE PARTICIPANTS TO MAKE PAYMENTS TO EACH
ISSUING LENDER WITH RESPECT TO LETTERS OF CREDIT SHALL BE IRREVOCABLE AND NOT
SUBJECT TO ANY QUALIFICATION OR EXCEPTION WHATSOEVER AND SHALL BE MADE IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING ANY OF THE FOLLOWING CIRCUMSTANCES:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
OF THE OTHER CREDIT DOCUMENTS;

(II)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY NAMED IN A LETTER OF CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT
(OR ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE
AGENT, ANY PARTICIPANT, OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS
AGREEMENT, ANY LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY
UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN THE
BORROWER OR ANY SUBSIDIARY AND THE BENEFICIARY NAMED IN ANY SUCH LETTER OF
CREDIT);

(III)          ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER ANY
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

(IV)          THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE CREDIT DOCUMENTS; OR

(V)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT.

3.05.        Agreement to Repay Letter of Credit Drawings.


(A)           THE BORROWER AGREES TO REIMBURSE EACH ISSUING LENDER, BY MAKING
PAYMENT TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
PAYMENT OFFICE, FOR ANY PAYMENT OR DISBURSEMENT MADE BY SUCH ISSUING LENDER
UNDER ANY LETTER OF CREDIT ISSUED BY IT (EACH SUCH AMOUNT, SO PAID UNTIL
REIMBURSED, AN “UNPAID DRAWING”), NOT LATER THAN ONE BUSINESS DAY FOLLOWING
RECEIPT BY THE BORROWER OF NOTICE OF SUCH PAYMENT OR DISBURSEMENT (PROVIDED THAT

41


--------------------------------------------------------------------------------





NO SUCH NOTICE SHALL BE REQUIRED TO BE GIVEN IF A DEFAULT OR AN EVENT OF DEFAULT
UNDER SECTION 11.05 SHALL HAVE OCCURRED AND BE CONTINUING, IN WHICH CASE THE
UNPAID DRAWING SHALL BE DUE AND PAYABLE IMMEDIATELY WITHOUT PRESENTMENT, DEMAND,
PROTEST OR NOTICE OF ANY KIND (ALL OF WHICH ARE HEREBY WAIVED BY THE BORROWER)),
WITH INTEREST ON THE AMOUNT SO PAID OR DISBURSED BY SUCH ISSUING LENDER, TO THE
EXTENT NOT REIMBURSED PRIOR TO 12:00 NOON (NEW YORK TIME) ON THE DATE OF SUCH
PAYMENT OR DISBURSEMENT, FROM AND INCLUDING THE DATE PAID OR DISBURSED TO BUT
EXCLUDING THE DATE SUCH ISSUING LENDER WAS REIMBURSED BY THE BORROWER THEREFOR
AT A RATE PER ANNUM EQUAL TO THE BASE RATE IN EFFECT FROM TIME TO TIME PLUS THE
APPLICABLE MARGIN AS IN EFFECT FROM TIME TO TIME FOR REVOLVING LOANS THAT ARE
MAINTAINED AS BASE RATE LOANS; PROVIDED, HOWEVER, TO THE EXTENT SUCH AMOUNTS ARE
NOT REIMBURSED PRIOR TO 12:00 NOON (NEW YORK TIME) ON THE THIRD BUSINESS DAY
FOLLOWING THE RECEIPT BY THE BORROWER OF NOTICE OF SUCH PAYMENT OR DISBURSEMENT
OR FOLLOWING THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT UNDER SECTION
11.05, INTEREST SHALL THEREAFTER ACCRUE ON THE AMOUNTS SO PAID OR DISBURSED BY
SUCH ISSUING LENDER (AND UNTIL REIMBURSED BY THE BORROWER) AT A RATE PER ANNUM
EQUAL TO THE BASE RATE IN EFFECT FROM TIME TO TIME PLUS THE APPLICABLE MARGIN
FOR REVOLVING LOANS THAT ARE MAINTAINED AS BASE RATE LOANS AS IN EFFECT FROM
TIME TO TIME PLUS 2%, WITH SUCH INTEREST TO BE PAYABLE ON DEMAND.  EACH ISSUING
LENDER SHALL GIVE THE BORROWER PROMPT WRITTEN NOTICE OF EACH DRAWING UNDER ANY
LETTER OF CREDIT ISSUED BY IT, PROVIDED THAT THE FAILURE TO GIVE ANY SUCH NOTICE
SHALL IN NO WAY AFFECT, IMPAIR OR DIMINISH THE BORROWER’S OBLIGATIONS HEREUNDER.


(B)           THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 3.05 TO
REIMBURSE EACH ISSUING LENDER WITH RESPECT TO DRAFTS, DEMANDS AND OTHER
PRESENTATIONS FOR PAYMENT UNDER LETTERS OF CREDIT ISSUED BY IT (EACH, A
“DRAWING”) (INCLUDING, IN EACH CASE, INTEREST THEREON) SHALL BE ABSOLUTE AND
UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SETOFF,
COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH THE BORROWER OR ANY SUBSIDIARY MAY HAVE
OR HAVE HAD AGAINST ANY LENDER (INCLUDING IN ITS CAPACITY AS AN ISSUING LENDER
OR AS A PARTICIPANT), INCLUDING ANY DEFENSE BASED UPON THE FAILURE OF ANY
DRAWING UNDER A LETTER OF CREDIT TO CONFORM TO THE TERMS OF THE LETTER OF CREDIT
OR ANY NONAPPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF THE PROCEEDS OF
SUCH DRAWING; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE OBLIGATED TO
REIMBURSE ANY ISSUING LENDER FOR ANY WRONGFUL PAYMENT MADE BY SUCH ISSUING
LENDER UNDER A LETTER OF CREDIT ISSUED BY IT AS A RESULT OF ACTS OR OMISSIONS
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF SUCH ISSUING
LENDER (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NON-APPEALABLE DECISION).

3.06.        Increased Costs.  If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any governmental authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such governmental authority
(whether or not having the force of law), shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (ii) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (except for changes in the rate of

42


--------------------------------------------------------------------------------




tax on, or determined by reference to, the net income or net profits of such
Issuing Lender or such Participant pursuant to the laws of the jurisdiction in
which it is organized or in which its principal office or applicable lending
office is located or any subdivision thereof or therein), then, upon the
delivery of the certificate referred to below to the Borrower by any Issuing
Lender or any Participant (a copy of which certificate shall be sent by such
Issuing Lender or such Participant to the Administrative Agent), the Borrower
agrees to pay to such Issuing Lender or such Participant such additional amount
or amounts as will compensate such Issuing Lender or such Participant for such
increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital.  Any Issuing Lender or any Participant, upon determining
that any additional amounts will be payable pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant.  The certificate required to
be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.


SECTION 4.                 COMMITMENT COMMISSION; FEES; REDUCTIONS OF REVOLVING
LOAN COMMITMENT.

4.01.        Fees.


(A)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH NON-DEFAULTING RL LENDER A COMMITMENT COMMISSION (THE
“COMMITMENT COMMISSION”) FOR THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO
AND INCLUDING THE REVOLVING LOAN MATURITY DATE (OR SUCH EARLIER DATE ON WHICH
THE TOTAL REVOLVING LOAN COMMITMENT HAS BEEN TERMINATED) COMPUTED AT A RATE PER
ANNUM EQUAL TO THE COMMITMENT COMMISSION PERCENTAGE OF THE UNUTILIZED REVOLVING
LOAN COMMITMENT OF SUCH NON-DEFAULTING RL LENDER AS IN EFFECT FROM TIME TO
TIME.  ACCRUED COMMITMENT COMMISSION SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON EACH QUARTERLY PAYMENT DATE AND ON THE DATE UPON WHICH THE TOTAL
REVOLVING LOAN COMMITMENT IS TERMINATED.


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH RL LENDER (BASED ON EACH SUCH RL LENDER’S RESPECTIVE RL
PERCENTAGE) A FEE IN RESPECT OF EACH LETTER OF CREDIT (THE “LETTER OF CREDIT
FEE”) FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF
CREDIT TO AND INCLUDING THE DATE OF TERMINATION OR EXPIRATION OF SUCH LETTER OF
CREDIT, COMPUTED AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN AS IN EFFECT
FROM TIME TO TIME DURING SUCH PERIOD WITH RESPECT TO REVOLVING LOANS THAT ARE
MAINTAINED AS EURODOLLAR LOANS ON THE DAILY STATED AMOUNT OF EACH SUCH LETTER OF
CREDIT.  ACCRUED LETTER OF CREDIT FEES SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON EACH QUARTERLY PAYMENT DATE AND ON THE FIRST DAY ON OR AFTER THE
TERMINATION OF THE TOTAL REVOLVING LOAN COMMITMENT UPON WHICH NO LETTERS OF
CREDIT REMAIN OUTSTANDING.


(C)           THE BORROWER AGREES TO PAY TO EACH ISSUING LENDER, FOR ITS OWN
ACCOUNT, A FACING FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY IT (THE
“FACING FEE”) FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH
LETTER OF CREDIT TO AND INCLUDING THE DATE OF TERMINATION OR EXPIRATION OF SUCH
LETTER OF CREDIT, COMPUTED AT A RATE PER ANNUM EQUAL TO ¼ OF 1% ON THE

43


--------------------------------------------------------------------------------





DAILY STATED AMOUNT OF SUCH LETTER OF CREDIT, PROVIDED THAT IN ANY EVENT THE
MINIMUM AMOUNT OF FACING FEES PAYABLE IN ANY TWELVE-MONTH PERIOD FOR EACH LETTER
OF CREDIT SHALL BE NOT LESS THAN $500, IT BEING AGREED THAT, ON THE DAY OF
ISSUANCE OF ANY LETTER OF CREDIT AND ON EACH ANNIVERSARY THEREOF PRIOR TO THE
TERMINATION OR EXPIRATION OF SUCH LETTER OF CREDIT, IF $500 WILL EXCEED THE
AMOUNT OF FACING FEES THAT WILL ACCRUE WITH RESPECT TO SUCH LETTER OF CREDIT FOR
THE IMMEDIATELY SUCCEEDING TWELVE-MONTH PERIOD, THE FULL $500 SHALL BE PAYABLE
ON THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT AND ON EACH SUCH ANNIVERSARY
THEREOF.  EXCEPT AS OTHERWISE PROVIDED IN THE PROVISO TO THE IMMEDIATELY
PRECEDING SENTENCE, ACCRUED FACING FEES SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON EACH QUARTERLY PAYMENT DATE AND UPON THE FIRST DAY ON OR AFTER THE
TERMINATION OF THE TOTAL REVOLVING LOAN COMMITMENT UPON WHICH NO LETTERS OF
CREDIT REMAIN OUTSTANDING.


(D)           THE BORROWER AGREES TO PAY TO EACH ISSUING LENDER, FOR ITS OWN
ACCOUNT, UPON EACH PAYMENT UNDER, ISSUANCE OF, OR AMENDMENT TO, ANY LETTER OF
CREDIT ISSUED BY IT, SUCH AMOUNT AS SHALL AT THE TIME OF SUCH EVENT BE THE
ADMINISTRATIVE CHARGE AND THE REASONABLE EXPENSES WHICH SUCH ISSUING LENDER IS
GENERALLY IMPOSING IN CONNECTION WITH SUCH OCCURRENCE WITH RESPECT TO LETTERS OF
CREDIT.


(E)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT SUCH FEES
AS MAY BE AGREED TO IN WRITING FROM TIME TO TIME BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES AND THE ADMINISTRATIVE AGENT.

4.02.        Voluntary Termination of Unutilized Revolving Loan Commitments.


(A)           UPON AT LEAST ONE BUSINESS DAY’S PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT AT THE NOTICE OFFICE (WHICH NOTICE THE ADMINISTRATIVE AGENT
SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS), THE BORROWER SHALL HAVE THE
RIGHT, AT ANY TIME OR FROM TIME TO TIME, WITHOUT PREMIUM OR PENALTY TO TERMINATE
THE TOTAL UNUTILIZED REVOLVING LOAN COMMITMENT IN WHOLE, OR REDUCE IT IN PART,
PURSUANT TO THIS SECTION 4.02(A), IN AN INTEGRAL MULTIPLE OF $1.0 MILLION IN THE
CASE OF PARTIAL REDUCTIONS TO THE TOTAL UNUTILIZED REVOLVING LOAN COMMITMENT,
PROVIDED THAT EACH SUCH REDUCTION SHALL APPLY PROPORTIONATELY TO PERMANENTLY
REDUCE THE REVOLVING LOAN COMMITMENT OF EACH RL LENDER.


(B)           IN THE EVENT OF CERTAIN REFUSALS BY A LENDER TO CONSENT TO CERTAIN
PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH RESPECT TO THIS
AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS AS (AND TO THE
EXTENT) PROVIDED IN SECTION 13.12(B), THE BORROWER SHALL HAVE THE RIGHT, SUBJECT
TO OBTAINING THE CONSENTS REQUIRED BY SECTION 13.12(B), UPON FIVE BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AT ITS NOTICE OFFICE (WHICH
NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS),
TO TERMINATE THE ENTIRE REVOLVING LOAN COMMITMENT OF SUCH LENDER, SO LONG AS ALL
LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND ALL OTHER AMOUNTS,
OWING TO SUCH LENDER (INCLUDING ALL AMOUNTS, IF ANY, OWING PURSUANT TO SECTION
2.10 BUT EXCLUDING AMOUNTS OWING IN RESPECT OF LOANS OF ANY TRANCHE MAINTAINED
BY SUCH LENDER, IF SUCH LOANS ARE NOT BEING REPAID PURSUANT TO SECTION 13.12(B))
ARE REPAID CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH TERMINATION (AT WHICH
TIME SCHEDULE I SHALL BE DEEMED MODIFIED TO REFLECT SUCH CHANGED AMOUNTS) AND
SUCH LENDER’S RL PERCENTAGE OF ALL OUTSTANDING LETTERS OF CREDIT IS CASH
COLLATERALIZED IN A MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
RESPECTIVE ISSUING LENDERS, AND AT SUCH TIME, SUCH LENDER SHALL NO LONGER
CONSTITUTE A “LENDER” FOR PURPOSES OF THIS AGREEMENT, EXCEPT WITH RESPECT TO
INDEMNIFICATIONS

44


--------------------------------------------------------------------------------





UNDER THIS AGREEMENT (INCLUDING SECTIONS 2.09, 2.10, 3.06, 5.04, 12.06, 13.01
AND 13.06), WHICH SHALL SURVIVE AS TO SUCH REPAID LENDER.

4.03.        Mandatory Reduction of Revolving Loan Commitments.


(A)           IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 4.03, THE TOTAL REVOLVING LOAN COMMITMENT SHALL TERMINATE IN ITS
ENTIRETY UPON THE EARLIER OF (I) THE REVOLVING LOAN MATURITY DATE AND (II)
UNLESS THE REQUIRED LENDERS OTHERWISE AGREE IN WRITING, THE DATE ON WHICH A
CHANGE OF CONTROL OCCURS.


(B)           EACH REDUCTION TO, OR TERMINATION OF, THE TOTAL REVOLVING LOAN
COMMITMENT SHALL BE APPLIED TO PROPORTIONATELY REDUCE OR TERMINATE, AS THE CASE
MAY BE, THE REVOLVING LOAN COMMITMENT OF EACH LENDER WITH A REVOLVING LOAN
COMMITMENT.


SECTION 5.                 PREPAYMENTS; PAYMENTS; TAXES.

5.01.        Voluntary Prepayments.  The Borrower shall have the right to prepay
the Loans, without premium or penalty, in whole or in part from time to time on
the following terms and conditions:  (i) the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York time) at the Notice Office
(x) at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Base Rate Loans (or same
day notice in the case of a prepayment of Swingline Loans) and (y) at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Eurodollar Loans, which notice (in
each case) shall specify whether Revolving Loans or Swingline Loans shall be
prepaid, the amount of such prepayment and the Types of Loans to be prepaid and,
in the case of Eurodollar Loans, the specific Borrowing or Borrowings pursuant
to which such Eurodollar Loans were made, and which notice the Administrative
Agent shall, except in the case of a prepayment of Swingline Loans, promptly
transmit to each of the Lenders and (ii) each partial prepayment of Revolving
Loans pursuant to this Section 5.01 shall be in an aggregate principal amount of
at least $1.0 million (or such lesser amount as is acceptable to the
Administrative Agent) and (z) each partial prepayment of Swingline Loans
pursuant to this Section 5.01 shall be in an aggregate principal amount of at
least $250,000 (or such lesser amount as is acceptable to the Administrative
Agent in any given case), provided that if any partial prepayment of Eurodollar
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, then such Borrowing may
not be continued as a Borrowing of Eurodollar Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by the Borrower shall have no
force or effect and (iii) each prepayment pursuant to this Section 5.01 in
respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans, provided that at the Borrower’s election in connection with
any prepayment of Revolving Loans pursuant to this Section 5.01, such prepayment
shall not, so long as no Default or Event of Default then exists, be applied to
any Revolving Loan of a Defaulting Lender.

45


--------------------------------------------------------------------------------




5.02.        Application of Prepayments; Maturity.


(A)           EACH AMOUNT APPLIED PURSUANT TO SECTION 5.01 SHALL BE APPLIED
FIRST, TO THE PAYMENT OF ALL EXPENSES DUE AND PAYABLE TO THE ARRANGERS AND TO
THE ADMINISTRATIVE AGENT UNDER SECTION 13.01; SECOND, TO THE PAYMENT OF ALL
EXPENSES DUE AND PAYABLE TO THE LENDERS UNDER SECTION 13.01; THIRD, TO THE
PAYMENT OF INTEREST THEN DUE AND PAYABLE ON THE LOANS; AND FOURTH, TO THE
PAYMENT OF THE PRINCIPAL AMOUNT OF THE LOANS.


(B)           (I) ALL THEN OUTSTANDING SWINGLINE LOANS SHALL BE REPAID IN FULL
ON THE SWINGLINE EXPIRY DATE, (II) ALL OTHER THEN OUTSTANDING LOANS SHALL BE
REPAID IN FULL ON THE RESPECTIVE MATURITY DATE FOR SUCH TRANCHE OF LOANS, AND
(III) UNLESS THE REQUIRED LENDERS OTHERWISE AGREE IN WRITING, ALL THEN
OUTSTANDING LOANS SHALL BE REPAID IN FULL ON THE DATE ON WHICH A CHANGE OF
CONTROL OCCURS.

5.03.        Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 3:00 p.m. (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office.  Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

5.04.        Net Payments.


(A)           PAYMENTS FREE OF INDEMNIFIABLE TAXES.  ALL PAYMENTS BY THE
BORROWER HEREUNDER AND UNDER ANY NOTE WILL BE MADE FREE AND CLEAR OF, AND
WITHOUT DEDUCTION OR WITHHOLDING FOR, ANY INDEMNIFIABLE TAXES, UNLESS REQUIRED
BY APPLICABLE LAW.  IF ANY INDEMNIFIABLE TAXES ARE SO LEVIED OR IMPOSED, THE
BORROWER AGREES TO (I) PAY THE FULL AMOUNT OF SUCH INDEMNIFIABLE TAXES TO THE
APPROPRIATE GOVERNMENTAL AUTHORITY, (II) PAY SUCH ADDITIONAL AMOUNTS AS
NECESSARY SO THAT THE NET AMOUNT ACTUALLY RECEIVED BY THE LENDER UNDER THIS
AGREEMENT OR UNDER ANY NOTE, AFTER WITHHOLDING OR DEDUCTION FOR OR ON ACCOUNT OF
ANY INDEMNIFIABLE TAXES, WILL BE EQUAL TO THE AMOUNT THAT THE LENDER WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTION OR WITHHOLDING BEEN REQUIRED, AND (III) FURNISH
TO THE ADMINISTRATIVE AGENT EVIDENCE OF PAYMENT BY THE BORROWER OF INDEMNIFIABLE
TAXES REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT WITHIN 45 DAYS AFTER
THE DATE SUCH PAYMENT IS DUE UNDER APPLICABLE LAW.  IF ANY AMOUNTS THAT ARE
PAYABLE IN RESPECT OF INDEMNIFIABLE TAXES PURSUANT TO THE PRECEDING SENTENCE ARE
PAID BY A LENDER, THE BORROWER AGREES TO REIMBURSE THE LENDER, UPON THE WRITTEN
REQUEST OF THE LENDER, FOR SUCH INDEMNIFIABLE TAXES.


(B)           DOCUMENTATION.  EACH FOREIGN LENDER AGREES TO DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE EFFECTIVE DATE OR, IN
THE CASE OF A FOREIGN LENDER THAT IS AN ASSIGNEE OR TRANSFEREE OF AN INTEREST
UNDER THIS AGREEMENT PURSUANT TO SECTION 2.12 OR 13.04(B) (UNLESS THE RESPECTIVE
LENDER WAS ALREADY A LENDER HEREUNDER IMMEDIATELY PRIOR TO SUCH ASSIGNMENT OR
TRANSFER), ON THE DATE OF SUCH ASSIGNMENT OR TRANSFER TO SUCH LENDER, (I) TWO
ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8ECI OR FORM W-8BEN
(WITH RESPECT TO A COMPLETE EXEMPTION UNDER AN INCOME TAX TREATY) (OR SUCCESSOR
FORMS) CERTIFYING SUCH LENDER’S ENTITLEMENT AS OF SUCH DATE TO A COMPLETE
EXEMPTION FROM UNITED STATES WITHHOLDING TAX

46


--------------------------------------------------------------------------------





WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND UNDER ANY NOTE,
(II) IF THE FOREIGN LENDER IS NOT A “BANK” WITHIN THE MEANING OF SECTION
881(C)(3)(A) OF THE CODE AND CANNOT DELIVER EITHER IRS FORM W-8ECI OR FORM
W-8BEN OR SUCCESSOR FORMS PURSUANT TO CLAUSE (I) ABOVE, (X) A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT D (ANY SUCH CERTIFICATE, A “SECTION
5.04(B)(II) CERTIFICATE”) AND (Y) TWO ACCURATE AND COMPLETE ORIGINAL SIGNED
COPIES OF IRS FORM W-8BEN (WITH RESPECT TO THE “PORTFOLIO INTEREST EXEMPTION”)
(OR SUCCESSOR FORM) CERTIFYING SUCH LENDER’S ENTITLEMENT AS OF SUCH DATE TO A
COMPLETE EXEMPTION FROM UNITED STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS
OF INTEREST TO BE MADE UNDER THIS AGREEMENT AND UNDER ANY NOTE, OR (III) TWO
ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8IMY (TOGETHER WITH
THE FORM AND CERTIFICATES DESCRIBED ABOVE IN CLAUSES (I) AND (II)), AS
REQUIRED.  EACH LENDER THAT IS NOT A FOREIGN LENDER AGREES TO DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE EFFECTIVE DATE OR, IN
THE CASE OF A LENDER THAT IS AN ASSIGNEE OR TRANSFEREE OF AN INTEREST UNDER THIS
AGREEMENT PURSUANT TO SECTION 2.12 OR 13.04(B) (UNLESS THE RESPECTIVE LENDER WAS
ALREADY A LENDER HEREUNDER IMMEDIATELY PRIOR TO SUCH ASSIGNMENT OR TRANSFER), ON
THE DATE OF SUCH ASSIGNMENT OR TRANSFER TO SUCH LENDER TWO ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF IRS FORM W-9 ESTABLISHING THAT THE LENDER IS NOT
SUBJECT TO U.S. BACKUP WITHHOLDING TAX.  IN ADDITION, EACH LENDER AGREES THAT
WHEN A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS ITS PREVIOUS
CERTIFICATION OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, OR UPON REASONABLE
REQUEST BY THE BORROWER OR ADMINISTRATIVE AGENT, SUCH LENDER WILL (A) DELIVER TO
THE BORROWER AND THE ADMINISTRATIVE AGENT TWO NEW ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF THE APPLICABLE CERTIFICATION UNDER THIS SECTION 5.04(B) AND
SUCH OTHER FORMS AS MAY BE REQUIRED TO CONFIRM OR ESTABLISH THE ENTITLEMENT OF
SUCH LENDER TO A CONTINUED EXEMPTION FROM OR REDUCTION IN UNITED STATES
WITHHOLDING TAX, OR (B) IMMEDIATELY NOTIFY THE BORROWER AND THE ADMINISTRATIVE
AGENT OF ITS INABILITY TO DELIVER ANY SUCH CERTIFICATION, IN WHICH CASE SUCH
LENDER SHALL NOT BE REQUIRED TO DELIVER ANY SUCH CERTIFICATION PURSUANT TO THIS
SECTION 5.04(B).


(C)           REFUNDS.  IF THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN
ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY INDEMNIFIABLE TAXES
WITH RESPECT TO WHICH THE BORROWER HAS PAID AMOUNTS PURSUANT TO SECTION 5.04(A),
IT SHALL PAY OVER SUCH REFUND TO THE BORROWER, NET OF ALL OUT-OF-POCKET EXPENSES
OF THE ADMINISTRATIVE AGENT AND SUCH LENDER PROVIDED, HOWEVER, THAT THE BORROWER
AGREES TO REPAY SUCH AMOUNT TO THE ADMINISTRATIVE AGENT OR LENDER, AS THE CASE
MAY BE, TOGETHER WITH ANY APPLICABLE INTEREST AND PENALTIES, IF THE
ADMINISTRATIVE AGENT OR LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH TAXING
AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE
AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER.


SECTION 6.                 CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE INITIAL
BORROWING DATE.

The obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Initial Borrowing Date, is subject at
the time of the making of such Loans or the issuance of such Letters of Credit
to the satisfaction of the following conditions:

6.01.        Effective Date; Notes.  On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred as provided in Section 13.10 and (ii)
if any Lender has so requested, there shall have been delivered to the
Administrative Agent for the account of each of

47


--------------------------------------------------------------------------------




the Lenders that has requested same a Revolving Note executed by the Borrower
and, if requested by the Swingline Lender, the Swingline Note executed by the
Borrower, in each case in the amount, maturity and as otherwise provided herein.

6.02.        Opinions of Counsel.  On the Initial Borrowing Date, the
Administrative Agent shall have received (i) from Latham & Watkins LLP, special
counsel to the Borrower, an opinion addressed to the Administrative Agent, the
Collateral Agent and the Lenders and dated the Initial Borrowing Date
substantially in the form attached as Exhibit E-1, (ii) from Larkin Hoffman Daly
& Lindgren, Ltd., special Minnesota counsel to the Borrower, an opinion,
addressed to the Administrative Agent, the Collateral Agent and the Lenders and
dated the Initial Borrowing Date substantially in the form attached as
Exhibit E-2 and (iii) from Jones Vargas, Nevada counsel to the Borrower, an
opinion addressed to the Administrative Agent, the Collateral Agent and the
Lenders and dated the Initial Borrowing Date substantially in the form attached
as Exhibit E-3.

6.03.        Company Documents; Proceedings; etc.


(A)           ON THE INITIAL BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE FROM EACH CREDIT PARTY, DATED THE INITIAL BORROWING DATE,
SIGNED BY AN AUTHORIZED OFFICER OF SUCH CREDIT PARTY, AND ATTESTED TO BY THE
SECRETARY OR ANY ASSISTANT SECRETARY OF SUCH CREDIT PARTY, IN THE FORM OF
EXHIBIT F WITH APPROPRIATE INSERTIONS, TOGETHER WITH COPIES OF THE CERTIFICATE
OR ARTICLES OF INCORPORATION AND BY-LAWS (OR OTHER EQUIVALENT ORGANIZATIONAL
DOCUMENTS), AS APPLICABLE, OF EACH CREDIT PARTY AND THE RESOLUTIONS OF EACH
CREDIT PARTY REFERRED TO IN SUCH CERTIFICATE, AND EACH OF THE FOREGOING SHALL BE
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


(B)           ON THE INITIAL BORROWING DATE, THE CREDIT DOCUMENTS SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, AND
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL INFORMATION AND COPIES OF ALL
DOCUMENTS AND PAPERS, INCLUDING RECORDS OF COMPANY PROCEEDINGS, GOVERNMENTAL
APPROVALS, GOOD STANDING CERTIFICATES AND BRING-DOWN TELEGRAMS OR FACSIMILES, IF
ANY, WHICH THE ADMINISTRATIVE AGENT REASONABLY MAY HAVE REQUESTED IN CONNECTION
THEREWITH, SUCH DOCUMENTS AND PAPERS WHERE APPROPRIATE TO BE CERTIFIED BY PROPER
COMPANY OR GOVERNMENTAL AUTHORITIES, ALL OF WHICH SHALL BE, IN FORM AND
SUBSTANCE, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

6.04.        Adverse Change, Approvals.


(A)           SINCE OCTOBER 31, 2005, NOTHING SHALL HAVE OCCURRED (AND NEITHER
THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE BECOME AWARE OF ANY FACTS OR
CONDITIONS NOT PREVIOUSLY KNOWN) WHICH HAS HAD, OR WOULD REASONABLY BE EXPECTED
TO HAVE, A MATERIAL ADVERSE EFFECT.


(B)           ON THE INITIAL BORROWING DATE, ALL NECESSARY MATERIAL GOVERNMENTAL
(DOMESTIC AND FOREIGN) AND THIRD PARTY APPROVALS AND/OR CONSENTS IN CONNECTION
WITH THE TRANSACTION SHALL HAVE BEEN OBTAINED AND REMAIN IN EFFECT.  ON THE
INITIAL BORROWING DATE, THERE SHALL NOT EXIST ANY JUDGMENT, ORDER, INJUNCTION OR
OTHER RESTRAINT ISSUED OR FILED OR A HEARING SEEKING INJUNCTIVE RELIEF OR OTHER
RESTRAINT PENDING OR NOTIFIED PROHIBITING OR IMPOSING MATERIALLY ADVERSE
CONDITIONS

48


--------------------------------------------------------------------------------





UPON THE TRANSACTIONS CONTEMPLATED BY THE CREDIT DOCUMENTS OR OTHERWISE REFERRED
TO HEREIN OR THEREIN.


(C)           ON OR PRIOR TO THE INITIAL BORROWING DATE, THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT TO
THE EFFECT THAT APPROVAL OF THE LOANS AND THE CREDIT DOCUMENTS BY THE
MISSISSIPPI GAMING COMMISSION IS NOT REQUIRED.

6.05.        Litigation.  On the Initial Borrowing Date, there shall be no
actions, suits or proceedings pending or threatened (i) with respect to this
Agreement or any other Document, or (ii) which has had, or would reasonably be
expected to have, a Material Adverse Effect.

6.06.        Guaranty.  On the Initial Borrowing Date, each Guarantor shall have
duly authorized, executed and delivered the Guaranty in the form of Exhibit G
(as amended, modified or supplemented from time to time, the “Guaranty”), and
the Guaranty of each Guarantor shall be in full force and effect.

6.07.        Security Agreement.  On the Initial Borrowing Date, each Credit
Party shall have duly authorized, executed and delivered the Security Agreement
in the form of Exhibit H (as amended, modified, restated and/or supplemented
from time to time, the “Security Agreement”) covering all of such Credit Party’s
Security Agreement Collateral, together with:

(I)            PROPER FINANCING STATEMENTS (FORM UCC-1 OR THE EQUIVALENT) FULLY
EXECUTED FOR FILING UNDER THE UCC OR OTHER APPROPRIATE FILING OFFICES OF EACH
JURISDICTION AS MAY BE NECESSARY OR, IN THE REASONABLE OPINION OF THE COLLATERAL
AGENT, DESIRABLE, TO PERFECT THE SECURITY INTERESTS PURPORTED TO BE CREATED BY
THE SECURITY AGREEMENT;

(II)           CERTIFIED COPIES OF REQUESTS FOR INFORMATION OR COPIES (FORM
UCC-11), OR EQUIVALENT REPORTS AS OF A RECENT DATE, LISTING ALL EFFECTIVE
FINANCING STATEMENTS THAT NAME THE BORROWER OR ANY OF ITS SUBSIDIARIES AS DEBTOR
AND THAT ARE FILED IN THE JURISDICTIONS REFERRED TO IN CLAUSE (I) ABOVE AND IN
SUCH OTHER JURISDICTIONS IN WHICH COLLATERAL IS LOCATED ON THE INITIAL BORROWING
DATE, TOGETHER WITH COPIES OF SUCH OTHER FINANCING STATEMENTS THAT NAME THE
BORROWER OR ANY OF ITS SUBSIDIARIES AS DEBTOR (NONE OF WHICH SHALL COVER ANY OF
THE COLLATERAL EXCEPT (X) TO THE EXTENT EVIDENCING PERMITTED LIENS OR (Y) THOSE
IN RESPECT OF WHICH THE COLLATERAL AGENT SHALL HAVE RECEIVED TERMINATION
STATEMENTS (FORM UCC-3) OR SUCH OTHER TERMINATION STATEMENTS AS SHALL BE
REQUIRED BY LOCAL LAW FULLY EXECUTED FOR FILING);

(III)          EVIDENCE OF THE COMPLETION OF ALL OTHER RECORDINGS AND FILINGS
OF, OR WITH RESPECT TO, THE SECURITY AGREEMENT AS MAY BE NECESSARY OR, IN THE
REASONABLE OPINION OF THE COLLATERAL AGENT, DESIRABLE, TO PERFECT THE SECURITY
INTERESTS INTENDED TO BE CREATED BY THE SECURITY AGREEMENT; AND

(IV)          EVIDENCE THAT ALL OTHER ACTIONS NECESSARY OR, IN THE REASONABLE
OPINION OF THE COLLATERAL AGENT, DESIRABLE TO PERFECT AND PROTECT THE SECURITY
INTERESTS PURPORTED TO BE CREATED BY THE SECURITY AGREEMENT HAVE BEEN TAKEN, AND
THE SECURITY AGREEMENT SHALL BE IN FULL FORCE AND EFFECT.

49


--------------------------------------------------------------------------------




6.08.        Financial Statements; Projections.  On or prior to the Initial
Borrowing Date, the Administrative Agent shall have received the Projections and
true and correct copies of the historical financial statements referred to in
Sections 8.05(a) and (d), which historical financial statements and Projections
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders.

6.09.        Solvency Certificate; Insurance Certificates, etc.  On the
Effective Date, the Administrative Agent shall have received:

(I)            A SOLVENCY CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF THE
BORROWER IN THE FORM OF EXHIBIT I; AND

(II)           CERTIFICATES OF INSURANCE COMPLYING WITH THE REQUIREMENTS OF
SECTION 9.03 FOR THE BUSINESS AND PROPERTIES OF THE BORROWER AND ITS
SUBSIDIARIES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND NAMING THE COLLATERAL AGENT AS AN ADDITIONAL INSURED
AND/OR AS LOSS PAYEE, AND STATING THAT SUCH INSURANCE SHALL NOT BE CANCELED
WITHOUT AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE BY THE INSURER TO THE COLLATERAL
AGENT.

6.10.        Fees, etc.  On the Initial Borrowing Date, the Borrower shall have
paid to the Arrangers, the Administrative Agent and each Lender all costs, fees
and expenses (including reasonable documented legal fees and expenses) and other
compensation contemplated hereby payable to the Arrangers, the Administrative
Agent or such Lender to the extent then due.

6.11.        Officer’s Certificate.  On the Effective Date, the Administrative
Agent shall have received a certificate, dated the Initial Borrowing Date and
signed on behalf of the Borrower by an Authorized Officer of the Borrower,
certifying on behalf of the Borrower that all of the conditions in Sections
6.04, 6.05 and 7.01 have been satisfied on such date.

6.12.        Consummation of the Refinancing.


(A)           ON OR PRIOR TO THE EFFECTIVE DATE AND CONCURRENTLY WITH THE
INCURRENCE OF LOANS AND THE USE OF SUCH LOANS ON SUCH DATE, ALL INDEBTEDNESS OF
THE BORROWER AND ITS SUBSIDIARIES UNDER THE EXISTING BRIDGE CREDIT AGREEMENT
SHALL HAVE BEEN REPAID IN FULL, TOGETHER WITH ALL FEES AND OTHER AMOUNTS OWING
THEREON AND ALL COMMITMENTS UNDER THE EXISTING BRIDGE CREDIT AGREEMENT SHALL
HAVE BEEN TERMINATED.


(B)           ON THE INITIAL BORROWING DATE AND CONCURRENTLY WITH THE INCURRENCE
OF LOANS ON SUCH DATE, ALL SECURITY INTERESTS IN RESPECT OF, AND LIENS SECURING,
THE INDEBTEDNESS UNDER THE EXISTING BRIDGE CREDIT AGREEMENT CREATED PURSUANT TO
THE SECURITY DOCUMENTATION RELATING TO THE EXISTING BRIDGE CREDIT AGREEMENT
SHALL HAVE BEEN TERMINATED AND RELEASED, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL SUCH RELEASES AS MAY HAVE BEEN REQUESTED BY THE ADMINISTRATIVE
AGENT, WHICH RELEASES SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE FOREGOING, THERE SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT PROPER TERMINATION STATEMENTS (FORM UCC-3
OR THE APPROPRIATE EQUIVALENT) FOR FILING UNDER THE UCC OR EQUIVALENT STATUTE OR
REGULATION OF EACH JURISDICTION WHERE A FINANCING STATEMENT OR APPLICATION FOR
REGISTRATION (FORM UCC-1 OR THE APPROPRIATE EQUIVALENT) WAS FILED WITH RESPECT
TO THE BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE SECURITY
INTERESTS CREATED WITH

50


--------------------------------------------------------------------------------



RESPECT TO THE EXISTING BRIDGE CREDIT AGREEMENT, TO SECURE THE OBLIGATIONS UNDER
THE EXISTING BRIDGE CREDIT AGREEMENT, ALL OF WHICH SHALL BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


6.13.           PATRIOT ACT COMPLIANCE.  ADMINISTRATIVE AGENT AND THE LENDERS
SHALL HAVE RECEIVED ALL DOCUMENTATION AND OTHER INFORMATION REASONABLY REQUESTED
BY THEM UNDER THE APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING WITHOUT LIMITATION THE PATRIOT ACT.


SECTION 7.                 CONDITIONS PRECEDENT TO ALL CREDIT EVENTS.

The obligation of each Lender to make Loans (including Loans made on the Initial
Borrowing Date), and the obligation of each Issuing Lender to issue Letters of
Credit (including Letters of Credit issued on the Initial Borrowing Date), is
subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:


7.01.           NO DEFAULT; REPRESENTATIONS AND WARRANTIES.  AT THE TIME OF EACH
SUCH CREDIT EVENT AND ALSO AFTER GIVING EFFECT THERETO (I) THERE SHALL EXIST NO
DEFAULT OR EVENT OF DEFAULT THAT IS CONTINUING AND (II) ALL REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN AND IN THE OTHER CREDIT DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON THE DATE OF SUCH CREDIT EVENT
(IT BEING UNDERSTOOD AND AGREED THAT ANY REPRESENTATION OR WARRANTY WHICH BY ITS
TERMS IS MADE AS OF A SPECIFIED DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ONLY AS OF SUCH SPECIFIED DATE).


7.02.        NOTICE OF BORROWING; LETTER OF CREDIT REQUEST.


(A)           PRIOR TO THE MAKING OF EACH LOAN (OTHER THAN A SWINGLINE LOAN OR A
REVOLVING LOAN MADE PURSUANT TO A MANDATORY BORROWING), THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A NOTICE OF BORROWING MEETING THE REQUIREMENTS OF SECTION
2.02(A).  PRIOR TO THE MAKING OF EACH SWINGLINE LOAN, THE SWINGLINE LENDER SHALL
HAVE RECEIVED THE NOTICE REFERRED TO IN SECTION 2.02(B)(I).


(B)           PRIOR TO THE ISSUANCE OF EACH LETTER OF CREDIT, THE ADMINISTRATIVE
AGENT AND THE RESPECTIVE ISSUING LENDER SHALL HAVE RECEIVED A LETTER OF CREDIT
REQUEST MEETING THE REQUIREMENTS OF SECTION 3.03(A).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all the conditions specified in Section 6 (with respect to
Credit Events on the Initial Borrowing Date) and in this Section 7 (with respect
to Credit Events on or after the Initial Borrowing Date) and applicable to such
Credit Event are satisfied as of that time.  All of the Notes, certificates,
legal opinions and other documents and papers referred to in this Section 7,
unless otherwise specified, shall be delivered to the Administrative Agent at
the Notice Office or as otherwise agreed in writing for the account of each of
the Lenders and, except for the Notes, in sufficient counterparts or copies for
each of the Lenders.

51


--------------------------------------------------------------------------------





SECTION 8.                 REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Initial Borrowing
Date and on the date of each such other Credit Event (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).


8.01.        COMPANY STATUS.  THE BORROWER HAS BEEN DULY INCORPORATED AND IS
VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF MINNESOTA, WITH THE CORPORATE POWER AND AUTHORITY TO OWN OR LEASE ITS
PROPERTIES AND CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AND PRESENTLY
PROPOSES TO ENGAGE; EACH OF THE SUBSIDIARIES OF THE BORROWER HAS BEEN DULY
INCORPORATED AND IS VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION, WITH THE CORPORATE POWER AND
AUTHORITY TO OWN OR LEASE ITS PROPERTIES AND CONDUCT THE BUSINESS IN WHICH IT IS
ENGAGED AND PRESENTLY PROPOSES TO ENGAGE; THE BORROWER AND EACH OF THE
SUBSIDIARIES ARE DULY QUALIFIED TO TRANSACT BUSINESS IN ALL JURISDICTIONS IN
WHICH THE CONDUCT OF THEIR BUSINESS REQUIRES SUCH QUALIFICATION AND WHERE THE
FAILURE TO BE SO QUALIFIED WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT ON THE BORROWER AND THE
SUBSIDIARIES TAKEN AS A WHOLE; THE OUTSTANDING SHARES OF CAPITAL STOCK OF EACH
OF THE SUBSIDIARIES HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED, ARE FULLY PAID
AND NON-ASSESSABLE AND ARE OWNED BY THE BORROWER OR ANOTHER SUBSIDIARY FREE AND
CLEAR OF ALL LIENS, ENCUMBRANCES AND EQUITIES AND CLAIMS; AND NO OPTIONS,
WARRANTS OR OTHER RIGHTS TO PURCHASE, AGREEMENTS OR OTHER OBLIGATIONS TO ISSUE
OR OTHER RIGHTS TO CONVERT ANY OBLIGATIONS INTO SHARES OF CAPITAL STOCK IN THE
SUBSIDIARIES ARE OUTSTANDING.


8.02.        POWER AND AUTHORITY.  EACH CREDIT PARTY HAS THE COMPANY POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM THE TERMS AND PROVISIONS OF EACH OF
THE CREDIT DOCUMENTS TO WHICH IT IS PARTY AND HAS TAKEN ALL NECESSARY COMPANY
ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF EACH OF
SUCH CREDIT DOCUMENTS.  EACH CREDIT PARTY HAS DULY EXECUTED AND DELIVERED EACH
OF THE CREDIT DOCUMENTS TO WHICH IT IS PARTY, AND EACH OF SUCH CREDIT DOCUMENTS
CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY THEREOF MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW).


8.03.        NO VIOLATION.  NEITHER THE BORROWER NOR ANY OF THE SUBSIDIARIES IS
OR, WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WILL BE, IN VIOLATION OF
OR IN DEFAULT UNDER (I) ITS AMENDED ARTICLES OF INCORPORATION OR BYLAWS OR
(II) ANY MATERIAL AGREEMENT, LEASE, CONTRACT, INDENTURE OR OTHER INSTRUMENT OR
OBLIGATION TO WHICH IT IS A PARTY OR BY WHICH IT, OR ANY OF ITS PROPERTIES, IS
BOUND AND, SOLELY WITH RESPECT TO THIS CLAUSE (II), WHICH VIOLATION OR DEFAULT
WOULD, INDIVIDUALLY

52


--------------------------------------------------------------------------------





OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT; THE EXECUTION AND DELIVERY OF THE CREDIT DOCUMENTS AND THE CONSUMMATION
OF THE TRANSACTIONS HEREIN AND THEREIN CONTEMPLATED AND THE FULFILLMENT OF THE
TERMS HEREOF AND THEREOF WILL NOT CONFLICT WITH OR RESULT IN A BREACH OF ANY OF
THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY MATERIAL
INDENTURE, MORTGAGE, DEED OF TRUST OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
BORROWER OR ANY SUBSIDIARY IS A PARTY OR BY WHICH THE BORROWER OR ANY SUBSIDIARY
OR ANY OF THEIR RESPECTIVE PROPERTIES IS BOUND, EXCEPT FOR SUCH CONFLICTS,
BREACHES OR DEFAULTS AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, OR OF THE AMENDED ARTICLES
OF INCORPORATION OR BYLAWS OF THE BORROWER OR ANY LAW, ORDER, RULE OR
REGULATION, JUDGMENT, ORDER, WRIT OR DECREE APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY OF ANY COURT OR OF ANY GOVERNMENT, REGULATORY BODY OR ADMINISTRATIVE
AGENCY OR OTHER GOVERNMENTAL BODY HAVING JURISDICTION OVER THE BORROWER OR ANY
OF THE SUBSIDIARIES, EXCEPT FOR SUCH CONFLICTS THAT BOTH (X) WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (Y) ARE NOT
CURRENTLY KNOWN TO THE BORROWER.


8.04.        APPROVALS.  NO MATERIAL ORDER, CONSENT, APPROVAL, LICENSE,
AUTHORIZATION OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION WITH
(EXCEPT FOR THOSE THAT HAVE OTHERWISE BEEN OBTAINED OR MADE ON OR PRIOR TO THE
BORROWING DATE AND WHICH REMAIN IN FULL FORCE AND EFFECT ON THE INITIAL
BORROWING DATE AND FILINGS WHICH ARE NECESSARY TO PERFECT THE SECURITY INTERESTS
CREATED UNDER THE SECURITY DOCUMENTS, WHICH FILINGS WILL BE MADE WITHIN TEN DAYS
FOLLOWING THE INITIAL BORROWING DATE), OR MATERIAL EXEMPTION BY, ANY
GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY, OR ANY SUBDIVISION THEREOF, IS
REQUIRED TO BE OBTAINED OR MADE BY, OR ON BEHALF OF, ANY CREDIT PARTY TO
AUTHORIZE, OR IS REQUIRED TO BE OBTAINED OR MADE BY, OR ON BEHALF OF, ANY CREDIT
PARTY IN CONNECTION WITH, (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY
CREDIT DOCUMENT OR (II) THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY
OF ANY SUCH CREDIT DOCUMENT, EXCEPT FOR NOTICE FILINGS CONCERNING THIS AGREEMENT
AND THE LOANS REQUIRED TO BE DELIVERED AFTER THE EFFECTIVE DATE TO THE GAMING
AUTHORITIES IN EACH JURISDICTION IN WHICH A CREDIT PARTY IS LICENSED IN THE
ORDINARY COURSE OF BUSINESS.


8.05.        FINANCIAL STATEMENTS; FINANCIAL CONDITION; UNDISCLOSED LIABILITIES;
PROJECTIONS.


(A)           (I) THE AUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AT OCTOBER 31, 2005 AND 2004 AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS AND CHANGES IN SHAREHOLDERS’ EQUITY OF THE
BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL YEARS ENDED ON SUCH DATES, IN EACH
CASE INCLUDED IN ITS ANNUAL REPORT FILED ON FORM 10-K, PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AT THE
DATE OF SAID FINANCIAL STATEMENTS AND THE RESULTS FOR THE RESPECTIVE PERIODS
COVERED THEREBY AND (II) THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AT JULY 1, 2006 AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS AND CHANGES IN SHAREHOLDERS’ EQUITY OF THE
BORROWER AND ITS SUBSIDIARIES FOR THE NINE-MONTH PERIOD ENDED ON SUCH DATE, IN
EACH CASE INCLUDED IN ITS QUARTERLY REPORT FILED ON SEPTEMBER 11, 2006 ON FORM
10-Q/A, PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
POSITION OF THE BORROWER AT THE DATE OF SAID FINANCIAL STATEMENTS AND THE
RESULTS FOR THE PERIOD COVERED THEREBY, SUBJECT TO NORMAL YEAR-END ADJUSTMENTS
AND THE ABSENCE OF FOOTNOTES.  ALL SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED EXCEPT TO THE EXTENT PROVIDED IN
THE NOTES TO SAID FINANCIAL STATEMENTS.

53


--------------------------------------------------------------------------------





(B)           EXCEPT AS FULLY DISCLOSED IN THE FINANCIAL STATEMENTS OF THE
BORROWER INCLUDED IN ITS QUARTERLY REPORT FILED ON SEPTEMBER 11, 2006 ON FORM
10-Q/A, AND EXCEPT FOR THE INDEBTEDNESS INCURRED UNDER THIS AGREEMENT, THERE
WERE AS OF THE INITIAL BORROWING DATE NO LIABILITIES OR OBLIGATIONS WITH RESPECT
TO THE BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY NATURE WHATSOEVER (WHETHER
ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE AND WHETHER OR NOT DUE) WHICH, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO BE MATERIAL TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES.


(C)           THE PROJECTIONS WERE PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS
BELIEVED BY THE BORROWER TO BE REASONABLE AT THE TIME MADE, IT BEING UNDERSTOOD
THAT ACTUAL RESULTS MAY VARY MATERIALLY THEREFROM.


(D)           BOTH BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTION, SINCE
OCTOBER 31, 2005, NOTHING HAS OCCURRED THAT HAS HAD, OR WOULD REASONABLY BE
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT.


8.06.        LITIGATION.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING OR,
TO THE KNOWLEDGE OF THE BORROWER, THREATENED (I) THAT ARE ADVERSE TO THE
BORROWER AND ITS SUBSIDIARIES WITH RESPECT TO THE TRANSACTION OR ANY CREDIT
DOCUMENT OR (II) THAT HAS HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


8.07.        TRUE AND COMPLETE DISCLOSURE.  THE REPRESENTATIONS AND WARRANTIES
OF THE BORROWER CONTAINED IN ANY CREDIT DOCUMENT FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND ANY LENDER BY OR ON BEHALF OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES FOR USE IN CONNECTION WITH THE TRANSACTION ARE TRUE AND
ACCURATE IN ALL MATERIAL RESPECTS ON THE DATE AS OF WHICH SUCH INFORMATION IS
DATED OR CERTIFIED AND NOT INCOMPLETE BY OMITTING TO STATE ANY FACT NECESSARY TO
MAKE SUCH INFORMATION (TAKEN AS A WHOLE) NOT MISLEADING IN ANY MATERIAL RESPECT
AT SUCH TIME IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH INFORMATION WAS
PROVIDED, IT BEING UNDERSTOOD AND AGREED THAT FOR PURPOSES OF THIS SECTION 8.07,
SUCH FACTUAL INFORMATION SHALL NOT INCLUDE THE PROJECTIONS.


8.08.        USE OF PROCEEDS; MARGIN REGULATIONS.


(A)           ALL PROCEEDS OF THE LOANS WILL BE USED (I) FOR THE WORKING CAPITAL
AND GENERAL CORPORATE PURPOSES (INCLUDING FOR INVESTMENTS, STOCK REPURCHASES AND
ACQUISITIONS PERMITTED HEREUNDER) OF THE BORROWER AND ITS SUBSIDIARIES, (II) TO
REPAY EXISTING DEBT, INCLUDING PAYMENT ON THE INITIAL BORROWING DATE OF ALL
AMOUNTS OUTSTANDING UNDER THE EXISTING BRIDGE CREDIT AGREEMENT AND TERMINATION
OF THE EXISTING BRIDGE CREDIT AGREEMENT AND (III) TO PAY FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE TRANSACTION.


(B)           NO PART OF ANY CREDIT EVENT (OR THE PROCEEDS THEREOF) WILL BE USED
TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING ANY MARGIN STOCK.  NEITHER THE MAKING OF ANY LOAN NOR THE
USE OF THE PROCEEDS THEREOF NOR THE OCCURRENCE OF ANY OTHER CREDIT EVENT WILL
VIOLATE OR BE INCONSISTENT WITH THE PROVISIONS OF REGULATION T, U OR X OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


8.09.        TAX RETURNS AND PAYMENTS.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
THE BORROWER AND THE SUBSIDIARIES HAVE FILED ALL FEDERAL, STATE, LOCAL AND
FOREIGN TAX RETURNS THAT HAVE BEEN REQUIRED TO

54


--------------------------------------------------------------------------------





BE FILED AND HAVE PAID ALL TAXES INDICATED BY SUCH RETURNS AND ALL ASSESSMENTS
RECEIVED BY THEM OR ANY OF THEM TO THE EXTENT THAT  SUCH TAXES HAVE BECOME DUE
AND PAYABLE (EXCEPT TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE
WITH GAAP); ALL TAXES NOT YET DUE AND PAYABLE HAVE BEEN ADEQUATELY PROVIDED FOR
IN ACCORDANCE WITH GAAP, AND THE BORROWER DOES NOT KNOW OF ANY ACTUAL OR
PROPOSED ADDITIONAL MATERIAL TAX ASSESSMENTS.


8.10.        SECURITY DOCUMENTS.  THE PROVISIONS OF THE SECURITY AGREEMENT ARE
EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN ALL RIGHT,
TITLE AND INTEREST OF THE CREDIT PARTIES IN THE SECURITY AGREEMENT COLLATERAL
DESCRIBED THEREIN, AND THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, HAS (OR WITHIN 10 DAYS FOLLOWING THE INITIAL BORROWING DATE WILL HAVE)
A FULLY PERFECTED SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST IN ALL OF
THE SECURITY AGREEMENT COLLATERAL DESCRIBED THEREIN, SUBJECT TO NO OTHER LIENS
OTHER THAN PERMITTED LIENS.  THE RECORDATION OF (X) THE PATENT SECURITY
AGREEMENT AND (Y) THE TRADEMARK SECURITY AGREEMENT IN THE RESPECTIVE FORM
ATTACHED TO THE SECURITY AGREEMENT, IN EACH CASE IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, TOGETHER WITH FILINGS ON FORM UCC-1 MADE PURSUANT TO THE
SECURITY AGREEMENT, WILL CREATE, AS MAY BE PERFECTED BY SUCH FILINGS AND
RECORDATION, A PERFECTED SECURITY INTEREST IN THE UNITED STATES TRADEMARKS AND
PATENTS COVERED BY THE SECURITY AGREEMENT, AND THE RECORDATION OF THE COPYRIGHT
SECURITY AGREEMENT IN THE FORM ATTACHED TO THE SECURITY AGREEMENT WITH THE
UNITED STATES COPYRIGHT OFFICE, TOGETHER WITH FILINGS ON FORM UCC-1 MADE
PURSUANT TO THE SECURITY AGREEMENT, WILL CREATE, AS MAY BE PERFECTED BY SUCH
FILINGS AND RECORDATION, A PERFECTED SECURITY INTEREST IN THE UNITED STATES
COPYRIGHTS COVERED BY THE SECURITY AGREEMENT.


8.11.        COMPLIANCE WITH ERISA.


(A)           EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) NO ERISA EVENT HAS OCCURRED
OR IS REASONABLY EXPECTED TO OCCUR AND (II) EACH ERISA ENTITY IS IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH THE PRESENTLY APPLICABLE PROVISIONS OF ERISA AND
THE CODE WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN.  THE PRESENT VALUE OF ALL
ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PENSION PLANS (BASED ON THE
ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO.
87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING
SUCH AMOUNTS, EXCEED THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED
PENSION PLANS BY AN AMOUNT THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


(B)           EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) THE BORROWER AND EACH
SUBSIDIARY AND EACH OF THE FOREIGN PLANS ARE IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS AND REGULATIONS WITH RESPECT TO THE FOREIGN
PLANS AND (II) THE TERMS OF THE FOREIGN PLANS, AND ALL REQUIRED CONTRIBUTIONS
HAVE BEEN MADE TO THE FOREIGN PLANS.


8.12.        PROPERTIES.  EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, THE BORROWER AND
THE SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE TO ALL OF THE PROPERTIES AND
ASSETS REFLECTED IN THE CONSOLIDATED FINANCIAL STATEMENTS HEREINABOVE DESCRIBED
AND MATERIAL TO THE BORROWER’S BUSINESS OR OPERATIONS, SUBJECT TO NO LIEN,
MORTGAGE, PLEDGE, CHARGE OR ENCUMBRANCE OF ANY KIND EXCEPT FOR PERMITTED LIENS;
THE

55


--------------------------------------------------------------------------------





BORROWER AND THE SUBSIDIARIES OCCUPY THEIR LEASED PROPERTIES UNDER VALID AND
BINDING LEASES.  NO MORTGAGE ENCUMBERS IMPROVED REAL PROPERTY THAT IS LOCATED IN
AN AREA THAT HAS BEEN IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN
DEVELOPMENT AS AN AREA HAVING SPECIAL FLOOD HAZARDS WITHIN THE MEANING OF THE
NATIONAL FLOOD INSURANCE ACT OF 1968 UNLESS FLOOD INSURANCE AVAILABLE UNDER SUCH
ACT HAS BEEN OBTAINED IN ACCORDANCE WITH SECTION 9.03.


8.13.        [RESERVED]


8.14.        SUBSIDIARIES.  ON AND AS OF THE INITIAL BORROWING DATE, THE
BORROWER HAS NO SUBSIDIARIES OTHER THAN THOSE SUBSIDIARIES SET FORTH IN THE
OWNERSHIP CHART ATTACHED AS SCHEDULE II.  SCHEDULE II CORRECTLY SETS FORTH, AS
OF THE INITIAL BORROWING DATE, THE PERCENTAGE OWNERSHIP (DIRECT AND INDIRECT) OF
THE BORROWER IN EACH CLASS OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH OF
ITS SUBSIDIARIES AND ALSO IDENTIFIES THE DIRECT OWNER THEREOF.  ALL OUTSTANDING
SHARES OF EQUITY INTERESTS OF EACH SUBSIDIARY OF THE BORROWER HAVE BEEN DULY AND
VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND HAVE BEEN ISSUED FREE OF
PREEMPTIVE RIGHTS.  NO SUBSIDIARY OF THE BORROWER HAS OUTSTANDING ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR ITS EQUITY INTERESTS OR OUTSTANDING ANY
RIGHT TO SUBSCRIBE FOR OR TO PURCHASE, OR ANY OPTIONS OR WARRANTS FOR THE
PURCHASE OF, OR ANY AGREEMENT PROVIDING FOR THE ISSUANCE (CONTINGENT OR
OTHERWISE) OF OR ANY CALLS, COMMITMENTS OR CLAIMS OF ANY CHARACTER RELATING TO,
ITS EQUITY INTERESTS OR ANY STOCK APPRECIATION OR SIMILAR RIGHTS.


8.15.        COMPLIANCE WITH STATUTES, ETC.  EACH OF THE BORROWER AND EACH OF
ITS SUBSIDIARIES IS IN COMPLIANCE WITH ALL APPLICABLE STATUTES, REGULATIONS AND
ORDERS OF, AND ALL APPLICABLE RESTRICTIONS IMPOSED BY, ALL GOVERNMENTAL BODIES,
DOMESTIC OR FOREIGN, IN RESPECT OF THE CONDUCT OF ITS BUSINESS AND THE OWNERSHIP
OF ITS PROPERTY (INCLUDING APPLICABLE STATUTES, REGULATIONS, ORDERS AND
RESTRICTIONS RELATING TO ENVIRONMENTAL STANDARDS AND CONTROLS), EXCEPT SUCH
NONCOMPLIANCES AS WOULD NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


8.16.        INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


8.17.        ENVIRONMENTAL MATTERS.  THE BORROWER AND THE SUBSIDIARIES AND THEIR
RESPECTIVE BUSINESSES, OPERATIONS, PROPERTIES AND FACILITIES, ARE IN COMPLIANCE
WITH AND ARE NOT SUBJECT TO ANY ACTUAL OR POTENTIAL LIABILITY UNDER
ENVIRONMENTAL LAW, EXCEPT TO THE EXTENT THAT ANY SUCH FAILURE TO COMPLY OR
ACTUAL OR POTENTIAL LIABILITY WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE IN A MATERIAL ADVERSE EFFECT.


8.18.        EMPLOYMENT AND LABOR RELATIONS.  NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES IS ENGAGED IN ANY UNFAIR LABOR PRACTICE THAT WOULD REASONABLY
BE EXPECTED, EITHER INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE
EFFECT.  THERE IS (I) NO UNFAIR LABOR PRACTICE COMPLAINT PENDING AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED AGAINST ANY OF THEM, BEFORE THE NATIONAL LABOR RELATIONS BOARD, AND
NO GRIEVANCE OR ARBITRATION PROCEEDING ARISING OUT OF OR UNDER ANY COLLECTIVE
BARGAINING AGREEMENT IS SO PENDING AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED AGAINST ANY OF
THEM, (II) NO STRIKE, LABOR DISPUTE, SLOWDOWN OR STOPPAGE

56


--------------------------------------------------------------------------------





PENDING AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF
THE BORROWER, THREATENED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES,
(III) NO UNION REPRESENTATION QUESTION EXISTS WITH RESPECT TO THE EMPLOYEES OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES, (IV) NO EQUAL EMPLOYMENT OPPORTUNITY
CHARGES OR OTHER CLAIMS OF EMPLOYMENT DISCRIMINATION ARE PENDING OR, TO THE
BORROWER’S KNOWLEDGE, THREATENED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES
AND (V) NO WAGE AND HOUR DEPARTMENT INVESTIGATION HAS BEEN MADE OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES, EXCEPT (WITH RESPECT TO ANY MATTER SPECIFIED IN
CLAUSES (I) – (IV) ABOVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE) SUCH AS WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


8.19.        INTELLECTUAL PROPERTY, ETC.  (A) THE BORROWER, EACH OF THE
SUBSIDIARIES AND EACH OF THEIR RESPECTIVE DIRECTORS AND EXECUTIVE OFFICERS HOLD
ALL MATERIAL LICENSES, CERTIFICATES AND PERMITS FROM GOVERNMENTAL AUTHORITIES,
INCLUDING GAMING REGULATORY AUTHORITIES, WHICH ARE NECESSARY TO THE CONDUCT OF
THEIR BUSINESSES; (B) EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, THE BORROWER AND THE SUBSIDIARIES EACH OWN OR POSSESS THE RIGHT
TO USE ALL PATENTS, PATENT RIGHTS, TRADEMARKS, TRADE NAMES, SERVICE MARKS,
SERVICE NAMES, COPYRIGHTS, LICENSE RIGHTS, KNOW-HOW (INCLUDING TRADE SECRETS AND
OTHER UNPATENTED AND UNPATENTABLE PROPRIETARY OR CONFIDENTIAL INFORMATION,
SYSTEMS OR PROCEDURES) AND OTHER INTELLECTUAL PROPERTY RIGHTS (“INTELLECTUAL
PROPERTY”) NECESSARY TO CARRY ON THEIR BUSINESS IN ALL MATERIAL RESPECTS;
NEITHER THE BORROWER NOR ANY OF THE SUBSIDIARIES HAS INFRINGED, AND, EXCEPT AS
DESCRIBED IN THE SECTIONS OF THE BORROWER’S 2005 FORM 10-K ENTITLED “ITEM 3. 
LEGAL PROCEEDINGS” AND SCHEDULE VII, NONE OF THE BORROWER OR THE SUBSIDIARIES
HAVE RECEIVED NOTICE OF CONFLICT WITH, ANY INTELLECTUAL PROPERTY OF ANY OTHER
PERSON OR ENTITY; (C) EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, THE BORROWER HAS TAKEN ALL REASONABLE STEPS NECESSARY TO SECURE
INTERESTS IN SUCH INTELLECTUAL PROPERTY FROM ITS CONTRACTORS; (D) EXCEPT AS
DESCRIBED IN THE SECTIONS OF THE BORROWER’S 2005 FORM 10-K ENTITLED “ITEM 1. 
BUSINESS—INTELLECTUAL PROPERTY,” THERE ARE NO OUTSTANDING OPTIONS, LICENSES OR
AGREEMENTS OF ANY KIND RELATING TO THE INTELLECTUAL PROPERTY OF THE BORROWER
THAT ARE MATERIAL TO THE BORROWER AND THE SUBSIDIARIES TAKEN AS A WHOLE;
(E) EXCEPT AS IN THE SECTIONS OF THE BORROWER’S 2005 FORM 10-K ENTITLED “ITEM
1.  BUSINESS—INTELLECTUAL PROPERTY,” THE BORROWER IS NOT A PARTY TO OR BOUND BY
ANY OPTIONS, LICENSES OR AGREEMENTS WITH RESPECT TO THE INTELLECTUAL PROPERTY OF
ANY OTHER PERSON OR ENTITY THAT ARE MATERIAL TO THE BORROWER AND THE
SUBSIDIARIES TAKEN AS A WHOLE; (F) EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, NONE OF THE TECHNOLOGY EMPLOYED BY THE BORROWER HAS
BEEN OBTAINED OR IS BEING USED BY THE BORROWER IN VIOLATION OF ANY CONTRACTUAL
OBLIGATION BINDING ON THE BORROWER OR ANY OF ITS OFFICERS, DIRECTORS OR
EMPLOYEES OR OTHERWISE IN VIOLATION OF THE RIGHTS OF ANY PERSONS; (G) EXCEPT AS
DESCRIBED IN THE SECTIONS OF THE BORROWER’S 2005 FORM 10-K ENTITLED “ITEM 3. 
LEGAL PROCEEDINGS,” OR SCHEDULE VII, THE BORROWER HAS NOT RECEIVED ANY WRITTEN
OR ORAL COMMUNICATIONS ALLEGING THAT THE BORROWER HAS VIOLATED, INFRINGED OR
CONFLICTED WITH, OR, BY CONDUCTING ITS BUSINESS AS SET FORTH IN ITS 2005 FORM
10-K, WOULD VIOLATE, INFRINGE OR CONFLICT WITH, ANY OF THE INTELLECTUAL PROPERTY
OF ANY OTHER PERSON OR ENTITY, EXCEPT THOSE WHICH WOULD NOT, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
AND (H) EXCEPT AS DESCRIBED IN THE SECTIONS OF THE BORROWER’S 2005 FORM 10-K
ENTITLED “ITEM 3.  LEGAL PROCEEDINGS,” OR SCHEDULE VII, THE BORROWER KNOWS OF NO
INFRINGEMENT BY OTHERS OF INTELLECTUAL PROPERTY OWNED BY OR LICENSED TO THE
BORROWER, EXPECT THAT WHICH WOULD NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

57


--------------------------------------------------------------------------------





8.20.        INDEBTEDNESS.  THE SECTIONS OF THE BORROWER’S 2005 FORM 10-K
ENTITLED “ITEM 7.  MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION
AND RESULTS OF OPERATIONS—LIQUIDITY AND CAPITAL RESOURCES—LONG-TERM LIABILITIES”
SET FORTH A TRUE AND COMPLETE LIST OF ALL INDEBTEDNESS (INCLUDING CONTINGENT
OBLIGATIONS BUT NOT INCLUDING INTERCOMPANY LOANS) OF THE BORROWER AND ITS
SUBSIDIARIES AS OF OCTOBER 31, 2005 WHICH IS TO REMAIN OUTSTANDING AFTER GIVING
EFFECT TO THE TRANSACTION, IN EACH CASE SHOWING THE AGGREGATE PRINCIPAL AMOUNT
THEREOF AND THE NAME OF THE RESPECTIVE BORROWER AND ANY CREDIT PARTY OR ANY OF
ITS SUBSIDIARIES WHICH DIRECTLY OR INDIRECTLY GUARANTEES SUCH DEBT.  NO OTHER
INDEBTEDNESS HAS BEEN INCURRED BY THE BORROWER OR ITS SUBSIDIARIES SINCE OCTOBER
31, 2005, EXCEPT FOR INDEBTEDNESS INCURRED FOR BORROWED MONEY IN CONNECTION WITH
THE TRANSACTION.


8.21.           INSURANCE.  THE BORROWER AND EACH OF THE SUBSIDIARIES CARRY, OR
ARE COVERED BY, INSURANCE IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS ADEQUATE
FOR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES AND THE VALUE OF THEIR RESPECTIVE
PROPERTIES.


8.22.           FOREIGN ASSETS CONTROL REGULATIONS, ETC.  NEITHER THE MAKING OF
THE LOANS TO, OR ISSUANCE OF A LETTER OF CREDIT ON BEHALF OF, THE BORROWER NOR
ITS USE OF THE PROCEEDS THEREOF WILL VIOLATE IN ANY MATERIAL RESPECT THE TRADING
WITH THE ENEMY ACT, AS AMENDED, OR ANY OF THE FOREIGN ASSETS CONTROL REGULATIONS
OF THE UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS
AMENDED) OR ANY ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO. 
WITHOUT LIMITING THE FOREGOING, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES
OR AFFILIATES (A) IS OR WILL BECOME A PERSON WHOSE PROPERTY OR INTERESTS IN
PROPERTY ARE BLOCKED PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER
23, 2001 BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT,
THREATEN TO COMMIT, OR SUPPORT TERRORISM (66 FED.  REG.  49079 (2001)) OR (B) TO
ITS KNOWLEDGE ENGAGES OR WILL ENGAGE IN ANY DEALINGS OR TRANSACTIONS, OR BE
OTHERWISE ASSOCIATED, WITH ANY SUCH PERSON.  COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES ARE IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH THE PATRIOT ACT).


SECTION 9.                 AFFIRMATIVE COVENANTS.

The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Revolving Loan Commitment and all Letters of Credit have
terminated and the Loans, Notes and Unpaid Drawings (in each case, together with
interest thereon), Fees and all other Obligations (other than any indemnities
described in Section 13.13 which are not then due and payable) incurred
hereunder and under the other Credit Documents, are paid in full:


9.01.        INFORMATION COVENANTS.  THE BORROWER WILL FURNISH TO EACH LENDER:

(a)           Quarterly Financial Statements.  Within (x) 60 days after the
close of each of the quarterly accounting periods ending January 31, 2007,
April 30, 2007, and July 31, 2007, and (y) 45 days after the close of each of
any of the subsequent of the first three quarterly accounting periods in any
other fiscal year of the Borrower, (i) the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such quarterly accounting period
and the related consolidated statements of income and retained earnings and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
quarterly accounting period in the prior fiscal year, all of which shall be
certified

58


--------------------------------------------------------------------------------




by the chief financial officer of the Borrower that they fairly present in all
material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) to the extent any Permitted
Acquisition was made during such quarterly accounting period involving Aggregate
Consideration of $10.0 million or more, calculations with respect to the
financial covenants contained in Sections 10.08 and 10.09 for the applicable
Calculation Period on a Pro Forma Basis as if the applicable Permitted
Acquisition (as well as all other Permitted Acquisitions theretofore consummated
after the first day of such Calculation Period) had occurred on the first day of
such Calculation Period, and such calculations shall show that such that the
financial covenants in Sections 10.08 and 10.09 would have been complied with if
the Permitted Acquisition had occurred on the first day of such Calculation
Period; and (iii) management’s discussion and analysis of the important
operational and financial developments during such quarterly accounting period.

(b)           Annual Financial Statements.  No later than the earlier of (x) in
the case of the fiscal year ending October 31, 2006, 105 days after the end of
such fiscal year and (y) in the case of any other fiscal year, 90 days after the
close of such fiscal year, (i) the consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and statement of cash
flows for such fiscal year setting forth comparative figures for the preceding
fiscal year and certified by Deloitte & Touche LLP or other “Big 4” Accounting
Firm or other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent together, to the
extent reasonably available to the Borrower, with a report of such accounting
firm stating that in the course of its regular audit of the financial statements
of the Borrower and its Subsidiaries, which audit was conducted in accordance
with generally accepted auditing standards, such accounting firm obtained no
knowledge of any Default or an Event of Default relating to financial or
accounting matters which has occurred and is continuing or, if in the opinion of
such accounting firm such a Default or an Event of Default has occurred and is
continuing, a statement as to the nature thereof, and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year.

(c)           Budgets.  No later than 90 days following the first day of each
fiscal year of the Borrower, a budget in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income, sources and uses
of cash and balance sheets for the Borrower and its Subsidiaries on a
consolidated basis) for each of the twelve months of such fiscal year.

(d)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 9.01(a) and (b), a compliance
certificate from the chief financial officer of Borrower in the form of
Exhibit J certifying on behalf of Borrower that, to such officer’s knowledge
after due inquiry, no Default or Event of Default has occurred and is continuing
or, if any Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof, which certificate shall (i) set forth
in reasonable detail the calculations required to establish whether the Borrower
and its Subsidiaries were in compliance with the provisions of Sections 10.08
and 10.09 at the end of such fiscal quarter or year, as the case may be, (ii) if
delivered with the financial statements required by Section 9.01(a) or (b), set
forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow, and (iii) certify that there have
been no changes to the Perfection Certificate since the Effective

59


--------------------------------------------------------------------------------




Date or, if later, since the date of the most recent certificate delivered
pursuant to this Section 9.01(d), or if there have been any such changes, a list
in reasonable detail of such changes (but, in each case with respect to this
clause (ii), only to the extent that such changes are required to be reported to
the Collateral Agent pursuant to the terms of such Security Documents) and
whether Borrower and the other Credit Parties have otherwise taken all actions
required to be taken by them pursuant to such Security Documents in connections
with any such changes.

(e)           Notice of Default, Litigation and Material Adverse Effect. 
Promptly, and in any event within three Business Days after any Authorized
Officer of the Borrower or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default, (ii) any litigation or governmental investigation or
proceeding pending against the Borrower or any of its Subsidiaries (x) which,
either individually or in the aggregate, has had, or would reasonably be
expected to have, a Material Adverse Effect or (y) with respect to any Document,
or (iii) any other event, change or circumstance that, either individually or in
the aggregate, has had, or would reasonably be expected to have, a Material
Adverse Effect.

(f)            Other Reports and Filings.  Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and reports, if
any, which the Borrower or any of its Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) of
its material Indebtedness pursuant to the terms of the documentation governing
such Indebtedness.

(g)           Environmental Matters.  Promptly after any officer of the Borrower
or any of its Subsidiaries obtains knowledge thereof, notice of one or more of
the following environmental matters to the extent that such environmental
matters, either individually or when aggregated with all other such
environmental matters, would reasonably be expected to have a Material Adverse
Effect:

(I)            ANY PENDING OR THREATENED ENVIRONMENTAL CLAIM AGAINST THE
BORROWER OR ANY CONDITION OR OCCURRENCE THAT COULD REASONABLY BE EXPECTED TO
FORM THE BASIS OF AN ENVIRONMENTAL CLAIM AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY REAL PROPERTY OWNED, LEASED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES; AND

(II)           THE TAKING OF ANY REMOVAL OR REMEDIAL ACTION IN RESPONSE TO THE
ACTUAL OR ALLEGED PRESENCE OF ANY HAZARDOUS MATERIAL ON ANY REAL PROPERTY OWNED,
LEASED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AS REQUIRED BY ANY
ENVIRONMENTAL LAW OR ANY GOVERNMENTAL OR OTHER ADMINISTRATIVE AGENCY.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

(h)           Patriot Act, etc.: with reasonable promptness, information to
confirm compliance with the representations contained in subsection 8.22
reasonably requested by any Lender through Administrative Agent.

60


--------------------------------------------------------------------------------


(i)            Other Information.  From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or any of its
Subsidiaries as the Administrative Agent may reasonably request.

9.02.        Books, Records and Inspections.  The Borrower will, and will cause
each of its Subsidiaries to, maintain all financial records in accordance with
GAAP.  The Borrower will, and will cause each of its Subsidiaries to, permit
officers and designated representatives of the Administrative Agent or any
Lender to visit and inspect, under guidance of officers of the Borrower or its
Subsidiaries, any of the properties of the Borrower or its Subsidiaries, and to
examine the books of account of the Borrower or its Subsidiaries and discuss the
affairs, finances and accounts of the Borrower or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable prior notice.  Such visits and inspections shall be limited
to no more than one per calendar year for all the Lenders so long as no Event of
Default has occurred and is continuing.

9.03.        Maintenance of Property; Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, provided that nothing in this clause (i) shall prevent the
Borrower or any of its Subsidiaries from discontinuing the use, operation or
maintenance of such properties or disposing of them if (x) such discontinuance
or disposal is, in the reasonable judgment of the Borrower or such Subsidiary,
desirable in the conduct of business and (y) such discontinuance or disposal,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Subsidiaries.  With respect to each Mortgaged Property, the
Borrower and each of the Subsidiaries shall obtain flood insurance in such total
amount as the Administrative Agent may from time to time require, if at any time
the area in which any improvements located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

9.04.        Existence; Franchises.  The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its existence; provided, however, that nothing in
this Section 9.04 shall prevent (i) sales of assets and other transactions by
the Borrower or any of its Subsidiaries in accordance with Section 10.02 or (ii)
the withdrawal by the Borrower or any of its Subsidiaries of its qualification
as a foreign Company in any jurisdiction if such withdrawal would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Except where the failure to do so would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Borrower will, and will cause each of its Subsidiaries to,
preserve and keep in full force and effect its material rights, franchises,
licenses, permits, copyrights, trademarks and patents.

61


--------------------------------------------------------------------------------




9.05.        Compliance with Statutes, etc.  The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
noncompliances as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

9.06.        Compliance with Environmental Laws.


(A)           THE BORROWER WILL COMPLY, AND WILL CAUSE EACH OF ITS SUBSIDIARIES
TO COMPLY, WITH ENVIRONMENTAL LAW AND PERMITS APPLICABLE TO, OR REQUIRED BY, THE
OWNERSHIP, LEASE OR USE OF ITS REAL PROPERTY NOW OR HEREAFTER OWNED, LEASED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT SUCH NONCOMPLIANCES
AS WOULD NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, AND WILL PROMPTLY PAY OR CAUSE TO BE PAID ALL
COSTS AND EXPENSES INCURRED IN CONNECTION WITH SUCH COMPLIANCE, AND WILL KEEP OR
CAUSE TO BE KEPT ALL SUCH REAL PROPERTY FREE AND CLEAR OF ANY LIENS IMPOSED
PURSUANT TO SUCH ENVIRONMENTAL LAW.


(B)           (I) AFTER THE RECEIPT BY THE ADMINISTRATIVE AGENT OR THE LENDER OF
ANY NOTICE OF THE TYPE DESCRIBED IN SECTION 9.01(G), (II) AT ANY TIME THAT THE
BORROWER OR ANY OF ITS SUBSIDIARIES ARE NOT IN COMPLIANCE WITH SECTION 9.06(A)
OR (III) IN THE EVENT THAT THE ADMINISTRATIVE AGENT OR THE LENDER HAS EXERCISED
ANY OF THE REMEDIES PURSUANT TO THE LAST PARAGRAPH OF SECTION 9 THE BORROWER
WILL (IN EACH CASE) PROVIDE, AT THE SOLE EXPENSE OF THE BORROWER AND AT THE
REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT, A PHASE I ENVIRONMENTAL SITE
ASSESSMENT REPORT CONCERNING ANY REAL PROPERTY OWNED, LEASED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, PREPARED BY AN ENVIRONMENTAL CONSULTING
FIRM REASONABLY APPROVED BY THE ADMINISTRATIVE AGENT, ADDRESSING THE PRESENCE OR
ABSENCE OF HAZARDOUS MATERIAL AND THE POTENTIAL COST OF ANY REMOVAL OR REMEDIAL
ACTION IN CONNECTION WITH SUCH HAZARDOUS MATERIAL ON SUCH REAL PROPERTY.  IF THE
BORROWER FAILS TO PROVIDE THE SAME WITHIN 45 DAYS AFTER SUCH REQUEST WAS MADE
(OR SUCH LONGER PERIOD AS MAY BE REASONABLY NECESSARY UNDER THE CIRCUMSTANCES TO
COMPLETE SUCH ASSESSMENT IN A DILIGENT MANNER), THE ADMINISTRATIVE AGENT MAY
ORDER THE SAME, THE COST OF WHICH SHALL BE BORNE BY THE BORROWER, AND THE
BORROWER SHALL HEREBY GRANT TO THE ADMINISTRATIVE AGENT AND THE LENDER AND THEIR
RESPECTIVE AGENTS ACCESS TO SUCH REAL PROPERTY AND SPECIFICALLY GRANT THE
ADMINISTRATIVE AGENT AND THE LENDER AN IRREVOCABLE NON-EXCLUSIVE LICENSE,
SUBJECT TO THE RIGHTS OF TENANTS, TO UNDERTAKE SUCH AN ASSESSMENT AT ANY
REASONABLE TIME DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE TO THE
BORROWER, ALL AT THE SOLE EXPENSE OF THE BORROWER.

9.07.        ERISA.  The Borrower will deliver to the Lender, promptly, upon the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and the Subsidiaries in an aggregate amount exceeding
$1,000,000, a written notice specifying the nature thereof, what action the
Borrower, its Subsidiaries or other ERISA Entity have taken, are taking or
propose to take with respect thereto, and, when known, any action taken or
threatened by the IRS, Department of Labor, PBGC or Multiemployer Plan sponsor
with respect thereto.  The Borrower will deliver to the Lender, upon request by
the Administrative Agent, copies of: (i) each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) filed by any ERISA Entity

62


--------------------------------------------------------------------------------




with the IRS with respect to each Pension Plan; (ii) the most recent actuarial
valuation report for each Pension Plan; (iii) all notices received by any ERISA
Entity from a Multiemployer Plan sponsor or any governmental agency concerning
an ERISA Event; and (iv) such other documents or governmental reports or filings
relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request.

9.08.        Performance of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.09.        Payment of Taxes and Obligations.  The Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
Taxes imposed upon it or upon its income or profits or upon any properties
belonging to it, prior to the date on which penalties attach thereto, and all
lawful claims which, if unpaid, might become a Lien or charge upon any
properties of the Borrower or any of its Subsidiaries not otherwise permitted
under Section 10.01(i); provided that neither the Borrower nor any of its
Subsidiaries shall be required to pay any such Tax or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP.

9.10.        Use of Proceeds.  The Borrower will use the proceeds of the Loans
only as provided in Section 8.08.

9.11.        Additional Security; Further Assurances; etc.


(A)           THE BORROWER WILL, AND WILL CAUSE EACH OTHER CREDIT PARTY TO,
GRANT TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES
(X) SECURITY INTERESTS IN SUCH ASSETS OF THE BORROWER AND SUCH OTHER CREDIT
PARTY AS ARE NOT COVERED BY THE ORIGINAL SECURITY DOCUMENTS AND AS MAY BE
REASONABLY REQUESTED FROM TIME TO TIME BY THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS; PROVIDED THAT SUCH CREDIT PARTIES SHALL ONLY BE REQUIRED TO
DELIVER SUCH DOCUMENTATION AND GRANT SECURITY INTERESTS IN SUCH ASSETS AS THEY
WOULD HAVE BEEN REQUIRED TO DELIVER IF SUCH CREDIT PARTY WERE A CREDIT PARTY ON
THE EFFECTIVE DATE AND (Y) MORTGAGES IN ANY REAL PROPERTY OF THE BORROWER AND
SUCH OTHER CREDIT PARTY ACQUIRED AFTER THE EFFECTIVE DATE; PROVIDED REAL
PROPERTY HAVING A FAIR MARKET VALUE OF NOT MORE THAN $12.0 MILLION IN THE
AGGREGATE SHALL BE EXCEPTED FROM THE REQUIREMENTS OF THIS CLAUSE (Y) (ANY SUCH
ADDITIONAL MORTGAGES, COLLECTIVELY, THE “ADDITIONAL SECURITY DOCUMENTS”).  ALL
SUCH SECURITY INTERESTS AND MORTGAGES SHALL BE GRANTED PURSUANT TO DOCUMENTATION
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE COLLATERAL AGENT AND SHALL
CONSTITUTE VALID AND ENFORCEABLE PERFECTED SECURITY INTERESTS, HYPOTHECATIONS
AND MORTGAGES SUPERIOR TO AND PRIOR TO THE RIGHTS OF ALL THIRD PERSONS AND
ENFORCEABLE AGAINST THIRD PARTIES AND SUBJECT TO NO OTHER LIENS EXCEPT FOR
PERMITTED LIENS OR, IN THE CASE OF REAL PROPERTY, THE PERMITTED ENCUMBRANCES. 
THE ADDITIONAL SECURITY DOCUMENTS OR INSTRUMENTS RELATED THERETO SHALL HAVE BEEN
DULY RECORDED OR FILED IN SUCH MANNER AND IN SUCH PLACES AS ARE REQUIRED BY LAW
TO ESTABLISH, PERFECT, PRESERVE AND PROTECT THE LIENS IN FAVOR OF THE COLLATERAL
AGENT REQUIRED TO BE GRANTED PURSUANT TO THE ADDITIONAL SECURITY DOCUMENTS AND
ALL TAXES, FEES AND OTHER CHARGES PAYABLE IN CONNECTION THEREWITH SHALL HAVE
BEEN PAID IN FULL.

63


--------------------------------------------------------------------------------





(B)           THE BORROWER WILL, AND WILL CAUSE EACH OF THE OTHER CREDIT PARTIES
THAT ARE SUBSIDIARIES OF THE BORROWER TO, AT THE EXPENSE OF THE BORROWER, MAKE,
EXECUTE, ENDORSE, ACKNOWLEDGE, FILE AND/OR DELIVER TO THE COLLATERAL AGENT FROM
TIME TO TIME SUCH VOUCHERS, INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS,
CONVEYANCES, FINANCING STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY,
CERTIFICATES, SURVEYS, TITLE POLICIES, REPORTS, LANDLORD WAIVERS, BAILEE
AGREEMENTS AND OTHER ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER STEPS
RELATING TO THE COLLATERAL COVERED BY ANY OF THE SECURITY DOCUMENTS AS THE
COLLATERAL AGENT MAY REASONABLY REQUIRE.  FURTHERMORE, THE BORROWER WILL, AND
WILL CAUSE THE OTHER CREDIT PARTIES THAT ARE SUBSIDIARIES OF THE BORROWER TO,
DELIVER TO THE COLLATERAL AGENT SUCH OPINIONS OF COUNSEL, TITLE INSURANCE AND
OTHER RELATED DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT TO ASSURE ITSELF THAT THIS SECTION 9.11 HAS BEEN COMPLIED WITH.


(C)           THE COLLATERAL AGENT SHALL HAVE RECEIVED FOR ANY REAL PROPERTY
CONSTITUTING COLLATERAL:


(I)            A MORTGAGE ENCUMBERING EACH MORTGAGED PROPERTY IN FAVOR OF THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, DULY EXECUTED AND
ACKNOWLEDGED BY EACH CREDIT PARTY THAT IS THE OWNER OF OR HOLDER OF ANY INTEREST
IN SUCH MORTGAGED PROPERTY, AND OTHERWISE IN FORM FOR RECORDING IN THE RECORDING
OFFICE OF EACH APPLICABLE POLITICAL SUBDIVISION WHERE EACH SUCH MORTGAGED
PROPERTY IS SITUATED, TOGETHER WITH SUCH CERTIFICATES, AFFIDAVITS,
QUESTIONNAIRES OR RETURNS AS SHALL BE REQUIRED IN CONNECTION WITH THE RECORDING
OR FILING THEREOF TO CREATE A LIEN UNDER APPLICABLE REQUIREMENTS OF LAW, AND
SUCH FINANCING STATEMENTS AND ANY OTHER INSTRUMENTS NECESSARY TO GRANT A
MORTGAGE LIEN UNDER THE LAWS OF ANY APPLICABLE JURISDICTION, ALL OF WHICH SHALL
BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT;

(II)           WITH RESPECT TO EACH MORTGAGED PROPERTY, SUCH CONSENTS,
APPROVALS, AMENDMENTS, SUPPLEMENTS, ESTOPPELS, TENANT SUBORDINATION AGREEMENTS
OR OTHER INSTRUMENTS AS NECESSARY TO CONSUMMATE THE TRANSACTION OR AS SHALL
REASONABLY BE DEEMED NECESSARY BY THE COLLATERAL AGENT IN ORDER FOR THE OWNER OR
HOLDER OF THE FEE CONSTITUTING SUCH MORTGAGED PROPERTY TO GRANT THE LIEN
CONTEMPLATED BY THE MORTGAGE WITH RESPECT TO SUCH MORTGAGED PROPERTY;

(III)          WITH RESPECT TO EACH MORTGAGE, A POLICY OF TITLE INSURANCE (OR
MARKED-UP TITLE INSURANCE COMMITMENT HAVING THE EFFECT OF A POLICY OF TITLE
INSURANCE) INSURING THE LIEN OF SUCH MORTGAGE AS A VALID FIRST MORTGAGE LIEN ON
THE MORTGAGED PROPERTY AND FIXTURES DESCRIBED THEREIN IN THE AMOUNT EQUAL TO NOT
LESS THAN 105% OF THE FAIR MARKET VALUE OF SUCH MORTGAGED PROPERTY AND FIXTURES,
WHICH POLICY (OR SUCH MARKED-UP COMMITMENT) (EACH, A “TITLE POLICY”) SHALL
(A) BE ISSUED BY THE TITLE COMPANY, (B) TO THE EXTENT NECESSARY, INCLUDE SUCH
REINSURANCE ARRANGEMENTS (WITH PROVISIONS FOR DIRECT ACCESS, IF NECESSARY) AS
SHALL BE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT, (C) CONTAIN A “TIE-IN”
OR “CLUSTER” ENDORSEMENT, IF AVAILABLE UNDER APPLICABLE LAW (I.E., POLICIES
WHICH INSURE AGAINST LOSSES REGARDLESS OF LOCATION OR ALLOCATED VALUE OF THE
INSURED PROPERTY UP TO A STATED MAXIMUM COVERAGE AMOUNT), AND (D) HAVE BEEN
SUPPLEMENTED BY SUCH ENDORSEMENTS (OR WHERE SUCH ENDORSEMENTS ARE NOT AVAILABLE,
OPINIONS OF SPECIAL COUNSEL, ARCHITECTS OR OTHER PROFESSIONALS REASONABLY
ACCEPTABLE TO THE COLLATERAL AGENT) AS SHALL BE REASONABLY REQUESTED BY THE
COLLATERAL AGENT (INCLUDING ENDORSEMENTS ON MATTERS RELATING TO

64


--------------------------------------------------------------------------------




USURY, FIRST LOSS, LAST DOLLAR, ZONING, CONTIGUITY, REVOLVING CREDIT, DOING
BUSINESS, NON-IMPUTATION, PUBLIC ROAD ACCESS, SURVEY, VARIABLE RATE,
ENVIRONMENTAL LIEN, SUBDIVISION, MORTGAGE RECORDING TAX, SEPARATE TAX LOT,
REVOLVING CREDIT, AND SO-CALLED COMPREHENSIVE COVERAGE OVER COVENANTS AND
RESTRICTIONS BUT ALL SUCH ENDORSEMENTS ONLY IF AVAILABLE AT COMMERCIALLY
REASONABLE RATES AND APPLICABLE);

(IV)          WITH RESPECT TO EACH MORTGAGED PROPERTY, SUCH AFFIDAVITS,
CERTIFICATES, INFORMATION (INCLUDING FINANCIAL DATA) AND INSTRUMENTS OF
INDEMNIFICATION (INCLUDING A SO-CALLED “GAP” INDEMNIFICATION) AS SHALL BE
REQUIRED TO INDUCE THE TITLE COMPANY TO ISSUE THE TITLE POLICY/IES AND
ENDORSEMENTS CONTEMPLATED ABOVE;

(V)           EVIDENCE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT OF PAYMENT
BY THE BORROWER OF ALL TITLE POLICY PREMIUMS, SEARCH AND EXAMINATION CHARGES,
ESCROW CHARGES AND RELATED CHARGES, MORTGAGE RECORDING TAXES, FEES, CHARGES,
COSTS AND EXPENSES REQUIRED FOR THE RECORDING OF THE MORTGAGES AND ISSUANCE OF
THE TITLE POLICIES REFERRED TO ABOVE;

(VI)          WITH RESPECT TO EACH MORTGAGED PROPERTY, COPIES OF ALL LEASES IN
WHICH BORROWER OR ANY SUBSIDIARY HOLDS THE LESSOR’S INTEREST OR OTHER AGREEMENTS
RELATING TO POSSESSORY INTERESTS, IF ANY.  TO THE EXTENT ANY OF THE FOREGOING
AFFECT ANY MORTGAGED PROPERTY, BORROWER SHALL USE COMMERCIALLY REASONABLE
EFFORTS, (BUT SHALL NOT BE REQUIRED) TO ENSURE THAT SUCH AGREEMENT SHALL BE
SUBORDINATE TO THE LIEN OF THE MORTGAGE TO BE RECORDED AGAINST SUCH MORTGAGED
PROPERTY, EITHER EXPRESSLY BY ITS TERMS OR PURSUANT TO A SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT, AND SHALL OTHERWISE BE ACCEPTABLE TO
THE COLLATERAL AGENT;

(VII)         SURVEYS WITH RESPECT TO EACH MORTGAGED PROPERTY; AND

(VIII)        A COMPLETED FEDERAL EMERGENCY MANAGEMENT AGENCY STANDARD FLOOD
HAZARD DETERMINATION WITH RESPECT TO EACH MORTGAGED PROPERTY.


(D)           IF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS REASONABLY
DETERMINE THAT THEY ARE REQUIRED BY LAW OR REGULATION TO HAVE APPRAISALS
PREPARED IN RESPECT OF ANY REAL PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES
CONSTITUTING COLLATERAL, THE BORROWER WILL, AT ITS OWN EXPENSE, PROVIDE TO THE
ADMINISTRATIVE AGENT APPRAISALS WHICH SATISFY THE APPLICABLE REQUIREMENTS OF THE
REAL ESTATE APPRAISAL REFORM AMENDMENTS OF THE FINANCIAL INSTITUTION REFORM,
RECOVERY AND ENFORCEMENT ACT OF 1989, AS AMENDED, AND WHICH SHALL OTHERWISE BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           THE BORROWER AGREES THAT EACH ACTION REQUIRED BY CLAUSES (A)
THROUGH (C) OF THIS SECTION 9.11 SHALL BE COMPLETED AS SOON AS POSSIBLE, BUT IN
NO EVENT LATER THAN 90 DAYS AFTER SUCH ACTION IS REQUESTED TO BE TAKEN BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; PROVIDED THAT, IN NO EVENT WILL
THE BORROWER OR ANY OF ITS SUBSIDIARIES BE REQUIRED TO TAKE ANY ACTION, OTHER
THAN USING ITS BEST EFFORTS, TO OBTAIN CONSENTS FROM THIRD PARTIES WITH RESPECT
TO ITS COMPLIANCE WITH THIS SECTION 9.11.


(F)            TO THE EXTENT SUCH ITEMS HAVE NOT BEEN DELIVERED AS OF THE
EFFECTIVE DATE, THE BORROWER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
DELIVER TO THE ADMINISTRATIVE AGENT

65


--------------------------------------------------------------------------------





THE STOCK CERTIFICATES IDENTIFIED ON SCHEDULE VIII AS PROMPTLY AS PRACTIBLE
FOLLOWING THE EFFECTIVE DATE.

9.12.        Additional Subsidiaries.  If any Credit Party acquires or creates a
Wholly-Owned Domestic Subsidiary that is not an Immaterial Subsidiary after the
Effective Date, then the Credit Party will give at least five Business Days’
notice of the acquisition or creation of such Wholly-Owned Domestic Subsidiary
to the Administrative Agent, and such Wholly-Owned Domestic Subsidiary shall
execute a counterpart of the Guaranty within five Business Days after becoming a
Wholly-Owned Domestic Subsidiary.  In addition, each new Wholly-Owned Domestic
Subsidiary that is required to execute a counterpart of the Guaranty shall
execute and deliver, or cause to be executed and delivered to the Administrative
Agent, all other relevant documentation (including the Security Agreement and
opinions of counsel) of the type described in Section 8 as such new Wholly-Owned
Domestic Subsidiary would have had to deliver if such new Wholly-Owned Domestic
Subsidiary were a Credit Party on the Borrowing Date.

9.13.        Permitted Acquisitions.


(A)           SUBJECT TO THE PROVISIONS OF THIS SECTION 9.13 AND THE
REQUIREMENTS CONTAINED IN THE DEFINITION OF PERMITTED ACQUISITION, THE BORROWER
AND EACH WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER WHICH IS A GUARANTOR
MAY FROM TIME TO TIME EFFECT PERMITTED ACQUISITIONS, SO LONG AS (IN EACH CASE
EXCEPT TO THE EXTENT THE REQUIRED LENDERS OTHERWISE SPECIFICALLY AGREE IN
WRITING IN THE CASE OF A SPECIFIC PERMITTED ACQUISITION):  (I) NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF THE
CONSUMMATION OF THE PROPOSED PERMITTED ACQUISITION OR IMMEDIATELY AFTER GIVING
EFFECT THERETO; (II) TO THE EXTENT ANY SUCH PERMITTED ACQUISITION INVOLVES
AGGREGATE CONSIDERATION OF $10.0 MILLION OR MORE, THE BORROWER SHALL HAVE GIVEN
TO THE ADMINISTRATIVE AGENT AND THE LENDERS AT LEAST 10 BUSINESS DAYS’ PRIOR
WRITTEN NOTICE OF ANY PERMITTED ACQUISITION (OR SUCH SHORTER PERIOD OF TIME AS
MAY BE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT), WHICH NOTICE SHALL
DESCRIBE IN REASONABLE DETAIL THE PRINCIPAL TERMS AND CONDITIONS OF SUCH
PERMITTED ACQUISITION; (III) TO THE EXTENT ANY SUCH PERMITTED ACQUISITION
INVOLVES AGGREGATE CONSIDERATION OF $10.0 MILLION OR MORE, THE BORROWER SHALL
CERTIFY THAT THE FINANCIAL COVENANTS IN SECTIONS 10.08 AND 10.09 WOULD HAVE BEEN
COMPLIED WITH IF THE PERMITTED ACQUISITION HAD OCCURRED ON THE FIRST DAY OF SUCH
CALCULATION PERIOD; (IV) TO THE EXTENT ANY SUCH PERMITTED ACQUISITION INVOLVES
AGGREGATE CONSIDERATION OF $10.0 MILLION OR MORE, ALL REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN AND IN THE OTHER CREDIT DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE DATE OF SUCH
PERMITTED ACQUISITION (BOTH BEFORE AND AFTER GIVING EFFECT THERETO), UNLESS
STATED TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS
AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE; (V) THE AGGREGATE CONSIDERATION PAYABLE FOR THE PROPOSED PERMITTED
ACQUISITION, WHEN ADDED TO THE AGGREGATE CONSIDERATION PAID OR PAYABLE FOR ALL
OTHER PERMITTED ACQUISITIONS THERETOFORE CONSUMMATED DURING THE THEN FISCAL YEAR
OF THE BORROWER AND ANY CONTINGENT PURCHASE PRICE, EARN-OUT, NON-COMPETE AND
OTHER SIMILAR OBLIGATIONS OF THE BORROWER AND ITS SUBSIDIARIES RELATING TO ANY
PERMITTED ACQUISITION ACTUALLY PAID IN SUCH FISCAL YEAR, DOES NOT EXCEED THE
PERMITTED ACQUISITION BASKET AMOUNT FOR SUCH FISCAL YEAR; AND (VI) TO THE EXTENT
ANY SUCH PERMITTED ACQUISITION INVOLVES AGGREGATE CONSIDERATION OF $10.0 MILLION
OR MORE, THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND EACH
LENDER A CERTIFICATE EXECUTED BY ITS

66


--------------------------------------------------------------------------------





CHIEF FINANCIAL OFFICER, CERTIFYING TO THE BEST OF SUCH OFFICER’S KNOWLEDGE,
COMPLIANCE WITH THE REQUIREMENTS OF PRECEDING CLAUSES (I) THROUGH (V),
INCLUSIVE, AND CONTAINING THE CALCULATIONS (IN REASONABLE DETAIL) REQUIRED BY
PRECEDING CLAUSES (III) AND (V).


(B)           AT THE TIME OF EACH PERMITTED ACQUISITION INVOLVING THE CREATION
OR ACQUISITION OF A SUBSIDIARY, OR THE ACQUISITION OF CAPITAL STOCK OR OTHER
EQUITY INTEREST OF ANY PERSON, THE CAPITAL STOCK OR OTHER EQUITY INTERESTS
THEREOF CREATED OR ACQUIRED IN CONNECTION WITH SUCH PERMITTED ACQUISITION SHALL
BE PLEDGED FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO (AND TO THE EXTENT
REQUIRED BY) THE SECURITY DOCUMENTS.


(C)           THE BORROWER WILL CAUSE EACH SUBSIDIARY WHICH IS FORMED TO EFFECT,
OR IS ACQUIRED PURSUANT TO, A PERMITTED ACQUISITION TO COMPLY WITH, AND TO
EXECUTE AND DELIVER ALL OF THE DOCUMENTATION AS AND TO THE EXTENT REQUIRED BY
SECTION 9.11, TO THE REASONABLE SATISFACTION OF THE ADMINISTRATIVE AGENT.

The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that the certifications pursuant to
this Section 9.13 are true and correct and that all conditions thereto have been
satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including Sections 8
and 11.


SECTION 10.               NEGATIVE COVENANTS.

The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Revolving Loan Commitment and all Letters of Credit have
terminated and the Loans, Notes and Unpaid Drawings (in each case, together with
interest thereon), Fees and all other Obligations (other than any indemnities
described in Section 13.13 which are not then due and payable) incurred
hereunder and under the other Credit Documents, are paid in full:

10.01.      Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Borrower or any of
its Subsidiaries), or assign any right to receive income or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute; provided that in no event shall the
provisions of this Section 10.01 apply to the capital stock of the Borrower, and
provided further that the provisions of this Section 10.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

(I)            INCHOATE LIENS FOR TAXES NOT YET DUE AND PAYABLE OR LIENS FOR
TAXES BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS FOR WHICH, IF
APPLICABLE, ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP;

(II)           LIENS IN RESPECT OF PROPERTY OR ASSETS OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES IMPOSED BY LAW, WHICH WERE INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND DO

67


--------------------------------------------------------------------------------




NOT SECURE INDEBTEDNESS FOR BORROWED MONEY, SUCH AS CARRIERS’, WAREHOUSEMEN’S,
MATERIALMEN’S AND MECHANICS’ LIENS AND OTHER SIMILAR LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS;

(III)          LIENS IN EXISTENCE ON THE EFFECTIVE DATE WHICH ARE LISTED, AND
THE PROPERTY SUBJECT THERETO DESCRIBED, IN SCHEDULE IV, AND ANY RENEWALS,
REPLACEMENTS AND EXTENSIONS OF SUCH LIENS, PROVIDED THAT (X) THE AGGREGATE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS, IF ANY, SECURED BY SUCH LIENS DOES NOT
INCREASE FROM THAT AMOUNT OUTSTANDING AT THE TIME OF ANY SUCH RENEWAL,
REPLACEMENT OR EXTENSION (PLUS UNPAID, ACCRUED INTEREST AND PREMIUMS THEREON AND
UNDERWRITING DISCOUNTS, FEES, COMMISSIONS AND EXPENSES) AND (Y) ANY SUCH
RENEWAL, REPLACEMENT OR EXTENSION DOES NOT ENCUMBER ANY ADDITIONAL ASSETS OR
PROPERTIES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

(IV)          LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

(V)           LICENSES, SUBLICENSES, LEASES OR SUBLEASES GRANTED TO OTHER
PERSONS NOT MATERIALLY INTERFERING WITH THE CONDUCT OF THE BUSINESS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES;

(VI)          LIENS UPON ASSETS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
SUBJECT TO CAPITALIZED LEASE OBLIGATIONS TO THE EXTENT SUCH CAPITALIZED LEASE
OBLIGATIONS ARE PERMITTED BY SECTION 10.04(IV), PROVIDED THAT (X) SUCH LIENS
ONLY SERVE TO SECURE THE PAYMENT OF INDEBTEDNESS ARISING UNDER SUCH CAPITALIZED
LEASE OBLIGATION AND (Y) THE LIEN ENCUMBERING THE ASSET GIVING RISE TO THE
CAPITALIZED LEASE OBLIGATION DOES NOT ENCUMBER ANY OTHER ASSET OF THE BORROWER
OR ANY SUBSIDIARY OF THE BORROWER;

(VII)         LIENS PLACED UPON EQUIPMENT, MACHINERY OR OTHER PROPERTY OR
IMPROVEMENTS ACQUIRED AFTER THE EFFECTIVE DATE (OR, IN THE CASE OF IMPROVEMENTS,
CONSTRUCTED AFTER THE EFFECTIVE DATE) AND USED IN THE ORDINARY COURSE OF
BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES AND PLACED WITHIN 60 DAYS OF
THE ACQUISITION THEREOF BY THE BORROWER OR SUCH SUBSIDIARY TO SECURE
INDEBTEDNESS INCURRED TO PAY ALL OR A PORTION OF THE PURCHASE PRICE THEREOF OR
TO SECURE INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE
ACQUISITION OF ANY SUCH EQUIPMENT OR MACHINERY OR EXTENSIONS, RENEWALS OR
REPLACEMENTS OF ANY OF THE FOREGOING FOR THE SAME OR A LESSER AMOUNT, PROVIDED
THAT (X) THE INDEBTEDNESS SECURED BY SUCH LIENS IS PERMITTED BY SECTION
10.04(IV) AND (Y) IN ALL EVENTS, THE LIEN ENCUMBERING THE EQUIPMENT OR MACHINERY
SO ACQUIRED DOES NOT ENCUMBER ANY OTHER ASSET OF THE BORROWER OR ITS
SUBSIDIARIES;

(VIII)        ZONING RESTRICTIONS, MUNICIPAL ORDINANCES, BUILDING CODES,
EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS, ENCROACHMENTS AND OTHER SIMILAR CHARGES
OR ENCUMBRANCES, AND MINOR TITLE DEFICIENCIES, IN EACH CASE NOT SECURING
INDEBTEDNESS AND NOT MATERIALLY INTERFERING WITH THE CONDUCT OF THE BUSINESS OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES;

(IX)           LIENS ARISING FROM PRECAUTIONARY UCC FINANCING STATEMENT FILINGS
REGARDING OPERATING LEASES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

(X)            LIENS ARISING FROM JUDGMENTS, DECREES OR ATTACHMENTS (OR SECURING
OF APPEAL BONDS WITH RESPECT THERETO) IN CIRCUMSTANCES NOT CONSTITUTING AN EVENT
OF DEFAULT;

68


--------------------------------------------------------------------------------




(XI)           STATUTORY AND COMMON LAW LANDLORDS’ LIENS UNDER LEASES OR
SUBLEASES TO WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY;

(XII)          LIENS (OTHER THAN LIENS IMPOSED UNDER ERISA) INCURRED IN THE
ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION CLAIMS,
UNEMPLOYMENT INSURANCE AND SOCIAL SECURITY BENEFITS AND LIENS SECURING THE
PERFORMANCE OF BIDS, TENDERS, LEASES AND CONTRACTS IN THE ORDINARY COURSE OF
BUSINESS, STATUTORY OBLIGATIONS, SURETY BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE (EXCLUSIVE OF OBLIGATIONS IN RESPECT OF THE
PAYMENT FOR BORROWED MONEY), PROVIDED THAT THE AGGREGATE AMOUNT OF ALL CASH AND
THE FAIR MARKET VALUE OF ALL OTHER PROPERTY SUBJECT TO ALL LIENS PERMITTED BY
THIS CLAUSE (XII) SHALL NOT AT ANY TIME EXCEED $3.0 MILLION;

(XIII)         LIENS ARISING OUT OF ANY CONDITIONAL SALE, TITLE RETENTION,
CONSIGNMENT OR OTHER SIMILAR ARRANGEMENTS FOR THE SALE OF GOODS ENTERED INTO BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS TO
THE EXTENT SUCH LIENS DO NOT ATTACH TO ANY ASSETS OTHER THAN THE GOODS SUBJECT
TO SUCH ARRANGEMENTS;

(XIV)        LIENS (X) INCURRED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH THE PURCHASE OR SHIPPING OF GOODS OR ASSETS (OR THE RELATED ASSETS AND
PROCEEDS THEREOF), WHICH LIENS ARE IN FAVOR OF THE SELLER OR SHIPPER OF SUCH
GOODS OR ASSETS AND ONLY ATTACH TO SUCH GOODS OR ASSETS, AND (Y) IN FAVOR OF
CUSTOMS AND REVENUE AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE PAYMENT OF
CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS;

(XV)         LIENS ARISING UNDER ARTICLE 2 OR ARTICLE 4 OF THE UCC AND BANKERS’
LIENS, RIGHTS OF SETOFF AND OTHER SIMILAR LIENS EXISTING SOLELY WITH RESPECT TO
CASH AND CASH EQUIVALENTS ON DEPOSIT IN ONE OR MORE ACCOUNTS MAINTAINED BY THE
BORROWER OR ANY SUBSIDIARY, IN EACH CASE GRANTED IN THE ORDINARY COURSE OF
BUSINESS IN FAVOR OF THE BANK OR BANKS WITH WHICH SUCH ACCOUNTS ARE MAINTAINED,
SECURING AMOUNTS OWING TO SUCH BANK OR BANKS WITH RESPECT TO CASH MANAGEMENT AND
OPERATING ACCOUNT ARRANGEMENTS;

(XVI)        LIENS ON ASSETS OF FOREIGN SUBSIDIARIES SECURING INDEBTEDNESS
PERMITTED TO BE INCURRED BY SUCH FOREIGN SUBSIDIARIES PURSUANT TO SECTION
10.04(X);

(XVII)       LICENSES OF INTELLECTUAL PROPERTY GRANTED IN A MANNER CONSISTENT
WITH PAST PRACTICE;

(XVIII)      LIENS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PAST PRACTICE TO SECURE INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES
WITH RESPECT TO BONDS REQUIRED IN CONNECTION WITH THE ENFORCEMENT OF RIGHTS OR
CLAIMS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

(XIX)         (A) ANY LIEN EXISTING ON AN ASSET (OTHER THAN EQUITY INTERESTS OF
ONE OR MORE SUBSIDIARIES) OF A PERSON AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OF THE BORROWER, OR (B) ANY LIEN EXISTING ON ANY ASSET (OTHER THAN
EQUITY INTERESTS OF ONE OR MORE SUBSIDIARIES) PRIOR TO THE ACQUISITION THEREOF
BY THE BORROWER OR A SUBSIDIARY OF THE BORROWER, IN EACH OF CLAUSES (A) AND (B)
NOT CREATED IN CONTEMPLATION OF SUCH EVENT AND THAT

69


--------------------------------------------------------------------------------




DO NOT SECURE OBLIGATIONS IN EXCESS OF $25.0 MILLION IN THE AGGREGATE FOR ALL
SUCH LIENS AT ANY TIME;

(XX)          LIENS ON (A) INSURANCE POLICIES AND THE PROCEEDS THEREOF SECURING
THE FINANCING OF THE PREMIUMS WITH RESPECT THERETO PERMITTED UNDER
SECTION 10.04(XVI), (B) INCURRED PREMIUMS, DIVIDENDS AND REBATES AND OTHER
IDENTIFIABLE PROCEEDS THEREFROM WHICH MAY BECOME PAYABLE UNDER INSURANCE
POLICIES AND LOSS PAYMENTS WHICH REDUCE THE INCURRED PREMIUMS ON SUCH INSURANCE
POLICIES, (C) RIGHTS WHICH MAY ARISE UNDER STATE INSURANCE GUARANTEE FUNDS
RELATING TO ANY SUCH INSURANCE POLICY AND (D) PLEDGES OR DEPOSITS OF CASH AND
CASH EQUIVALENTS SECURING DEDUCTIBLES, SELF-INSURANCE, CO-PAYMENT, C
O-INSURANCE, RETENTIONS OR SIMILAR OBLIGATIONS TO PROVIDERS OF PROPERTY,
CASUALTY OR LIABILITY INSURANCE IN THE ORDINARY COURSE OF BUSINESS; AND

(XXI)         ADDITIONAL LIENS OF THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER
NOT OTHERWISE PERMITTED BY THIS SECTION 10.01 THAT DO NOT SECURE OBLIGATIONS IN
EXCESS OF $15.0 MILLION IN THE AGGREGATE FOR ALL SUCH LIENS AT ANY TIME.

10.02.      Consolidation, Merger, Purchase or Sale of Assets, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (including without
limitation sales of capital stock and Equity Interests in Subsidiaries) (other
than sales of inventory in the ordinary course of business), or enter into any
sale-leaseback transactions in which the Borrower or any Subsidiary is the
obligor, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person, except that:

(I)            THE BORROWER AND ITS SUBSIDIARIES MAY SELL, CONVEY OR OTHERWISE
DISPOSE OF OBSOLETE, WORN-OUT OR SURPLUS PROPERTY IN THE ORDINARY COURSE OF
BUSINESS;

(II)           INVESTMENTS MAY BE MADE TO THE EXTENT PERMITTED BY SECTION 10.05,
LIENS MAY BE INCURRED TO THE EXTENT PERMITTED BY SECTION 10.01, AND DIVIDENDS
MAY BE PAID TO THE EXTENT PERMITTED BY SECTION 10.03;

(III)          THE BORROWER AND ITS SUBSIDIARIES MAY SELL ASSETS (OTHER THAN THE
CAPITAL STOCK OR OTHER EQUITY INTERESTS OF ANY WHOLLY-OWNED SUBSIDIARY, UNLESS
ALL OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF SUCH WHOLLY-OWNED
SUBSIDIARY ARE SOLD IN ACCORDANCE WITH THIS CLAUSE (III)), SO LONG AS (W) NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT THEREFROM, (X) EACH SUCH
SALE IS IN AN ARM’S-LENGTH TRANSACTION AND THE BORROWER OR THE RESPECTIVE
SUBSIDIARY RECEIVES AT LEAST FAIR MARKET VALUE, (Y) EITHER SUCH SALE CONSTITUTES
A PERMITTED ASSET SWAP OR AT LEAST 75% OF THE CONSIDERATION RECEIVED BY THE
BORROWER OR SUCH SUBSIDIARY CONSISTS SOLELY OF CASH OR CASH EQUIVALENTS AND IS
PAID AT THE TIME OF THE CLOSING OF SUCH SALE, AND (Z) THE AGGREGATE AMOUNT OF
THE PROCEEDS RECEIVED FROM ALL ASSETS SOLD PURSUANT TO THIS CLAUSE (III) DOES
NOT EXCEED $25.0 MILLION PER TRANSACTION OR SERIES OF RELATED TRANSACTIONS AND
$75.0 MILLION IN THE AGGREGATE; PROVIDED THAT THE BORROWER AND ITS SUBSIDIARIES
MAY SELL ASSETS PURSUANT TO THIS PARAGRAPH (III) WHERE THE

70


--------------------------------------------------------------------------------


PROCEEDS OF SUCH ASSET SALE OR SERIES OF RELATED ASSET SALES DO NOT EXCEED
$2.0 MILLION WITHOUT COMPLYING WITH THE PRECEDING CLAUSES (X) AND (Y);

(IV)          EACH OF THE BORROWER AND ITS SUBSIDIARIES MAY SELL OR DISCOUNT, IN
EACH CASE WITHOUT RECOURSE AND IN THE ORDINARY COURSE OF BUSINESS, ACCOUNTS
RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS, BUT ONLY IN CONNECTION
WITH THE COMPROMISE OR COLLECTION THEREOF AND NOT AS PART OF ANY FINANCING
TRANSACTION;

(V)           EACH OF THE BORROWER AND ITS SUBSIDIARIES MAY GRANT LICENSES,
SUBLICENSES, LEASES OR SUBLEASES TO OTHER PERSONS NOT MATERIALLY INTERFERING
WITH THE CONDUCT OF THE BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, IN
EACH CASE SO LONG AS NO SUCH GRANT OTHERWISE AFFECTS THE COLLATERAL AGENT’S
SECURITY INTEREST IN THE ASSET OR PROPERTY SUBJECT THERETO;

(VI)          THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER MAY CONVEY, LEASE,
LICENSE, SELL OR OTHERWISE TRANSFER ALL OR ANY PART OF ITS BUSINESS, PROPERTIES
AND ASSETS TO THE BORROWER OR TO ANY SUBSIDIARY, SO LONG AS ANY SECURITY
INTERESTS GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES
PURSUANT TO THE SECURITY DOCUMENTS IN THE ASSETS SO TRANSFERRED SHALL REMAIN IN
FULL FORCE AND EFFECT AND PERFECTED (TO AT LEAST THE SAME EXTENT AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH TRANSFER) AND ALL ACTIONS REQUIRED TO MAINTAIN SAID
PERFECTED STATUS HAVE BEEN TAKEN; PROVIDED THAT ANY CONVEYANCE, LEASE, LICENSE,
SALE OR TRANSFER MADE BY A CREDIT PARTY TO ANY SUBSIDIARY THAT IS NOT A CREDIT
PARTY PURSUANT TO THIS CLAUSE (VI) SHALL BE FOR CONSIDERATION THAT IS EQUAL TO
THE FAIR MARKET VALUE OF THE BUSINESS, PROPERTY OR ASSETS CONVEYED, LEASED,
LICENSED, SOLD OR TRANSFERRED;

(VII)         ANY SUBSIDIARY OF THE BORROWER MAY MERGE OR CONSOLIDATE WITH AND
INTO, OR BE DISSOLVED OR LIQUIDATED INTO, THE BORROWER OR ANY GUARANTOR, SO LONG
AS (I) THE BORROWER OR SUCH GUARANTOR IS THE SURVIVING OR CONTINUING CORPORATION
OF ANY SUCH MERGER OR CONSOLIDATION AND (II) ANY SECURITY INTERESTS GRANTED TO
THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE
SECURITY DOCUMENTS IN THE ASSETS OF SUCH SUBSIDIARY SHALL REMAIN IN FULL FORCE
AND EFFECT AND PERFECTED (TO AT LEAST THE SAME EXTENT AS IN EFFECT IMMEDIATELY
PRIOR TO SUCH MERGER, CONSOLIDATION, DISSOLUTION OR LIQUIDATION) AND ALL ACTIONS
REQUIRED TO MAINTAIN SAID PERFECTED STATUS HAVE BEEN TAKEN;

(VIII)        ANY SUBSIDIARY OF THE BORROWER THAT IS NOT A GUARANTOR MAY BE
MERGED, CONSOLIDATED OR AMALGAMATED WITH AND INTO, OR BE DISSOLVED OR LIQUIDATED
INTO, OR TRANSFER ANY OF ITS ASSETS TO, ANY SUBSIDIARY THAT IS NOT A GUARANTOR
OF THE BORROWER;

(IX)           THE BORROWER AND ITS SUBSIDIARIES MAY SELL, CONVEY OR OTHERWISE
DISPOSE OF CASH AND CASH EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS, IN EACH
CASE FOR CASH AT FAIR MARKET VALUE;

(X)            ANY SUBSIDIARY THAT IS A CREDIT PARTY MAY SELL OR ISSUE ANY OF
SUCH SUBSIDIARY’S EQUITY INTERESTS TO ANY CREDIT PARTY, AND ANY SUBSIDIARY THAT
IS NOT A CREDIT PARTY MAY SELL OR ISSUE ANY OF SUCH SUBSIDIARY’S EQUITY
INTERESTS TO THE BORROWER OR ANY SUBSIDIARY;

71


--------------------------------------------------------------------------------




(XI)           THE BORROWER MAY SELL THE ASSETS DESCRIBED IN SCHEDULE VI FOR
FAIR MARKET VALUE; AND

(XII)          PERMITTED ACQUISITIONS MAY BE CONSUMMATED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 9.13.

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Borrower or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

10.03.      Dividends.  The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends, except that:

(I)            ANY SUBSIDIARY OF THE BORROWER MAY PAY CASH DIVIDENDS TO THE
BORROWER OR TO ANY WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER AND ANY
FOREIGN SUBSIDIARY OF THE BORROWER ALSO MAY PAY CASH DIVIDENDS TO ANY
WHOLLY-OWNED FOREIGN SUBSIDIARY OF THE BORROWER;

(II)           ANY NON-WHOLLY OWNED SUBSIDIARY OF THE BORROWER MAY PAY CASH
DIVIDENDS TO ITS SHAREHOLDERS, MEMBERS OR PARTNERS GENERALLY, SO LONG AS THE
BORROWER OR ITS RESPECTIVE SUBSIDIARY WHICH OWNS THE EQUITY INTEREST IN THE
SUBSIDIARY PAYING SUCH DIVIDENDS RECEIVES AT LEAST ITS PROPORTIONATE SHARE
THEREOF (BASED UPON ITS RELATIVE HOLDING OF THE EQUITY INTEREST IN THE
SUBSIDIARY PAYING SUCH DIVIDENDS AND TAKING INTO ACCOUNT THE RELATIVE
PREFERENCES, IF ANY, OF THE VARIOUS CLASSES OF EQUITY INTERESTS OF SUCH
SUBSIDIARY);

(III)          THE BORROWER MAY PURCHASE ITS EQUITY INTERESTS IN THE OPEN MARKET
PURSUANT TO ITS STOCK REPURCHASE PLAN AS IN EFFECT ON THE EFFECTIVE DATE, OR
PURSUANT TO AN OPEN MARKET PURCHASE PLAN THE TERMS OF WHICH ARE CONSISTENT WITH
SUCH PLAN, IN AN AGGREGATE AMOUNT NOT TO EXCEED $50.0 MILLION;

(IV)          A WHOLLY-OWNED SUBSIDIARY MAY REPURCHASE ITS EQUITY INTERESTS;

(V)           THE REPURCHASE OF EQUITY INTERESTS OF THE BORROWER DEEMED TO OCCUR
UPON (A) THE EXERCISE OF STOCK OPTIONS TO THE EXTENT SUCH EQUITY INTERESTS
REPRESENT A PORTION OF THE EXERCISE PRICE OF THOSE STOCK OPTIONS AND (B) THE
WITHHOLDING OF A PORTION OF SUCH EQUITY INTERESTS TO PAY TAXES ASSOCIATED
THEREWITH, AND THE PURCHASE OF FRACTIONAL SHARES OF EQUITY INTERESTS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES ARISING OUT OF STOCK DIVIDENDS, SPLITS OR
COMBINATIONS OR BUSINESS COMBINATION;

(VI)          THE BORROWER MAY PAY CASH DIVIDENDS OR PURCHASE ITS EQUITY
INTERESTS IN THE OPEN MARKET OR OTHERWISE AT ANY TIME WITH THE AVAILABLE AMOUNT
AT SUCH TIME SO LONG AS IMMEDIATELY AFTER SUCH DIVIDEND OR PURCHASE AND ANY
RELATED TRANSACTION OR BORROWING THE BORROWER SATISFIES THE LIQUIDITY TEST; AND

(VII)         THE BORROWER MAY REPURCHASE ITS EQUITY INTERESTS, OR WARRANTS,
PUTS, OPTIONS OR RIGHTS TO PURCHASE OR OTHERWISE ACQUIRE AN EQUITY INTEREST IN
THE BORROWER FROM

72


--------------------------------------------------------------------------------




ANY PRESENT OR FORMER OFFICER, DIRECTOR OR EMPLOYEE OR CONSULTANT OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES PURSUANT TO AN AGREEMENT (INCLUDING AN
EMPLOYMENT AGREEMENT) OR PLAN APPROVED IN GOOD FAITH BY THE BOARD OF DIRECTORS
OF THE BORROWER OR SUCH SUBSIDIARY UNDER WHICH SUCH PERSON PURCHASES OR SELLS OR
IS GRANTED AN OPTION TO PURCHASE OR SELL SUCH EQUITY INTERESTS, IN AN AMOUNT NOT
TO EXCEED $3.0 MILLION IN ANY FISCAL YEAR.

10.04.      Indebtedness.  The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(I)            INDEBTEDNESS INCURRED PURSUANT TO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS;

(II)           INDEBTEDNESS OUTSTANDING ON THE EFFECTIVE DATE AND LISTED ON
SCHEDULE III (AS REDUCED BY ANY REPAYMENTS OF PRINCIPAL THEREOF), AND ANY
EXTENSION, RENEWAL OR REFINANCING THEREOF, PROVIDED THAT THE AGGREGATE PRINCIPAL
AMOUNT OF THE INDEBTEDNESS TO BE EXTENDED, RENEWED OR REFINANCED DOES NOT
INCREASE FROM THAT AMOUNT OUTSTANDING AT THE TIME OF ANY SUCH EXTENSION, RENEWAL
OR REFINANCING (PLUS UNPAID, ACCRUED INTEREST AND PREMIUMS THEREON AND
UNDERWRITING DISCOUNTS, FEES, COMMISSIONS AND EXPENSES) AND PROVIDED, FURTHER,
THAT ANY INTERCOMPANY DEBT LISTED ON SCHEDULE III (AND SUBSEQUENT EXTENSIONS,
REFINANCINGS, RENEWALS, REPLACEMENTS AND REFUNDINGS THEREOF AS PERMITTED
PURSUANT TO THIS SECTION 10.04(II)) MAY ONLY BE EXTENDED, REFINANCED, RENEWED,
REPLACED OR REFUNDED IF THE INTERCOMPANY DEBT SO EXTENDED, REFINANCED, RENEWED,
REPLACED OR REFUNDED HAS THE SAME OBLIGOR(S) AND OBLIGEE(S) AS THE INTERCOMPANY
DEBT BEING EXTENDED, REFINANCED, RENEWED, REPLACED OR REFUNDED;

(III)          INDEBTEDNESS OF THE BORROWER UNDER (X) INTEREST RATE PROTECTION
AGREEMENTS ENTERED INTO WITH RESPECT TO OTHER INDEBTEDNESS PERMITTED UNDER THIS
SECTION 10.04 AND (Y) OTHER HEDGING AGREEMENTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS AND PROVIDING PROTECTION TO THE BORROWER AND ITS SUBSIDIARIES
AGAINST FLUCTUATIONS IN CURRENCY VALUES OR COMMODITY PRICES IN CONNECTION WITH
THE BORROWER’S OR ANY OF ITS SUBSIDIARIES’ OPERATIONS, IN EITHER CASE SO LONG AS
THE ENTERING INTO OF SUCH INTEREST RATE PROTECTION AGREEMENTS OR OTHER HEDGING
AGREEMENTS ARE BONA FIDE HEDGING ACTIVITIES AND ARE NOT FOR SPECULATIVE
PURPOSES;

(IV)          INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES EVIDENCED BY
CAPITALIZED LEASE OBLIGATIONS AND PURCHASE MONEY INDEBTEDNESS DESCRIBED IN
SECTION 10.01(VI), PROVIDED THAT IN NO EVENT SHALL THE SUM OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL CAPITALIZED LEASE OBLIGATIONS AND PURCHASE MONEY
INDEBTEDNESS PERMITTED BY THIS CLAUSE (IV) EXCEED $20.0 MILLION AT ANY TIME
OUTSTANDING;

(V)           INDEBTEDNESS CONSTITUTING INTERCOMPANY LOANS TO THE EXTENT
PERMITTED BY SECTION 10.05(VIII);

(VI)          INDEBTEDNESS CONSISTING OF GUARANTIES (X) BY THE BORROWER AND THE
GUARANTORS OF EACH OTHER’S INDEBTEDNESS AND LEASE AND OTHER CONTRACTUAL
OBLIGATIONS PERMITTED UNDER THIS AGREEMENT AND (Y) BY FOREIGN SUBSIDIARIES OF
THE BORROWER OF EACH OTHER’S INDEBTEDNESS AND LEASE AND OTHER CONTRACTUAL
OBLIGATIONS PERMITTED UNDER THIS AGREEMENT;

73


--------------------------------------------------------------------------------




(VII)         INDEBTEDNESS CONSISTING OF NEW GUARANTIES BY THE BORROWER OR THE
GUARANTORS OF INDEBTEDNESS OF FOREIGN SUBSIDIARIES OUTSTANDING ON THE EFFECTIVE
DATE;

(VIII)        INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER
FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST
INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS, SO LONG AS SUCH
INDEBTEDNESS IS EXTINGUISHED WITHIN FOUR BUSINESS DAYS OF ITS INCURRENCE;

(IX)           INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES WITH RESPECT TO
PERFORMANCE BONDS, SURETY BONDS, APPEAL BONDS OR CUSTOMS BONDS REQUIRED IN THE
ORDINARY COURSE OF BUSINESS OR IN CONNECTION WITH THE ENFORCEMENT OF RIGHTS OR
CLAIMS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR IN CONNECTION WITH
JUDGMENTS THAT DO NOT RESULT IN A DEFAULT OR AN EVENT OF DEFAULT, PROVIDED THAT
THE AGGREGATE OUTSTANDING AMOUNT OF ALL SUCH PERFORMANCE BONDS, SURETY BONDS,
APPEAL BONDS AND CUSTOMS BONDS PERMITTED BY THIS CLAUSE (VIII) SHALL NOT AT ANY
TIME EXCEED $3.0 MILLION;

(X)            INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH MAY
BE DEEMED TO EXIST IN CONNECTION WITH OBLIGATIONS FROM AGREEMENTS TO PROVIDE FOR
INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE OR SIMILAR OBLIGATIONS, EARN-OUTS
OR OTHER SIMILAR OBLIGATIONS, OR FROM GUARANTEES OR LETTERS OF CREDIT, SURETY
BONDS OR PERFORMANCE BONDS SECURING THE PERFORMANCE OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES INCURRED IN CONNECTION WITH THE ACQUISITION OR DISPOSITION OF
THE ASSETS OF THE BORROWER OR THE ASSETS OR CAPITAL STOCK OF A PERSON THAT IS OR
BECOMES A SUBSIDIARY OF THE BORROWER, SO LONG AS ANY SUCH OBLIGATIONS ARE THOSE
OF THE PERSON MAKING THE RESPECTIVE ACQUISITION OR SALE, AND ARE NOT GUARANTEED
BY ANY OTHER PERSON EXCEPT AS PERMITTED BY SECTION 10.04(VI); PROVIDED THAT THE
MAXIMUM AGGREGATE LIABILITY IN CONNECTION WITH ANY SUCH DISPOSITION IN RESPECT
OF ALL SUCH INDEBTEDNESS WILL AT NO TIME EXCEED THE GROSS PROCEEDS ACTUALLY
RECEIVED BY THE BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH SUCH
DISPOSITION.

(XI)           INDEBTEDNESS OF FOREIGN SUBSIDIARIES OF THE BORROWER IN THE FORM
OF LETTERS OF CREDIT OR UNDER LINES OF CREDIT TO ANY SUCH FOREIGN SUBSIDIARY
FROM PERSONS OTHER THAN THE BORROWER OR ANY OF ITS SUBSIDIARIES, THE PROCEEDS OF
WHICH INDEBTEDNESS ARE USED FOR SUCH FOREIGN SUBSIDIARY’S WORKING CAPITAL
PURPOSES, PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS
OUTSTANDING AT ANY TIME FOR ALL SUCH FOREIGN SUBSIDIARIES SHALL NOT EXCEED $25.0
MILLION;

(XII)          THE GUARANTEE BY THE BORROWER OR ANY OF THE GUARANTORS OF
INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT WAS PERMITTED TO BE
INCURRED BY ANOTHER PROVISION OF THIS COVENANT;

(XIII)         INDEBTEDNESS CONSTITUTING REIMBURSEMENT OBLIGATIONS WITH RESPECT
TO LETTERS OF CREDIT ISSUED IN THE ORDINARY COURSE OF BUSINESS, INCLUDING
WITHOUT LIMITATION, LETTERS OF CREDIT IN RESPECT OF WORKERS’ COMPENSATION
CLAIMS, UNEMPLOYMENT INSURANCE, HEALTH, DISABILITY AND OTHER EMPLOYEE BENEFITS
OR PROPERTY, CASUALTY OR LIABILITY INSURANCE OR SELF-INSURANCE OBLIGATIONS,
BANKERS’ ACCEPTANCES, APPEAL, PERFORMANCES AND SURETY BONDS OR GUARANTEES AND
OTHER OBLIGATIONS OF A LIKE NATURE IN THE ORDINARY COURSE OF BUSINESS AND IN ANY
SUCH CASE ANY REIMBURSEMENT OBLIGATION IN CONNECTION THEREWITH;

74


--------------------------------------------------------------------------------




(XIV)        SO LONG AS BOTH (A) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR
WOULD RESULT THEREFROM AND (B) IMMEDIATELY AFTER GIVING PRO FORMA EFFECT TO THE
INCURRENCE AND THE APPLICATION OF PROCEEDS THEREOF THE BORROWER WOULD BE IN
COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTIONS 10.08 AND 10.09, PERMITTED
SUBORDINATED DEBT;

(XV)         SO LONG AS BOTH (A) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR
WOULD RESULT THEREFROM AND (B) IMMEDIATELY AFTER GIVING PRO FORMA EFFECT TO THE
INCURRENCE AND THE APPLICATION OF PROCEEDS THEREOF THE BORROWER WOULD BE IN
COMPLIANCE WITH THE COVENANT IN SECTION 10.08 AND WITH THE COVENANT IN SECTION
10.09 (SUBSTITUTING 4.0:1 FOR THE RATIO SPECIFIED THEREIN), ADDITIONAL UNSECURED
DEBT OF THE BORROWER (THAT MAY BE GUARANTEED BY THOSE SUBSIDIARIES THAT ARE
CREDIT PARTIES); AND

(XVI)        SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
RESULT THEREFROM, ADDITIONAL INDEBTEDNESS INCURRED BY THE BORROWER AND ITS
SUBSIDIARIES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $15.0 MILLION AT ANY
ONE TIME OUTSTANDING, WHICH INDEBTEDNESS SHALL BE UNSECURED UNLESS OTHERWISE
PERMITTED UNDER SECTION 10.01.

10.05.      Advances, Investments and Loans.  The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, lend money or
credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other Equity Interest in, or make any
capital contribution to, any other Person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents (each of the foregoing, an “Investment” and
collectively, “Investments”), except that the following shall be permitted:

(I)            THE BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE AND HOLD ACCOUNTS
RECEIVABLES OWING TO ANY OF THEM, IF CREATED OR ACQUIRED IN THE ORDINARY COURSE
OF BUSINESS AND PAYABLE OR DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY TRADE
TERMS OF THE BORROWER OR SUCH SUBSIDIARY;

(II)           THE BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE AND HOLD CASH AND
CASH EQUIVALENTS;

(III)          THE BORROWER AND ITS SUBSIDIARIES MAY HOLD THE INVESTMENTS HELD
BY THEM ON THE EFFECTIVE DATE AND DESCRIBED ON SCHEDULE V, PROVIDED THAT ANY
ADDITIONAL INVESTMENTS MADE WITH RESPECT THERETO SHALL BE PERMITTED ONLY IF
PERMITTED UNDER THE OTHER PROVISIONS OF THIS SECTION 10.05;

(IV)          THE BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE AND OWN INVESTMENTS
(INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN GOOD FAITH SETTLEMENT OF
DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS
ARISING IN THE ORDINARY COURSE OF BUSINESS;

(V)           THE BORROWER AND ITS SUBSIDIARIES MAY MAKE LOANS AND ADVANCES TO
THEIR OFFICERS, EMPLOYEES AND CONSULTANTS FOR MOVING, RELOCATION AND TRAVEL
EXPENSES AND OTHER SIMILAR EXPENDITURES, IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS IN AN AGGREGATE

75


--------------------------------------------------------------------------------




AMOUNT NOT TO EXCEED $500,000 AT ANY TIME (DETERMINED WITHOUT REGARD TO ANY
WRITE-DOWNS OR WRITE-OFFS OF SUCH LOANS AND ADVANCES);

(VI)          THE BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE AND HOLD OBLIGATIONS
OF THEIR OFFICERS AND EMPLOYEES IN CONNECTION WITH SUCH OFFICERS’ AND EMPLOYEES’
ACQUISITION OF SHARES OF THE BORROWER COMMON SHARES (SO LONG AS NO CASH IS
ACTUALLY ADVANCED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH
THE ACQUISITION OF SUCH OBLIGATIONS);

(VII)         THE BORROWER MAY ENTER INTO INTEREST RATE PROTECTION AGREEMENTS
AND OTHER HEDGING AGREEMENTS TO THE EXTENT PERMITTED BY SECTION 10.04(III);

(VIII)        (I) ANY CREDIT PARTY MAY MAKE INTERCOMPANY LOANS AND ADVANCES TO
ANY OTHER CREDIT PARTY, (II) ANY SUBSIDIARY THAT IS NOT A CREDIT PARTY MAY MAKE
INTERCOMPANY LOANS AND ADVANCES TO ANY CREDIT PARTY AND (III) THE BORROWER OR
ANY SUBSIDIARY MAY MAKE INTERCOMPANY LOANS AND ADVANCES TO ANY SUBSIDIARY THAT
IS NOT A CREDIT PARTY (SUCH INTERCOMPANY LOANS AND ADVANCES REFERRED TO IN
PRECEDING CLAUSES (I) THROUGH (III), COLLECTIVELY, THE “INTERCOMPANY LOANS” (IT
BEING UNDERSTOOD THAT INTERCOMPANY RECEIVABLES AND PAYABLES IN THE ORDINARY
COURSE SHALL NOT CONSTITUTE INTERCOMPANY LOANS)), PROVIDED THAT EACH
INTERCOMPANY LOAN SHALL BE EVIDENCED BY THE INTERCOMPANY NOTE AND, IN THE CASE
OF A LOAN OR ADVANCE BY A CREDIT PARTY, PLEDGED BY SUCH CREDIT PARTY AS
COLLATERAL PURSUANT TO THE SECURITY DOCUMENTS AND PROVIDED FURTHER THAT THE
AGGREGATE AMOUNT OF INTERCOMPANY LOANS ON AND AFTER THE EFFECTIVE DATE MADE BY
ANY CREDIT PARTY TO ANY SUBSIDIARY THAT IS NOT A CREDIT PARTY PURSUANT TO
PRECEDING SUBCLAUSE (III), WHEN ADDED TO THE AGGREGATE AMOUNT OF CONTRIBUTIONS,
CAPITALIZATIONS AND FORGIVENESS MADE BY ANY CREDIT PARTY TO ANY SUBSIDIARY THAT
IS NOT A CREDIT PARTY UNDER CLAUSE (IX) BELOW (DETERMINED WITHOUT REGARD TO ANY
WRITE-DOWNS OR WRITE-OFFS THEREOF), SHALL NOT EXCEED $15.0 MILLION;

(IX)           (I) THE BORROWER AND ANY GUARANTOR MAY MAKE CAPITAL CONTRIBUTIONS
TO ANY GUARANTOR, AND (II) THE BORROWER OR ANY SUBSIDIARY MAY MAKE CAPITAL
CONTRIBUTIONS TO ANY SUBSIDIARY THAT IS NOT A CREDIT PARTY, AND MAY CAPITALIZE
OR FORGIVE ANY INDEBTEDNESS OWED TO IT BY A SUBSIDIARY THAT IS NOT A CREDIT
PARTY; PROVIDED THAT (X) THE AGGREGATE AMOUNT OF CONTRIBUTIONS, CAPITALIZATIONS
AND FORGIVENESS ON AND AFTER THE EFFECTIVE DATE MADE PURSUANT TO PRECEDING
SUBCLAUSE (II) (FOR THIS PURPOSES, TAKING THE FAIR MARKET VALUE OF ANY PROPERTY
(OTHER THAN CASH) SO CONTRIBUTED AT THE TIME OF SUCH CONTRIBUTION), WHEN ADDED
TO THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF INTERCOMPANY LOANS MADE BY ANY
CREDIT PARTY TO ANY SUBSIDIARY THAT IS NOT A CREDIT PARTY UNDER CLAUSE (VIII)
ABOVE (DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS THEREOF),
SHALL NOT EXCEED $15.0 MILLION, (Y) NO CONTRIBUTION, CAPITALIZATION OR
FORGIVENESS MAY BE MADE PURSUANT TO PRECEDING SUBCLAUSE (II) AT ANY TIME A
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND (Z) IN THE CASE
OF ANY CONTRIBUTION PURSUANT TO PRECEDING SUBCLAUSE (I), ANY SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT
TO THE SECURITY DOCUMENTS IN ANY ASSETS SO CONTRIBUTED SHALL REMAIN IN FULL
FORCE AND EFFECT AND PERFECTED (TO AT LEAST THE SAME EXTENT AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH CONTRIBUTION) AND ALL ACTIONS REQUIRED TO MAINTAIN
SAID PERFECTED STATUS HAVE BEEN TAKEN;

76


--------------------------------------------------------------------------------




(X)            THE BORROWER AND ITS SUBSIDIARIES MAY OWN THE EQUITY INTERESTS OF
THEIR RESPECTIVE SUBSIDIARIES, WHETHER NOW EXISTING OR HEREAFTER ACQUIRED (SO
LONG AS ALL AMOUNTS INVESTED IN SUCH SUBSIDIARIES AFTER THE EFFECTIVE DATE ARE
INDEPENDENTLY JUSTIFIED UNDER ANOTHER PROVISION OF THIS SECTION 10.05);

(XI)           CONTINGENT OBLIGATIONS PERMITTED BY SECTION 10.04, TO THE EXTENT
CONSTITUTING INVESTMENTS;

(XII)          THE BORROWER AND ITS SUBSIDIARIES MAY RECEIVE AND HOLD PROMISSORY
NOTES AND OTHER NON-CASH CONSIDERATION RECEIVED IN CONNECTION WITH ANY ASSET
SALE PERMITTED BY SECTION 10.02(III);

(XIII)         INVESTMENTS MADE IN CASH AT ANY TIME WITH THE AVAILABLE AMOUNT AT
SUCH TIME SO LONG AS IMMEDIATELY AFTER SUCH INVESTMENT AND THE RELATED
TRANSACTION OR BORROWING THE BORROWER SATISFIES THE LIQUIDITY TEST;

(XIV)        INVESTMENTS OF A SUBSIDIARY ACQUIRED AFTER THE EFFECTIVE DATE OR OF
A CORPORATION MERGED INTO OR CONSOLIDATED WITH A SUBSIDIARY IN ACCORDANCE WITH
SECTION 10.05 TO THE EXTENT THAT SUCH INVESTMENTS WERE NOT MADE IN CONTEMPLATION
OF OR IN CONNECTION WITH SUCH ACQUISITION, MERGER OR CONSOLIDATION AND WERE IN
EXISTENCE ON THE DATE OF SUCH ACQUISITION, MERGER OR CONSOLIDATION;

(XV)         IN CONNECTION WITH THE SALE, LEASE OR RENTAL OF INVENTORY IN THE
ORDINARY COURSE OF BUSINESS, THE BORROWER AND ITS SUBSIDIARIES MAY HOLD
INVESTMENTS CONSISTING OF LONG-TERM FINANCING PROVIDED BY THE BORROWER OR SUCH
SUBSIDIARY TO THE PURCHASER OF SUCH INVENTORY;

(XVI)        DIVIDENDS PERMITTED BY SECTION 10.03;

(XVII)       PERMITTED ACQUISITIONS SHALL BE PERMITTED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 9.13;

(XVIII)      IN ADDITION TO INVESTMENTS PERMITTED BY CLAUSES (I) THROUGH (XVII)
AND (XIX) OF THIS SECTION 10.05, THE BORROWER AND ITS SUBSIDIARIES MAY MAKE
ADDITIONAL LOANS, ADVANCES AND OTHER INVESTMENTS TO OR IN A PERSON IN AN
AGGREGATE AMOUNT FOR ALL LOANS, ADVANCES AND OTHER INVESTMENTS MADE PURSUANT TO
THIS CLAUSE (XVIII) (DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS
THEREOF), NET OF CASH REPAYMENTS OF PRINCIPAL IN THE CASE OF LOANS, SALE
PROCEEDS IN THE CASE OF INVESTMENTS IN THE FORM OF DEBT INSTRUMENTS AND CASH
EQUITY RETURNS (WHETHER AS A DISTRIBUTION, DIVIDEND, REDEMPTION OR SALE) IN THE
CASE OF EQUITY INVESTMENTS, NOT TO EXCEED $5.0 MILLION; AND

(XIX)         IN ADDITION TO INVESTMENTS PERMITTED BY CLAUSES (I) THROUGH
(XVIII) OF THIS SECTION 10.05, THE BORROWER AND ITS SUBSIDIARIES MAY MAKE
ADDITIONAL LOANS, ADVANCES AND OTHER INVESTMENTS TO OR IN A PERSON IN AN
AGGREGATE AMOUNT FOR ALL LOANS, ADVANCES AND OTHER INVESTMENTS MADE PURSUANT TO
THIS CLAUSE (XIX) (DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS
THEREOF), NET OF CASH REPAYMENTS OF PRINCIPAL IN THE CASE OF LOANS, SALE
PROCEEDS IN THE CASE OF INVESTMENTS IN THE FORM OF DEBT INSTRUMENTS AND CASH
EQUITY RETURNS (WHETHER AS A DISTRIBUTION, DIVIDEND, REDEMPTION OR SALE) IN THE
CASE OF EQUITY

77


--------------------------------------------------------------------------------




INVESTMENTS, NOT TO EXCEED, (I) FOR THE BORROWER’S FISCAL YEAR ENDING
OCTOBER 31, 2007, $10.0 MILLION, AND (II) FOR EACH FISCAL YEAR OF THE BORROWER
THEREAFTER, $10.0 MILLION; PROVIDED, HOWEVER, THAT LOANS, ADVANCES AND OTHER
INVESTMENTS MADE PURSUANT TO THIS CLAUSE (XIX) MUST BE MADE IN OR TO AN ENTITY
WITH WHICH THE BORROWER OR ITS SUBSIDIARIES HAVE OR REASONABLY EXPECT TO HAVE A
STRATEGIC ALLIANCE OR ONGOING BUSINESS RELATIONSHIP.

10.06.      Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the Borrower or any of its
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to the Borrower or such Subsidiary as
would reasonably be obtained by the Borrower or such Subsidiary at that time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:

(I)            DIVIDENDS MAY BE PAID TO THE EXTENT PROVIDED IN SECTION 10.03;

(II)           LOANS MAY BE MADE AND OTHER TRANSACTIONS MAY BE ENTERED INTO BY
THE BORROWER AND ITS SUBSIDIARIES TO THE EXTENT PERMITTED BY SECTIONS 10.02,
10.04 AND 10.05;

(III)          CUSTOMARY FEES MAY BE PAID TO NON-OFFICER DIRECTORS OF THE
BORROWER AND ITS SUBSIDIARIES;

(IV)          THE BORROWER AND ITS SUBSIDIARIES MAY ENTER INTO, AND MAY MAKE
PAYMENTS UNDER, EMPLOYMENT AGREEMENTS, EMPLOYEE BENEFITS PLANS, STOCK OPTION
PLANS, INDEMNIFICATION PROVISIONS AND OTHER SIMILAR COMPENSATORY ARRANGEMENTS
WITH OFFICERS, EMPLOYEES AND DIRECTORS OF THE BORROWER AND ITS SUBSIDIARIES IN
THE ORDINARY COURSE OF BUSINESS;

(V)           ANY TRANSACTION BETWEEN OR AMONG THE BORROWER AND ITS SUBSIDIARIES
IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE;

(VI)          THE TRANSACTIONS;

(VII)         SUBSIDIARIES OF THE BORROWER MAY PAY MANAGEMENT FEES, LICENSING
FEES AND SIMILAR FEES TO THE BORROWER OR TO ANY GUARANTOR; AND

(VIII)        TRANSACTIONS BETWEEN THE BORROWER OR ITS SUBSIDIARIES, ON THE ONE
HAND, AND SONA MOBILE HOLDINGS CORP. OR ITS AFFILIATES, ON THE OTHER HAND, IN
EACH CASE IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE.

10.07.      [Reserved]

10.08.      Interest Expense Coverage Ratio.  The Borrower will not permit the
Interest Expense Coverage Ratio for any Test Period of the Borrower ending on or
after January 31, 2007 to be less than 3.0:1.

78


--------------------------------------------------------------------------------




10.09.      Total Leverage Ratio.  The Borrower will not permit the Total
Leverage Ratio during a period set forth below to be greater than the ratio set
forth opposite such period below:

Period

 

Ratio

 

 

 

 

 

From the Initial Borrowing Date through and including the day before the last
day of the Borrower’s fiscal quarter ending October 31, 2009

 

4.50:1

 

 

 

 

 

The last day of the Borrower’s fiscal quarter ending October 31, 2009 through
and including the day before the last day of the Borrower’s fiscal quarter
ending October 31, 2010

 

4.00:1

 

 

 

 

 

The last day of the Borrower’s fiscal quarter ending October 31, 2010 through
and including the day before the last day of the Borrower’s fiscal quarter
ending October 31, 2011

 

3.75:1

 

 

 

 

 

Thereafter

 

3.50:1

 

 

10.10.      Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Payment of Other Debt.  The Borrower will not, and will not
permit any of its Subsidiaries to, amend, modify or change its certificate or
articles of incorporation (including by the filing or modification of any
certificate or articles of designation), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, unless such amendment, modification, change or other
action contemplated by this Section 10.10 is not adverse in any material respect
to the interests of the Lender.  The Borrower will not, and will not permit any
of its Subsidiaries to

(I)            MAKE ANY VOLUNTARY OR OPTIONAL PAYMENT OR PREPAYMENT ON OR
REDEMPTION, REPURCHASE OR ACQUISITION FOR VALUE OF (INCLUDING, WITHOUT
LIMITATION, BY WAY OF DEPOSITING WITH THE TRUSTEE WITH RESPECT THERETO OR ANY
OTHER PERSON MONEY OR SECURITIES BEFORE DUE FOR THE PURPOSE OF PAYING WHEN DUE),
OR ANY PREPAYMENT OR REDEMPTION AS A RESULT OF ANY ASSET SALE, CHANGE OF CONTROL
OR SIMILAR EVENT OF, ANY SUBORDINATED INDEBTEDNESS INCURRED PURSUANT TO CLAUSES
(XIV), (XV) OR (XVI) OF SECTION 10.10; AND

(II)           AMEND OR MODIFY, OR PERMIT THE AMENDMENT OR MODIFICATION OF, ANY
PROVISION OF ANY SUBORDINATED INDEBTEDNESS INCURRED PURSUANT TO CLAUSES (XIV),
(XV) OR (XVI) OF SECTION 10.10.

10.11.      Limitation on Certain Restrictions on Subsidiaries.  The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by the Borrower or any of
its Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) make loans or advances

79


--------------------------------------------------------------------------------




to the Borrower or any of its Subsidiaries or (c) transfer any of its properties
or assets to the Borrower or any of its Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) this Agreement and the other Credit Documents, (iii) customary provisions
restricting subletting or assignment of any lease governing any leasehold
interest of the Borrower or any of its Subsidiaries, (iv) customary provisions
restricting assignment of any licensing agreement (in which the Borrower or any
of its Subsidiaries is the licensee) or other contract entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business,
(v) restrictions on the transfer of any asset pending the close of the sale of
such asset, (vi) restrictions on the transfer of any asset subject to a Lien
permitted by Section 10.01(ii), (iv), (v), (xi) or (xii), (vii) any agreement in
effect at the time such subsidiary becomes a Subsidiary, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary, (viii) any agreement in effect on the Effective Date, including
agreements governing existing Indebtedness, and any amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
of those agreements; provided that the amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings are not
materially more restrictive, taken as a whole, with respect to such encumbrances
or restrictions than those contained in those agreements on the Effective Date
and (ix) restrictions contained in any documents documenting Indebtedness of any
Foreign Subsidiary permitted hereunder.

10.12.      Limitation on Issuance of Equity Interests.


(A)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, ISSUE (I) ANY PREFERRED EQUITY OR (II) ANY REDEEMABLE COMMON STOCK OR OTHER
REDEEMABLE COMMON EQUITY INTERESTS (OTHER THAN COMMON STOCK OR OTHER REDEEMABLE
COMMON EQUITY INTERESTS THAT ARE OR ARE REDEEMABLE AT THE SOLE OPTION OF THE
BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE).


(B)           THE BORROWER WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO ISSUE ANY
CAPITAL STOCK OR OTHER EQUITY INTERESTS (INCLUDING BY WAY OF SALES OF TREASURY
STOCK) OR ANY OPTIONS OR WARRANTS TO PURCHASE, OR SECURITIES CONVERTIBLE INTO,
CAPITAL STOCK OR OTHER EQUITY INTERESTS, EXCEPT FOR ANY ISSUANCE TO THE BORROWER
OR ANY OTHER SUBSIDIARY IN THE CASE OF A SUBSIDIARY THAT IS NOT A CREDIT PARTY
AND ANY ISSUANCE TO A CREDIT PARTY IN THE CASE OF A SUBSIDIARY THAT IS A CREDIT
PARTY.

10.13.      Business; etc.  The Borrower will not, and will not permit any of
its Subsidiaries to, engage directly or indirectly in any business other than
the businesses engaged in by the Borrower and its Subsidiaries as of the
Effective Date and any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary thereto
(a “Permitted Business”).

SECTION 11.         Events of Default.

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

11.01.      Payments.  The Borrower shall (i) default in the payment when due of
any principal of the Loans or any Note or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on the Loan or Note,

80


--------------------------------------------------------------------------------


any Unpaid Drawing or any Fees or any other amounts owing hereunder or under any
other Credit Document; or

11.02.      Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made; or

11.03.      Covenants.  The Borrower or any of its Subsidiaries shall (i)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(e)(i), 9.10 or Section 10 or (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than those set forth in Sections 11.01 and
11.02) and such default shall continue unremedied for a period of 30 days after
written notice thereof to the defaulting party by the Administrative Agent or
the Required Lenders; or

11.04.      Default Under Other Agreements.  (i) The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of the Borrower or any of its Subsidiaries shall be declared to
be (or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $10.0 million; or

11.05.      Bankruptcy, etc.  The Borrower or any of its Subsidiaries (other
than an Immaterial Subsidiary) shall commence a voluntary case concerning itself
under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against the Borrower or any of its Subsidiaries
(other than an Immaterial Subsidiary), and the petition is not controverted
within 10 days, or is not dismissed within 45 days after the filing thereof,
provided, however, that during the pendency of such period, each Lender shall be
relieved of its obligation to extend credit hereunder; or a custodian (as
defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any of its Subsidiaries
(other than an Immaterial Subsidiary), to operate all or any substantial portion
of the business of the Borrower or any of its Subsidiaries (other than an
Immaterial Subsidiary), or the Borrower or any of its Subsidiaries (other than
an Immaterial Subsidiary) commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any of its Subsidiaries (other
than an Immaterial Subsidiary), or there is commenced

81


--------------------------------------------------------------------------------




against the Borrower or any of its Subsidiaries (other than an Immaterial
Subsidiary) any such proceeding which remains undismissed for a period of 45
days after the filing thereof, or the Borrower or any of its Subsidiaries is
(other than an Immaterial Subsidiary) adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the Borrower or any of its Subsidiaries (other than an Immaterial Subsidiary)
makes a general assignment for the benefit of creditors; or any Company action
is taken by the Borrower or any of its Subsidiaries (other than an Immaterial
Subsidiary) for the purpose of effecting any of the foregoing; or

11.06.      Security Documents.  Other than by reason of a release of Collateral
in accordance with the terms hereof or thereof or the satisfaction in full of
the Obligations in accordance with the terms hereof, any of the Security
Documents shall cease to be in full force and effect, or shall cease to give the
Collateral Agent for the benefit of the Secured Parties the Liens, rights,
powers and privileges purported to be created thereby (including a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.01), and subject to no other Liens (except as
permitted by Section 10.01), except to the extent that any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities or instruments or promissory notes pledged under the Security
Documents or to file UCC continuation or amendment statements; or any Credit
Party shall default in the due performance or observance of any term, covenant
or agreement on its part to be performed or observed pursuant to any such
Security Document and such default shall continue beyond the period of grace, if
any, specifically applicable thereto pursuant to the terms of such Security
Document; or

11.07.      ERISA.  An ERISA Event, or termination, withdrawal or noncompliance
with applicable law or plan terms with respect to Foreign Plans, shall have
occurred that, when taken together with all other ERISA Events, and similar
events with respect to Foreign Plans, that have occurred, would reasonably be
expected to result in a Material Adverse Effect; or

11.08.      Guaranties.  Any Guaranty or any provision thereof shall cease to be
in full force or effect as to any Guarantor (except as a result of a release of
any Guarantor in accordance with the terms thereof), or any Guarantor or any
Person acting for or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party; or

11.09.      Judgments.  One or more judgments or decrees shall be entered
against the Borrower or any Subsidiary involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or to the extent not covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $10.0 million; or

82


--------------------------------------------------------------------------------




11.10.      Change of Control.  A Change of Control shall occur; then, and in
any such event, and at any time thereafter, if any Event of Default shall then
be continuing, the Administrative Agent, upon the written request of the
Required Lenders, shall by written notice to the Borrower, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i)
and (ii) below shall occur automatically without the giving of any such
notice):  (i) declare the Total Revolving Commitment terminated, whereupon all
Revolving Commitments of each Lender shall forthwith terminate immediately and
any Commitment Commission shall forthwith become due and payable without any
other notice of any kind; (ii) declare the principal of and any accrued interest
in respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (iii) terminate any Letter of Credit
which may be terminated in accordance with its terms; (iv) direct the Borrower
to pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.05 with respect to the
Borrower, it will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Collateral Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of the Borrower and then outstanding; and (v)
enforce, as Collateral Agent, all of the Liens and security interests created
pursuant to the Security Documents.


SECTION 12.               THE ADMINISTRATIVE AGENT.

12.01.      Appointment.  The Lenders hereby irrevocably designate and appoint
Deutsche Bank Trust Company Americas as Administrative Agent (for purposes of
this Section 12 and Section 13.01, the term “Administrative Agent” also shall
include Deutsche Bank Trust Company Americas in its capacity as Collateral Agent
pursuant to the Security Documents) to act as specified herein and in the other
Credit Documents.  Each Lender hereby irrevocably authorizes, and each holder of
any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto.  The
Administrative Agent may perform any of its respective duties hereunder by or
through its officers, directors, agents, employees or affiliates.

12.02.      Nature of Duties.

(a)           The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents.  Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or

83


--------------------------------------------------------------------------------




willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).  The duties of the Administrative Agent
shall be mechanical and administrative in nature; the Administrative Agent shall
not have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

(b)           Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Arrangers is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that the Arrangers shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01.  Without
limitation of the foregoing, the Arrangers shall not, solely by reason of this
Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

12.03.      Lack of Reliance on the Administrative Agent.  Independently and
without reliance upon the Administrative Agent, each Lender, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower and its Subsidiaries and,
except as expressly provided in this Agreement, the Administrative Agent shall
not have any duty or responsibility, either initially or on a continuing basis,
to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  The Administrative
Agent shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Borrower or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Borrower or any of its Subsidiaries or the existence or possible existence of
any Default or Event of Default.

12.04.      Certain Rights of the Administrative Agent.  If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining.  Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining

84


--------------------------------------------------------------------------------




from acting hereunder or under any other Credit Document in accordance with the
instructions of the Required Lenders.

12.05.      Reliance.  The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

12.06.      Indemnification.  To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that the
Lenders shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
or disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

12.07.      The Administrative Agent in Its Individual Capacity.  With respect
to its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the terms
“Lender,” and “Required Lenders,” or any similar terms shall, unless the context
clearly indicates otherwise, include the Administrative Agent in its respective
individual capacities.  The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing,
equity capital or other services (including financial advisory services) to any
Credit Party or any Affiliate of any Credit Party (or any Person engaged in a
similar business with any Credit Party or any Affiliate thereof) as if they were
not performing the duties specified herein, and may accept fees and other
consideration from any Credit Party or any Affiliate of any Credit Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

12.08.      Resignation by the Administrative Agent, Issuing Lender and
Swingline Lender.

(a)           The Administrative Agent may resign from the performance of all
its respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 30 Business Days’ prior written notice to the
Lenders and, unless a Default or an Event of Default under Section 11.05 then
exists, the Borrower.  Any such resignation by an Administrative

85


--------------------------------------------------------------------------------




Agent hereunder shall also constitute its resignation as an Issuing Lender and
the Swingline Lender, in which case the resigning Administrative Agent (x) shall
not be required to issue any further Letters of Credit or make any additional
Swingline Loans hereunder and (y) shall maintain all of its rights as Issuing
Lender or Swingline Lender, as the case may be, with respect to any Letters of
Credit issued by it, or Swingline Loans made by it, prior to the date of such
resignation.  Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

(b)           Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent and Issuing
Lender and Swingline Lender hereunder or thereunder who shall be a commercial
bank or trust company reasonably acceptable to the Borrower, which acceptance
shall not be unreasonably withheld or delayed (provided that the Borrower’s
approval shall not be required if an Event of Default then exists).

(c)           If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.

(d)           If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e)           Upon a resignation of the Administrative Agent pursuant to this
Section 12.08, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12.08 shall continue in effect for the benefit of the
Administrative Agent for all of its actions and inactions while serving as the
Administrative Agent.

12.09.      Collateral Matters.

(a)           Each Lender authorizes and directs the Collateral Agent to enter
into the Security Documents for the benefit of the Lenders and the other Secured
Parties.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default,

86


--------------------------------------------------------------------------------




to take any action with respect to any Collateral or Security Documents which
may be necessary to perfect and maintain perfected the security interest in and
liens upon the Collateral granted pursuant to the Security Documents.

(b)           The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Revolving Loan Commitments
and payment and satisfaction of all of the Obligations at any time arising under
or in respect of this Agreement or the Credit Documents or the transactions
contemplated hereby or thereby, (ii) constituting property being sold or
otherwise disposed of (to Persons other than the Borrower and its Subsidiaries)
upon the sale or other disposition thereof in compliance with Section 10.02,
(iii) if approved, authorized or ratified in writing by the Required Lenders (or
all of the Lenders hereunder, to the extent required by Section 13.12) or (iv)
as otherwise may be expressly provided in the relevant Security Documents.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 12.09.

(c)           The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.09 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

12.10.      Delivery of Information.  The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender, or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.


SECTION 13.               MISCELLANEOUS.

13.01.      Payment of Expenses, etc.  The Borrower hereby agrees to:  (i) pay
all reasonable out-of-pocket costs and expenses of the Administrative Agent and
the Collateral Agent (including the reasonable fees and disbursements of Cahill
Gordon & Reindel LLP) in connection with the preparation, execution and delivery
of this Agreement and the other Credit

87


--------------------------------------------------------------------------------




Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto (provided that in
the case of this clause (i) only, the Borrower shall only be required to
reimburse one counsel to the Administrative Agent and one local counsel in each
relevant jurisdiction in which the Borrower or any of its Subsidiaries is
organized as deemed reasonable and necessary by the Administrative Agent),
(ii) after the occurrence of an Event of Default, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Collateral
Agent and each of the Issuing Lenders and Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, counsel
for each of the Issuing Lenders and each of the Lenders); (iii) pay and hold the
Administrative Agent, the Collateral Agent, each of the Issuing Lenders and each
of the Lenders harmless from and against any and all present and future stamp,
excise and other similar documentary taxes with respect to the foregoing matters
and save the Administrative Agent, the Collateral Agent, each of the Issuing
Lenders and each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to the Administrative Agent, the Collateral Agent,
such Issuing Lender or such Lender) to pay such taxes; and (iv) indemnify the
Administrative Agent, the Collateral Agent, each Issuing Lender and each Lender,
and each of their respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
is a party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property at any time owned, leased or
operated by the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by the Borrower or
any of its Subsidiaries at any location, whether or not owned, leased or
operated by the Borrower or any of its Subsidiaries, the non-compliance by the
Borrower or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against the Borrower, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by the Borrower or any
of its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful

88


--------------------------------------------------------------------------------




misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)).  To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative
Agent, the Collateral Agent, any Issuing Lender or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrower shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.

13.02.      Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, the Collateral Agent, each Issuing Lender and each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by the Administrative Agent, the
Collateral Agent, such Issuing Lender or such Lender (including by branches and
agencies of the Administrative Agent, the Collateral Agent, such Issuing Lender
or such Lender wherever located) to or for the credit or the account of the
Borrower or any of its Subsidiaries against and on account of the Obligations
and liabilities of the Credit Parties to the Administrative Agent, the
Collateral Agent, such Issuing Lender or such Lender under this Agreement or
under any of the other Credit Documents, including all other claims of any
nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not the Administrative Agent,
the Collateral Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

13.03.      Notices.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by telecopier or electronic image-scan communication) and mailed, telecopied,
e-mailed or delivered:  if to any Credit Party, at the address, telecopier
number or e-mail address specified opposite its signature below or in the other
relevant Credit Documents; if to any Lender, at its address specified on
Schedule I; and if to the Administrative Agent, at the Notice Office; or, as to
any Credit Party or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Borrower and the Administrative Agent.  All such notices
and communications shall, when mailed, telegraphed, telecopied, or cabled or
sent by overnight courier, be effective when deposited in the mails, delivered
to the telegraph company, cable company or overnight courier, as the case may
be, or sent by telecopier, except that notices and communications to the
Administrative Agent and the Borrower shall not be effective until received by
the Administrative Agent or the Borrower, as the case may be.

13.04.      Benefit of Agreement; Assignments; Participations.

(a)           This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto; provided, however, the Borrower may not assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
the Lenders and provided, further, that, although each Lender may transfer,
assign or grant participations in its rights hereunder, such Lender shall remain
a

89


--------------------------------------------------------------------------------




“Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Commitments hereunder except as provided in Sections 2.12 and
13.04(b)) and the transferee, assignee or participant, as the case may be, shall
not constitute a “Lender” hereunder and provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Revolving Loan Maturity Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or to Section 13.07(a) shall not
constitute a reduction in the rate of interest or Fees payable hereunder), or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Total Revolving Loan Commitment shall
not constitute a change in the terms of such participation, and that an increase
in any Revolving Loan Commitment (or the available portion thereof) or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof) or (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) supporting the Loans or Letters of Credit hereunder in which such
participant is participating.  In the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.

(b)           Notwithstanding the foregoing, any Lender may (x) assign all or a
portion of its Revolving Loan Commitments and related outstanding Obligations
hereunder to (i) its parent company and/or any affiliate of such Lender which is
at least 50% owned by such Lender or its parent company, or (ii) in the case of
any Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1.0 million in the aggregate for the assigning
Lender or assigning Lenders, of such Revolving Loan Commitments and related
outstanding Obligations hereunder to one or more Eligible Transferees (treating
any fund that invests in loans and any other fund that invests in loans and is
managed or advised by the same investment advisor of such fund or by an
Affiliate of such investment advisor as a single Eligible Transferee), each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement, provided that (i) at such time,
Schedule I shall be deemed modified to reflect the Revolving Loan Commitments
and/or outstanding Loans, as the case may be, of such new Lender and of the
existing Lender, (ii) upon the surrender of the relevant Notes by the assigning
Lender (or, upon such assigning Lender’s indemnifying the Borrower for any lost
Note pursuant to a customary indemnification agreement) new Notes will be
issued, at the Borrower’s expense, to such new Lender and to the assigning
Lender upon the request of such new Lender or assigning Lender, such new Notes
to be in conformity with the requirements of Section 2.04 (with

90


--------------------------------------------------------------------------------



APPROPRIATE MODIFICATIONS) TO THE EXTENT NEEDED TO REFLECT THE REVISED REVOLVING
LOAN COMMITMENTS AND/OR OUTSTANDING LOANS, AS THE CASE MAY BE, (III) THE CONSENT
OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED IN CONNECTION WITH ANY SUCH
ASSIGNMENT PURSUANT TO CLAUSE (Y) ABOVE (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), (IV) THE ADMINISTRATIVE AGENT SHALL RECEIVE AT THE TIME OF
EACH SUCH ASSIGNMENT, FROM THE ASSIGNING OR ASSIGNEE LENDER, THE PAYMENT OF A
NON-REFUNDABLE ASSIGNMENT FEE OF $3,500 AND (V) NO SUCH TRANSFER OR ASSIGNMENT
WILL BE EFFECTIVE UNTIL RECORDED BY THE ADMINISTRATIVE AGENT ON THE REGISTER
PURSUANT TO SECTION 13.15.  TO THE EXTENT OF ANY ASSIGNMENT PURSUANT TO THIS
SECTION 13.04(B), THE ASSIGNING LENDER SHALL BE RELIEVED OF ITS OBLIGATIONS
HEREUNDER WITH RESPECT TO ITS ASSIGNED REVOLVING LOAN COMMITMENTS AND
OUTSTANDING LOANS.  AT THE TIME OF EACH ASSIGNMENT PURSUANT TO THIS SECTION
13.04(B) TO A PERSON THAT IS NOT ALREADY A LENDER HEREUNDER, THE ASSIGNEE LENDER
SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 5.04 AND SHALL, TO THE EXTENT
LEGALLY ENTITLED TO DO SO, PROVIDE TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THE APPROPRIATE IRS FORMS (AND, IF APPLICABLE, A SECTION 5.04(B)(II)
CERTIFICATE) DESCRIBED IN SECTION 5.04(B) AND INFORMATION REQUESTED UNDER THE
PATRIOT ACT.  TO THE EXTENT THAT AN ASSIGNMENT OF ALL OR ANY PORTION OF THE
LENDER’S REVOLVING LOAN COMMITMENTS AND RELATED OUTSTANDING OBLIGATIONS PURSUANT
TO THIS SECTION 13.04(B) WOULD, AT THE TIME OF SUCH ASSIGNMENT, RESULT IN
INCREASED COSTS UNDER SECTION 2.09, 3.06 OR 5.04 FROM THOSE BEING CHARGED BY THE
ASSIGNING LENDER PRIOR TO SUCH ASSIGNMENT, THEN THE BORROWER SHALL NOT BE
OBLIGATED TO PAY SUCH INCREASED COSTS (ALTHOUGH THE BORROWER, IN ACCORDANCE WITH
AND PURSUANT TO THE OTHER PROVISIONS OF THIS AGREEMENT, SHALL BE OBLIGATED TO
PAY ANY OTHER INCREASED COSTS OF THE TYPE DESCRIBED ABOVE RESULTING FROM CHANGES
AFTER THE DATE OF THE RESPECTIVE ASSIGNMENT).

(c)           Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be.  No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.

13.05.      No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have.  No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

91


--------------------------------------------------------------------------------




13.06.      Payments Pro Rata.

(a)           Except as otherwise provided in this Agreement, the Administrative
Agent agrees that promptly after its receipt of each payment from or on behalf
of the Borrower in respect of any Obligations hereunder, the Administrative
Agent shall distribute such payment to the Lenders entitled thereto (other than
any Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.


(B)           EACH OF THE LENDERS AGREES THAT, IF IT SHOULD RECEIVE ANY AMOUNT
HEREUNDER (WHETHER BY VOLUNTARY PAYMENT, BY REALIZATION UPON SECURITY, BY THE
EXERCISE OF THE RIGHT OF SETOFF OR BANKER’S LIEN, BY COUNTERCLAIM OR CROSS
ACTION, BY THE ENFORCEMENT OF ANY RIGHT UNDER THE CREDIT DOCUMENTS, OR
OTHERWISE), WHICH IS APPLICABLE TO THE PAYMENT OF THE PRINCIPAL OF, OR INTEREST
ON, THE LOANS, UNPAID DRAWINGS, COMMITMENT COMMISSION OR LETTER OF CREDIT FEES,
OF A SUM WHICH WITH RESPECT TO THE RELATED SUM OR SUMS RECEIVED BY OTHER LENDERS
IS IN A GREATER PROPORTION THAN THE TOTAL OF SUCH OBLIGATION THEN OWED AND DUE
TO SUCH LENDER BEARS TO THE TOTAL OF SUCH OBLIGATION THEN OWED AND DUE TO ALL OF
THE LENDERS IMMEDIATELY PRIOR TO SUCH RECEIPT, THEN SUCH LENDER RECEIVING SUCH
EXCESS PAYMENT SHALL PURCHASE FOR CASH WITHOUT RECOURSE OR WARRANTY FROM THE
OTHER LENDERS AN INTEREST IN THE OBLIGATIONS OF THE RESPECTIVE CREDIT PARTY TO
SUCH LENDERS IN SUCH AMOUNT AS SHALL RESULT IN A PROPORTIONAL PARTICIPATION BY
ALL THE LENDERS IN SUCH AMOUNT; PROVIDED THAT IF ALL OR ANY PORTION OF SUCH
EXCESS AMOUNT IS THEREAFTER RECOVERED FROM SUCH LENDERS, SUCH PURCHASE SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, BUT
WITHOUT INTEREST.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
PROVISIONS OF THE PRECEDING SECTIONS 13.06(A) AND (B) SHALL BE SUBJECT TO THE
EXPRESS PROVISIONS OF THIS AGREEMENT WHICH REQUIRE, OR PERMIT, DIFFERING
PAYMENTS TO BE MADE TO NON-DEFAULTING LENDERS AS OPPOSED TO DEFAULTING LENDERS.

13.07.      Calculations; Computations.


(A)           THE FINANCIAL STATEMENTS TO BE FURNISHED TO THE LENDERS PURSUANT
HERETO SHALL BE MADE AND PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED
THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS SET FORTH IN THE NOTES THERETO OR AS
OTHERWISE DISCLOSED IN WRITING BY THE BORROWER TO THE LENDERS); PROVIDED,
HOWEVER, THAT IF THERE OCCURS AFTER THE DATE HEREOF ANY CHANGE IN GAAP THAT
AFFECTS IN ANY RESPECT THE CALCULATION OF EXCESS CASH FLOW, THE APPLICABLE
MARGIN OR ANY COVENANT CONTAINED IN SECTIONS 10.08 AND 10.09, THE LENDERS AND
THE BORROWER SHALL NEGOTIATE IN GOOD FAITH AMENDMENTS TO THE PROVISIONS OF THIS
AGREEMENT THAT RELATE TO THE CALCULATION OF SUCH COVENANT WITH THE INTENT OF
HAVING THE RESPECTIVE POSITIONS OF THE LENDERS AND THE BORROWER AFTER SUCH
CHANGE IN GAAP CONFORM AS NEARLY AS POSSIBLE TO THEIR RESPECTIVE POSITIONS AS OF
THE DATE OF THIS AGREEMENT.


(B)           ALL COMPUTATIONS OF INTEREST, COMMITMENT COMMISSION AND OTHER FEES
HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS (EXCEPT FOR INTEREST
CALCULATED BY REFERENCE TO THE PRIME LENDING RATE, WHICH SHALL BE BASED ON A
YEAR OF 365 OR 366 DAYS, AS APPLICABLE) FOR THE ACTUAL NUMBER OF DAYS (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY; EXCEPT THAT

92


--------------------------------------------------------------------------------





IN THE CASE OF LETTER OF CREDIT FEES AND FACING FEES, THE LAST DAY SHALL BE
INCLUDED) OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST, COMMITMENT COMMISSION
OR FEES ARE PAYABLE.

13.08.      GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.


(A)           THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  THE BORROWER HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER.  FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH CREDIT PARTY
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.


(B)           EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

93


--------------------------------------------------------------------------------





(C)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

13.09.      Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

13.10.      Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which the Borrower, the Administrative Agent, the
Arrangers and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it.  The Administrative Agent will give the Borrower
and each Lender prompt written notice of the occurrence of the Effective Date.

13.11.      Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12.      Amendment or Waiver; etc.


(A)           NEITHER THIS AGREEMENT NOR ANY OTHER CREDIT DOCUMENT NOR ANY TERMS
HEREOF OR THEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED UNLESS SUCH
CHANGE, WAIVER, DISCHARGE OR TERMINATION IS IN WRITING SIGNED BY THE RESPECTIVE
CREDIT PARTIES PARTY HERETO OR THERETO AND THE REQUIRED LENDERS (ALTHOUGH
ADDITIONAL PARTIES MAY BE ADDED TO (AND ANNEXES MAY BE MODIFIED TO REFLECT SUCH
ADDITIONS), AND SUBSIDIARIES OF THE BORROWER MAY BE RELEASED FROM, THE GUARANTY
AND THE SECURITY DOCUMENTS IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF
WITHOUT THE CONSENT OF THE OTHER CREDIT PARTIES PARTY THERETO OR THE REQUIRED
LENDERS), PROVIDED THAT NO SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION SHALL,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER (WITH OBLIGATIONS BEING DIRECTLY
AFFECTED IN THE CASE OF FOLLOWING CLAUSE (I)), (I) EXTEND THE FINAL SCHEDULED
MATURITY OF ANY LOAN OR NOTE OR EXTEND THE STATED EXPIRATION DATE OF ANY LETTER
OF CREDIT BEYOND THE REVOLVING LOAN MATURITY DATE, OR REDUCE THE RATE OR EXTEND
THE TIME OF PAYMENT OF INTEREST OR FEES THEREON (EXCEPT IN CONNECTION WITH THE
WAIVER OF APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES), OR
REDUCE THE PRINCIPAL AMOUNT THEREOF (IT BEING UNDERSTOOD THAT ANY AMENDMENT OR
MODIFICATION TO THE FINANCIAL DEFINITIONS IN THIS AGREEMENT OR TO SECTION 13.07
SHALL NOT CONSTITUTE A REDUCTION IN THE RATE OF INTEREST OR FEES FOR THE
PURPOSES OF THIS CLAUSE (I)), (II) RELEASE (X) ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL (EXCEPT AS EXPRESSLY PROVIDED IN THE CREDIT DOCUMENTS) UNDER THE
SECURITY DOCUMENTS OR (Y) ALL OR SUBSTANTIALLY ALL OF THE GUARANTORS FROM THE
FROM THEIR GUARANTEE OBLIGATIONS UNDER THE GUARANTY, (III) AMEND, MODIFY OR
WAIVE ANY PROVISION OF THIS SECTION 13.12 (EXCEPT FOR TECHNICAL AMENDMENTS WITH
RESPECT TO ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT WHICH
AFFORD THE PROTECTIONS TO SUCH ADDITIONAL

94


--------------------------------------------------------------------------------





EXTENSIONS OF CREDIT OF THE TYPE PROVIDED TO THE REVOLVING LOAN COMMITMENTS ON
THE EFFECTIVE DATE), (IV) REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF
REQUIRED LENDERS (IT BEING UNDERSTOOD THAT, WITH THE CONSENT OF THE REQUIRED
LENDERS, ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT MAY BE
INCLUDED IN THE DETERMINATION OF THE REQUIRED LENDERS ON SUBSTANTIALLY THE SAME
BASIS AS THE EXTENSIONS OF REVOLVING LOAN COMMITMENTS ARE INCLUDED ON THE
EFFECTIVE DATE) OR (V) CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE BORROWER OF
ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED, FURTHER, THAT
NO SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION SHALL (1) INCREASE THE
REVOLVING LOAN COMMITMENTS OF ANY LENDER OVER THE AMOUNT THEREOF THEN IN EFFECT
WITHOUT THE CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD THAT WAIVERS OR
MODIFICATIONS OF CONDITIONS PRECEDENT, COVENANTS, DEFAULTS OR EVENTS OF DEFAULT
OR OF A MANDATORY REDUCTION IN THE TOTAL REVOLVING COMMITMENT SHALL NOT
CONSTITUTE AN INCREASE OF THE REVOLVING LOAN COMMITMENT OF ANY LENDER, AND THAT
AN INCREASE IN THE AVAILABLE PORTION OF ANY REVOLVING LOAN COMMITMENT OF ANY
LENDER SHALL NOT CONSTITUTE AN INCREASE OF THE REVOLVING LOAN COMMITMENT OF SUCH
LENDER), (2) WITHOUT THE CONSENT OF EACH ISSUING LENDER, AMEND, MODIFY OR WAIVE
ANY PROVISION OF SECTION 2 OR ALTER ITS RIGHTS OR OBLIGATIONS WITH RESPECT TO
LETTERS OF CREDIT, (3) WITHOUT THE WRITTEN CONSENT OF THE SWINGLINE LENDER,
ALTER THE SWINGLINE LENDER’S RIGHTS OR OBLIGATIONS WITH RESPECT TO SWINGLINE
LOANS, (4) WITHOUT THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, AMEND,
MODIFY OR WAIVE ANY PROVISION OF SECTION 10 OR ANY OTHER PROVISION AS SAME
RELATES TO THE RIGHTS OR OBLIGATIONS OF THE ADMINISTRATIVE AGENT OR (5) WITHOUT
THE WRITTEN CONSENT OF COLLATERAL AGENT, AMEND, MODIFY OR WAIVE ANY PROVISION
RELATING TO THE RIGHTS OR OBLIGATIONS OF THE COLLATERAL AGENT.


(B)           IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION OF OR TO ANY OF THE PROVISIONS OF THIS AGREEMENT AS CONTEMPLATED BY
CLAUSES (I) THROUGH (III), INCLUSIVE, OF THE FIRST PROVISO TO SECTION 13.12(A),
THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT THE CONSENT OF ONE OR MORE
OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED, THEN THE
BORROWER SHALL HAVE THE RIGHT, SO LONG AS ALL NON-CONSENTING LENDERS WHOSE
INDIVIDUAL CONSENT IS REQUIRED ARE TREATED AS DESCRIBED IN EITHER CLAUSE (A) OR
(B) BELOW, TO EITHER (A) REPLACE EACH SUCH NON-CONSENTING LENDER OR LENDERS (OR,
AT THE OPTION OF THE BORROWER, IF THE RESPECTIVE LENDER’S CONSENT IS REQUIRED
WITH RESPECT TO LESS THAN ALL TRANCHES OF LOANS (OR RELATED REVOLVING LOAN
COMMITMENTS), TO REPLACE ONLY THE REVOLVING LOAN COMMITMENTS AND/OR LOANS OF THE
RESPECTIVE NON-CONSENTING LENDER WHICH GAVE RISE TO THE NEED TO OBTAIN SUCH
LENDER’S INDIVIDUAL CONSENT) WITH ONE OR MORE REPLACEMENT LENDERS PURSUANT TO
SECTION 2.12 SO LONG AS AT THE TIME OF SUCH REPLACEMENT, EACH SUCH REPLACEMENT
LENDER CONSENTS TO THE PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION OR (B)
TERMINATE SUCH NON-CONSENTING LENDER’S REVOLVING LOAN COMMITMENT (IF SUCH
LENDER’S CONSENT IS REQUIRED AS A RESULT OF ITS REVOLVING LOAN COMMITMENT)
AND/OR REPAY EACH TRANCHE OF OUTSTANDING LOANS OF SUCH LENDER WHICH GAVE RISE TO
THE NEED TO OBTAIN SUCH LENDER’S CONSENT AND/OR CASH COLLATERALIZE ITS
APPLICABLE RL PERCENTAGE OF THE LETTER OF CREDIT OF OUTSTANDINGS, IN ACCORDANCE
WITH SECTIONS 4.02(B), PROVIDED THAT, UNLESS THE REVOLVING LOAN COMMITMENTS
WHICH ARE TERMINATED AND LOANS WHICH ARE REPAID PURSUANT TO PRECEDING CLAUSE (B)
ARE IMMEDIATELY REPLACED IN FULL AT SUCH TIME THROUGH THE ADDITION OF NEW
LENDERS OR THE INCREASE OF THE REVOLVING LOAN COMMITMENTS AND/OR OUTSTANDING
LOANS OF EXISTING LENDERS (WHO IN EACH CASE MUST SPECIFICALLY CONSENT THERETO),
THEN IN THE CASE OF ANY ACTION PURSUANT TO PRECEDING CLAUSE (B), THE REQUIRED
LENDERS (DETERMINED AFTER GIVING EFFECT TO THE PROPOSED ACTION) SHALL
SPECIFICALLY CONSENT THERETO, PROVIDED, FURTHER, THAT THE BORROWER SHALL NOT
HAVE THE RIGHT TO REPLACE A LENDER, TERMINATE ITS REVOLVING LOAN COMMITMENT OR
REPAY ITS LOANS

95


--------------------------------------------------------------------------------





SOLELY AS A RESULT OF THE EXERCISE OF SUCH LENDER’S RIGHTS (AND THE WITHHOLDING
OF ANY REQUIRED CONSENT BY SUCH LENDER) PURSUANT TO THE SECOND PROVISO TO
SECTION 13.12(A).

13.13.      Survival.  All indemnities set forth herein including in Sections
2.09, 2.10, 5.04, 12.06 and 13.01 shall survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Obligations.

13.14.      Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

13.15.      Register.  The Borrower hereby designates the Administrative Agent
to serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Revolving Loan Commitments
from time to time of each Lender, the Loans made by each Lender and each
repayment in respect of the principal amount of the Loan of each Lender. 
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loan.  Entries in the
Register shall be conclusive in the absence of manifest error, and the Borrower,
the Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as Lender hereunder for
all purposes of this Agreement, notwithstanding notices to the contrary.  The
transfer of the rights to the principal of, and interest on, any Loan shall not
be effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Revolving Loan
Commitments and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Revolving Loan Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Loan shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
13.04(b).  Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender.  The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 13.15.  The Register shall be available for inspection by the
Borrower, the Collateral Agent and any Lender (with respect to its interest
only) at any reasonable time and from time to time upon reasonable notice.

96


--------------------------------------------------------------------------------




13.16.      Confidentiality.


(A)           SUBJECT TO THE PROVISIONS OF CLAUSE (B) OF THIS SECTION 13.16, THE
LENDER AGREES THAT IT WILL USE ITS REASONABLE EFFORTS NOT TO DISCLOSE WITHOUT
THE PRIOR CONSENT OF THE BORROWER (OTHER THAN TO ITS EMPLOYEES, AUDITORS,
ADVISORS OR COUNSEL OR TO ANOTHER LENDER IF SUCH LENDER OR SUCH LENDER’S HOLDING
OR PARENT COMPANY IN ITS SOLE DISCRETION DETERMINES THAT ANY SUCH PARTY SHOULD
HAVE ACCESS TO SUCH INFORMATION, PROVIDED SUCH PERSONS SHALL BE SUBJECT TO THE
PROVISIONS OF THIS SECTION 13.16 TO THE SAME EXTENT AS SUCH LENDER) ANY
INFORMATION WITH RESPECT TO THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH IS NOW
OR IN THE FUTURE FURNISHED PURSUANT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, PROVIDED THAT ANY LENDER MAY DISCLOSE ANY SUCH INFORMATION (I) AS HAS
BECOME GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN BY VIRTUE OF A BREACH OF
THIS SECTION 13.16(A) BY SUCH LENDER, (II) AS MAY BE REQUIRED OR APPROPRIATE IN
ANY REPORT, STATEMENT OR TESTIMONY SUBMITTED TO ANY MUNICIPAL, STATE OR FEDERAL
REGULATORY BODY HAVING OR CLAIMING TO HAVE JURISDICTION OVER SUCH LENDER OR TO
THE FEDERAL RESERVE BOARD OR THE FEDERAL DEPOSIT INSURANCE CORPORATION OR
SIMILAR ORGANIZATIONS (WHETHER IN THE UNITED STATES OR ELSEWHERE) OR THEIR
SUCCESSORS, (III) AS MAY BE REQUIRED OR APPROPRIATE IN RESPECT TO ANY SUMMONS OR
SUBPOENA OR IN CONNECTION WITH ANY LITIGATION, (IV) IN ORDER TO COMPLY WITH ANY
LAW, ORDER, REGULATION OR RULING APPLICABLE TO SUCH LENDER, (V) TO THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, (VI) TO ANY DIRECT OR INDIRECT
CONTRACTUAL COUNTERPARTY IN ANY SWAP, HEDGE OR SIMILAR AGREEMENT (OR TO ANY SUCH
CONTRACTUAL COUNTERPARTY’S PROFESSIONAL ADVISOR), SO LONG AS SUCH CONTRACTUAL
COUNTERPARTY (OR SUCH PROFESSIONAL ADVISOR) AGREES TO BE BOUND BY THE PROVISIONS
OF THIS SECTION 13.16 AND (VII) TO ANY PROSPECTIVE OR ACTUAL TRANSFEREE OR
PARTICIPANT IN CONNECTION WITH ANY CONTEMPLATED TRANSFER OR PARTICIPATION OF ANY
OF THE NOTES OR REVOLVING LOAN COMMITMENTS OR ANY INTEREST THEREIN BY SUCH
LENDER, PROVIDED THAT SUCH PROSPECTIVE TRANSFEREE AGREES TO BE BOUND BY THE
CONFIDENTIALITY PROVISIONS CONTAINED IN THIS SECTION 13.16.


(B)           THE BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT EACH LENDER MAY
SHARE WITH ANY OF ITS AFFILIATES, AND SUCH AFFILIATES MAY SHARE WITH SUCH
LENDER, ANY INFORMATION RELATED TO THE BORROWER OR ANY OF ITS SUBSIDIARIES
(INCLUDING ANY NON-PUBLIC CUSTOMER INFORMATION REGARDING THE CREDITWORTHINESS OF
THE BORROWER AND ITS SUBSIDIARIES), PROVIDED SUCH PERSONS SHALL BE SUBJECT TO
THE PROVISIONS OF THIS SECTION 13.16 TO THE SAME EXTENT AS SUCH LENDER.

13.17.      Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States.  The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and delivered by the Credit Parties require that, among other
things, all promissory notes executed by, and capital stock and other Equity
Interests in, various Persons owned by the Credit Parties (subject to the
limitations set forth therein) be pledged, and delivered for pledge, pursuant to
the Security Documents.  The parties hereto further acknowledge and agree that
each Credit Party shall be required to take all actions under the laws of the
jurisdiction in which such Credit Party is organized to create and perfect all
security interests granted pursuant to the various Security Documents and to
take all actions under the laws of the United States and any State, territory or
district thereof to perfect the security interests in the capital stock and
other Equity Interests of, and promissory notes issued by, any Person organized
under the laws of said jurisdictions (in each case, to the extent said capital
stock, other Equity Interests or promissory notes are owned by any Credit
Party).  Except as provided in the immediately preceding sentence, to the extent
any Security Document requires or provides for the pledge of promissory notes
issued by, or capital stock or

97


--------------------------------------------------------------------------------




other Equity Interests in, any Person organized under the laws of a jurisdiction
other than the United States or any State, territory or district thereof, it is
acknowledged that, as of the Initial Borrowing Date, no actions have been
required to be taken to create or perfect, under local law of the jurisdiction
of the Person who issued the respective promissory notes or whose capital stock
or other Equity Interests are pledged, under the Security Documents.  All
conditions and representations contained in this Agreement and the other Credit
Documents shall be deemed modified to the extent necessary to effect the
foregoing and so that same are not violated by reason of the failure to take
actions under local law (but only with respect to capital stock of, other Equity
Interests in, and promissory notes issued by, Persons organized under laws of
jurisdictions other than the United States and any State, territory and district
thereof) not required to be taken in accordance with the provisions of this
Section 13.17.

13.18.      Integration.  This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Administrative Agent, the Arrangers
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, the Arrangers or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.  The
Credit Documents supersede all prior agreements (except the Fee Letter, dated as
of September 29, 2006 among the Borrower, Deutsche Bank Trust Company Americas
and Deutsche Bank Securities Inc. (the “Fee Letter”)) and understandings, if
any, relating to the subject matter hereof and thereof.

13.19.      USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Credit Parties, which information
includes the name and address of each Credit Party and other information that
will allow such Lender to identify such Credit Party in accordance with the Act.

*              *              *

98


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

SHUFFLE MASTER, INC.

 

 

 

 

 

By:

/s/ Mark L. Yoseloff

 

 

Name: Mark L. Yoseloff

 

 

Title: CEO & COB

 

S-1


--------------------------------------------------------------------------------




 

DEUTSCHE BANK TRUST COMPANY
AMERICAS,
as Lender

 

 

 

 

 

 

By:

/s/ Steven P. Lapham

 

 

Name: Steven P. Lapham

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name: Mary Kay Coyle

 

 

Title: Managing Director

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS,

 

Individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Steven P. Lapham

 

 

Name: Steven P. Lapham

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name: Mary Kay Coyle

 

 

Title: Managing Director

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

as Joint Lead Arranger and Book Manager

 

 

 

 

 

By:

/s/ Steven P. Lapham

 

 

Name: Steven P. Lapham

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name: Mary Kay Coyle

 

 

Title: Managing Director

 

S-2


--------------------------------------------------------------------------------




 

WELLS FARGO BANK, N.A.,

 

as Syndication Agent

 

 

 

By:

/s/ Virginia S. Christenson

 

 

Name: Virginia S. Christenson

 

 

Title: Vice President/Relationship Manager

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as Joint Lead Arranger and Book Manager

 

 

 

 

By:

/s/ Virginia S. Christenson

 

 

Name: Virginia S. Christenson

 

 

Title: Vice President/Relationship Manager

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Virginia S. Christenson

 

 

Name: Virginia S. Christenson

 

 

Title: Vice President/Relationship Manager

 

 

 

 

 

 



WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender

 

 

 

 

/s/ Mark A. Smith

 

 

Name: Mark A. Smith

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

COMERICA WEST INCORPORATED,
as Lender

 

 

 

 

/s/ Fatima Arshad

 

 

Name: Fatima Arshad

 

 

Title: Corporate Banking Officer

 

 

 

 

 

 

 

COMMUNITY BANK OF NEVADA,
as Lender

 

 

 

 

/s/ Bruce Ford

 

 

Name: Bruce Ford

 

 

Title: Executive Vice President

 

 

Chief Credit Officer

 

 

 

 

 

 

 

AMALGAMATED BANK,
as Lender

 

 

 

 

/s/ J. Bruce Meredith

 

 

Name: J. Bruce Meredith

 

 

Title: First Vice President

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.,
as Lender

 

 

 

 

 

/s/ Clifford F. Cho

 

 

Name: Clifford F. Cho

 

 

Title: Vice President

 

 

 

 

 

 

 

ALLIED IRISH BANKS, P.L.C.,
as Lender

 

 

 

 

 

/s/ John F. Farrace

 

 

Name: John F. Farrace

 

 

Title: Co-Head Leverage Finance

 

 

 

 

 

/s/ Eanna P. Mulkere

 

 

Name: Eanna P. Mulkere

 

 

Title: Assistant Vice President

 

 

S-3


--------------------------------------------------------------------------------